--------------------------------------------------------------------------------

Exhibit 10.13
 
PURCHASE AND ASSUMPTION AGREEMENT
 
WHOLE BANK
 
ALL DEPOSITS
 
AMONG
 
FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF CITZENS BANK OF EFFINGHAM,
SPRINGFIELD, GEORGIA
 
FEDERAL DEPOSIT INSURANCE CORPORATION
 
and
 
HERITAGEBANK OF THE SOUTH
 
DATED AS OF
 
FEBRUARY 18, 2011
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
 

--------------------------------------------------------------------------------

 
 
PURCHASE AND ASSUMPTION AGREEMENT
 
TABLE OF CONTENTS

       
ARTICLE I. GENERAL
1
         
1.1
Purpose
1
 
1.2
Shared-Loss Agreements
2
 
1.3
Defined Terms
2
   
ARTICLE II. ASSUMPTION OF LIABILITIES
9
         
2.1
Liabilities Assumed by Assuming Institution
9
 
2.2
Interest on Deposit Liabilities
10
 
2.3
Unclaimed Deposits
11
 
2.4
Employee Plans
11
       
ARTICLE III. PURCHASE OF ASSETS
11
         
3.1
Assets Purchased by the Assuming Institution
11
 
3.2
Asset Purchase Price
11
 
3.3
Manner of Conveyance; Limited Warranty; Nonrecourse; Etc.
12
 
3.4
Puts of Assets to the Receiver
12
 
3.5
Assets Not Purchased by Assuming Institution
14
 
3.6
Retention or Repurchase of Assets Essential to Receiver
16
 
3.7
Receiver’s Offer to Sell Withheld Loans
17
       
ARTICLE IV. ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS
17
         
4.1
Continuation of Banking Business
17
 
4.2
Credit Card Business
17
 
4.3
Safe Deposit Business
17
 
4.4
Safekeeping Business
18
 
4.5
Trust Business
18
 
4.6
Bank Premises
19
 
4.7
Agreement with Respect to Leased Data Management Equipment
22
 
4.8
Certain Existing Agreements
23
 
4.9
Informational Tax Reporting
24
 
4.10
Insurance
24
 
4.11
Office Space for Receiver and Corporation; Certain Payments
24
 
4.12
Continuation of Group Health Plan Coverage for Former Employees of the Failed
Bank
25
 
4.13
Interim Asset Servicing
26
 
4.14
[RESERVED]
26
 
4.15
Loss Sharing
26
       
ARTICLE V. DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK
26
         
5.1
Payment of Checks, Drafts, Orders and Deposits
26
 
5.2
Certain Agreements Related to Deposits
26
 
5.3
Notice to Depositors
27
       
ARTICLE VI. RECORDS
27
         
6.1
Transfer of Records
27
 
6.2
Transfer of Assigned Records
27
 
6.3
Preservation of Records
27
 
6.4
Access to Records; Copies
28
 
6.5
Right of Receiver or Corporation to Audit
28
        ARTICLE VII. BID; INITIAL PAYMENT 28    
ARTICLE VIII. ADJUSTMENTS
29
         
8.1
Pro Forma Statement
29
 
8.2
Correction of Errors and Omissions; Other Liabilities
29
 
8.3
Payments
29
 
8.4
Interest
30
 
8.5
Subsequent Adjustments
30
       
ARTICLE IX. CONTINUING COOPERATION
30
         
9.1
General Matters
30
 
9.2
Additional Title Documents
30
 
9.3
Claims and Suits
30
 
9.4
Payment of Deposits
31
 
9.5
Withheld Payments
31
 
9.6
Proceedings with Respect to Certain Assets and Liabilities
31
 
9.7
Information
32
 
9.8
Tax Ruling
32
       
ARTICLE X. CONDITION PRECEDENT
32
       
ARTICLE XI. REPRESENTATIONS AND WARRANTIES OF THE ASSUMING INSTITUTION
32
         
11.1
Corporate Existence and Authority
32
 
11.2
Third Party Consent
33
 
11.3
Execution and Enforceability
33
 
11.4
Compliance with Law
33
 
11.5
Insured or Guaranteed Loans
33
 
11.6
Representations Remain True
33
 
11.7
No Reliance; Independent Advice
34
       
ARTICLE XII INDEMNIFICATION
34
         
12.1
Indemnification of Indemnitees
34
 
12.2
Conditions Precedent to Indemnification
37
 
12.3
No Additional Warranty
37
 
12.4
Indemnification of Receiver and Corporation
38
 
12.5
Obligations Supplemental
38
 
12.6
Criminal Claims
38
 
12.7
Limited Guaranty of the Corporation
38
 
12.8
Subrogation
39
       
ARTICLE XIII. MISCELLANEOUS
39
         
13.1
Expenses
39

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
i

--------------------------------------------------------------------------------

 
 

 
13.2
Waiver of Jury Trial
39
 
13.3
Consent; Determination or Discretion
39
 
13.4
Rights Cumulative
39
 
13.5
References
39
 
13.6
Notice
39
 
13.7
Entire Agreement
40
 
13.8
Counterparts
40
 
13.9
Governing Law
41
 
13.10
Successors
41
 
13.11
Modification
41
 
13.12
Manner of Payment
41
 
13.13
Waiver
41
 
13.14
Severability
41
 
13.15
Term of Agreement
42
 
13.16
Survival of Covenants, Etc.
42

 
SCHEDULES

             
Page
Excluded Deposit Liability Accounts
Schedule 2.1(a)
 
44
Purchase Price of Assets or any other assets
Schedule 3.2
 
46
Excluded Securities
Schedule 3.5(l)
 
48
Data Retention Catalog
Schedule 6.3
 
49
Accounts Excluded from Calculation of Deposit Franchise Bid Premium
Schedule 7
 
51

 
EXHIBITS
 

     
Page
Final Legal Notice
Exhibit 2.3A
 
66
Affidavit of Mailing
Exhibit 2.3B
 
68
Valuation of Certain Qualified Financial Contracts
Exhibit 3.2(c)
 
69
Interim Asset Servicing Arrangement
Exhibit 4.13
 
71
Single Family Shared-Loss Agreement
Exhibit 4.15A
 
75
Commercial Shared-Loss Agreement
Exhibit 4.15B
 
80

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
ii

--------------------------------------------------------------------------------

 
 
PURCHASE AND ASSUMPTION AGREEMENT
 
WHOLE BANK
 
ALL DEPOSITS
 
     THIS AGREEMENT, made and entered into as of the 18th day of February, 2011,
by and among the FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER of Citizens
Bank of Effingham, Springfield, Georgia (the “Receiver”), HERITAGEBANK OF THE
SOUTH, organized under the laws of the State of Georgia, and having its
principal place of business in Albany. Georgia (the “Assuming Institution”), and
the FEDERAL DEPOSIT INSURANCE CORPORATION, organized under the laws of the
United States of America and having its principal office in Washington, D.C.,
acting in its corporate capacity (the “Corporation”).
 
R E C I T A L S
 
A.         On the Bank Closing Date, the Chartering Authority closed CITIZENS
BANK OF EFFINGHAM (the “Failed Bank”) pursuant to applicable law and the
Corporation was appointed Receiver thereof.
 
B.         The Assuming Institution desires to purchase certain assets and
assume certain deposits and other liabilities of the Failed Bank on the terms
and conditions set forth in this Agreement.
 
C.          Pursuant to 12 U.S.C. § 1823(c)(2)(A), the Corporation may provide
assistance to the Assuming Institution to facilitate the transactions
contemplated by this Agreement, which assistance may include indemnification
pursuant to Article XII.
 
D.         The Board of Directors of the Corporation (the “Board”) has
determined to provide assistance to the Assuming Institution on the terms and
subject to the conditions set forth in this Agreement.
 
E.          The Board has determined pursuant to 12 U.S.C. § 1823(c)(4)(A) that
such assistance is necessary to meet the obligation of the Corporation to
provide insurance coverage for the insured deposits in the Failed Bank and is
the least costly to the deposit insurance fund of all possible methods for
meeting such obligation.
 
      NOW, THEREFORE, in consideration of the mutual promises herein set forth
and other valuable consideration, the parties hereto agree as follows:
 
A G R E E M E N T
 
ARTICLE I.          GENERAL.
 
             1.1.       Purpose. The purpose of this Agreement is to set forth
requirements regarding, among other things, the terms and conditions on which
the Assuming Institution purchases certain assets and assumes certain
liabilities of the Failed Bank.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
1

--------------------------------------------------------------------------------

 
 
           1.2.          Shared-Loss Agreements. If the Receiver and the
Assuming Institution desire to share losses and recoveries on certain acquired
assets, a Shared-Loss Agreement or Shared-Loss Agreements are attached hereto as
Exhibit 4.15A and/or Exhibit 4.15B, as applicable, and will govern the terms of
any such shared-loss arrangement. To the extent that any inconsistencies may
arise between the terms of this Agreement and a Shared-Loss Agreement with
respect to the subject matter of a Shared-Loss Agreement, the terms of the
applicable Shared-Loss Agreement shall control.
 
           1.3.          Defined Terms. Capitalized terms used in this Agreement
shall have the meanings set forth or referenced in this Section 1.3. As used
herein, words imparting the singular include the plural and vice versa.
 
           “Acquired Subsidiary” or “Acquired Subsidiaries” means one or more,
as applicable, Subsidiaries of the Failed Bank acquired pursuant to Section 3.1.
 
           “Affiliate” of any Person means any director, officer, or employee of
that Person and any other Person (i) who is directly or indirectly controlling,
or controlled by, or under direct or indirect common control with, such Person,
or (ii) who is an affiliate of such Person as the term “affiliate” is defined in
§ 2(k) of the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841.
 
           “Agreement” means this Purchase and Assumption Agreement by and among
the Assuming Institution, the Corporation and the Receiver, as amended or
otherwise modified from time to time.
 
           “Assets” means all assets of the Failed Bank purchased pursuant to
Section 3.1. Assets owned by Subsidiaries of the Failed Bank are not “Assets”
within the meaning of this definition by virtue of being owned by such
Subsidiaries.
 
           “Assumed Deposits” means Deposits.
 
           “Assuming Institution” has the meaning set forth in the introduction
to this Agreement.
 
           “Bank Closing Date” means the close of business of the Failed Bank on
the date on which the Chartering Authority closed such institution.
 
           “Bank Premises” means the banking buildings, drive-in banking
facilities, teller facilities (staffed or automated), storage and service
facilities, structures connecting remote facilities to banking houses, land on
which the foregoing are located and unimproved land, together with any adjacent
parking, that are owned or leased by the Failed Bank and that have formerly been
utilized, are currently utilized, or are intended to be utilized in the future
by the Failed Bank as shown on the Failed Bank Records as of the Bank Closing
Date.
 
           “Bid Amount” has the meaning set forth in Article VII.
 
           “Bid Valuation Date” means December 14, 2010.
 
           “Board” has the meaning set forth in Recital D.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
2

--------------------------------------------------------------------------------

 
 
           “Book Value” means, with respect to any Asset and any Liability
Assumed, the dollar amount thereof stated on the Failed Bank Records. The Book
Value of any item shall be determined as of the Bank Closing Date after
adjustments made by the Receiver for differences in accounts, suspense items,
unposted debits and credits and other similar adjustments or corrections and for
setoffs, whether voluntary or involuntary. The Book Value of an Acquired
Subsidiary shall be determined from the investment in subsidiary and related
accounts on the “bank only” (unconsolidated) balance sheet of the Failed Bank
based on the equity method of accounting. Without limiting the generality of the
foregoing, (i) the Book Value of a Liability Assumed shall include all accrued
and unpaid interest thereon as of the Bank Closing Date, and (ii) the Book Value
of a Loan shall reflect adjustments for earned interest, or unearned interest
(as it relates to the “rule of 78s” or add-on-interest loans, as applicable), if
any, as of the Bank Closing Date, adjustments for the portion of earned or
unearned loan-related credit life and/or disability insurance premiums, if any,
attributable to the Failed Bank as of the Bank Closing Date, and adjustments for
Failed Bank Advances, if any, in each case as determined for financial reporting
purposes. The Book Value of an Asset shall not include any adjustment for loan
premiums, discounts or any related deferred income, fees or expenses, or general
or specific reserves on the Failed Bank Records.
 
           “Business Day” means a day other than a Saturday, Sunday, Federal
legal holiday or legal holiday under the laws of the State where the Failed Bank
is located, or a day on which the principal office of the Corporation is closed.
 
           “Chartering Authority” means (i) with respect to a national bank, the
Office of the Comptroller of the Currency, (ii) with respect to a Federal
savings association or savings bank, the Office of Thrift Supervision, (iii)
with respect to a bank or savings institution chartered by a State, the agency
of such State charged with primary responsibility for regulating and/or closing
banks or savings institutions, as the case may be, (iv) the Corporation in
accordance with 12 U.S.C. § 1821(c)(4), with regard to self appointment, or (v)
the appropriate Federal banking agency in accordance with 12 U.S.C. §
1821(c)(9).
 
           “Commitment” means the unfunded portion of a line of credit or other
commitment reflected on the books and records of the Failed Bank to make an
extension of credit (or additional advances with respect to a Loan) that was
legally binding on the Failed Bank as of the Bank Closing Date, other than
extensions of credit pursuant to the credit card business and overdraft
protection plans of the Failed Bank, if any.
 
           “Corporation” has the meaning set forth in the introduction to this
Agreement.
 
           “Counterclaim” has the meaning set forth in Section 12.1(b).
 
           “Credit Documents” means the agreements, instruments, certificates or
other documents at any time evidencing or otherwise relating to, governing or
executed in connection with or as security for, a Loan, including without
limitation notes, bonds, loan agreements, letter of credit applications, lease
financing contracts, banker’s acceptances, drafts, interest protection
agreements, currency exchange agreements, repurchase agreements, reverse
repurchase agreements, guarantees, deeds of trust, mortgages, assignments,
security agreements, pledges, subordination or priority agreements, lien
priority agreements, undertakings, security instruments, certificates,
documents, legal opinions, participation agreements and intercreditor
agreements, and all amendments, modifications, renewals, extensions,
rearrangements, and substitutions with respect to any of the foregoing.
 
           “Credit File” means all Credit Documents and all other credit,
collateral or insurance documents in the possession or custody of the Assuming
Institution, or any of its Subsidiaries or Affiliates, relating to an Asset or a
Loan included in a Put Notice, or copies of any such documents.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
3

--------------------------------------------------------------------------------

 
 
           “Deposit” means a deposit as defined in 12 U.S.C. § 1813(l),
including without limitation, outstanding cashier’s checks and other official
checks and all uncollected items included in the depositors’ balances and
credited on the books and records of the Failed Bank; provided that the term
“Deposit” shall not include all or any portion of those deposit balances which,
in the discretion of the Receiver or the Corporation, (i) may be required to
satisfy it for any liquidated or contingent liability of any depositor arising
from an unauthorized or unlawful transaction, or (ii) may be needed to provide
payment of any liability of any depositor to the Failed Bank or the Receiver,
including the liability of any depositor as a director or officer of the Failed
Bank, whether or not the amount of the liability is or can be determined as of
the Bank Closing Date.
 
           “Deposit Secured Loan” means a loan in which the only collateral
securing the loan is Assumed Deposits or deposits at other insured depository
institutions.
 
           “Electronically Stored Information” means any system backup tapes,
any electronic mail (whether on an exchange or other similar system), any data
on personal computers and any data on server hard drives.
 
           “Eligible Individuals” has the meaning set forth in Section 4.12.
 
           “ERISA” has the meaning set forth in Section 4.12.
 
           “Failed Bank” has the meaning set forth in Recital A.
 
           “Failed Bank Advances” means the total sums paid by the Failed Bank
to (i) protect its lien position, (ii) pay ad valorem taxes and hazard insurance
and (iii) pay premiums for credit life insurance, accident and health insurance
and vendor’s single interest insurance.
 
           “Failed Bank Records” means Records of the Failed Bank, including but
not limited to, its corporate minutes, general ledger and subsidiary ledgers and
schedules which support the general ledger balances.
 
           “Fair Market Value” means:
 
           (a)          “Market Value” as defined in the regulation prescribing
the standards for real estate appraisals used in federally related transactions,
12 C.F.R. § 323.2(g), and accordingly shall mean the most probable price which a
property should bring in a competitive and open market under all conditions
requisite to a fair sale, the buyer and seller each acting prudently and
knowledgeably, and assuming the price is not affected by undue stimulus.
Implicit in this definition is the assumed consummation of a sale as of a
specified date and the passing of title from seller to buyer under conditions
whereby:

     
   (i)          Buyer and seller are typically motivated;
     
          (ii)         Both parties are well informed or well advised, and
acting in what they consider their own best interests;
     
          (iii)        A reasonable time is allowed for exposure in the open
market;
     
          (iv)        Payment is made in terms of cash in U.S. dollars or in
terms of financial arrangements comparable thereto; and

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
4

--------------------------------------------------------------------------------

 
 

 
              (v)        The price represents the normal consideration for the
property sold unaffected by special or creative financing or sales concessions
granted by anyone associated with the sale;

 
as determined as of the Bank Closing Date by an appraiser chosen by the Assuming
Institution from a list of acceptable appraisers provided by the Receiver; any
costs and fees associated with such determination shall be shared equally by the
Receiver and the Assuming Institution, and
 
          with respect to Bank Premises (to the extent, if any, that Bank
Premises are purchased utilizing this valuation method), shall be determined not
later than sixty (60) days after the Bank Closing Date by an appraiser selected
by the Receiver and the Assuming Institution within seven (7) days after the
Bank Closing Date; or
 
          (b)          with respect to property other than Bank Premises
purchased utilizing this valuation method, the price therefor as established by
the Receiver and agreed to by the Assuming Institution, or in the absence of
such agreement, as determined in accordance with clause (a) above.
 
           “FDIC Office Space” has the meaning set forth in Section 4.11.
 
           “Final Legal Notice” has the meaning set forth in Section 2.3(a).
 
           “Fixtures” means those leasehold improvements, additions, alterations
and installations constituting all or a part of Bank Premises and which were
acquired, added, built, installed or purchased at the expense of the Failed
Bank, regardless of the holder of legal title thereto as of the Bank Closing
Date.
 
           “Furniture and Equipment” means the furniture and equipment (other
than Safe Deposit Boxes, Personal Computers, Owned Data Management Equipment and
motor vehicles), leased or owned by the Failed Bank and reflected on the Failed
Bank Records as of the Bank Closing Date and located on or at Bank Premises,
including without limitation automated teller machines, carpeting, furniture,
office machinery, shelving, office supplies, telephone, surveillance and
security systems, ancillary equipment and artwork. Furniture and equipment
located at a storage facility not adjacent to a Bank Premises are excluded from
this definition.
 
           “GSE” means a government sponsored enterprise.
 
           “Indemnitees” means, except as provided in Section 12.1(b)(xi), (i)
the Assuming Institution, (ii) the Subsidiaries and Affiliates of the Assuming
Institution other than any Subsidiaries or Affiliates of the Failed Bank that
are or become Subsidiaries or Affiliates of the Assuming Institution and (iii)
the directors, officers, employees and agents of the Assuming Institution and
its Subsidiaries and Affiliates who are not also present or former directors,
officers, employees or agents of the Failed Bank or of any Subsidiary or
Affiliate of the Failed Bank.
 
           “Information Package” means the most recent compilation of financial
and other data with respect to the Failed Bank, including any amendments or
supplements thereto, provided to the Assuming Institution by the Corporation on
the web site used by the Corporation to market the Failed Bank to potential
acquirers.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
5

--------------------------------------------------------------------------------

 
 
           “Initial Payment” means the payment made pursuant to Article VII
(based on the best information available as of the Bank Closing Date), the
amount of which shall be either (i) if the Bid Amount is positive, the aggregate
Book Value of the Liabilities Assumed minus the sum of the aggregate purchase
price of the Assets as determined pursuant to Section 3.2 and assets purchased
and the positive Bid Amount, or (ii) if the Bid Amount is negative, the sum of
the aggregate Book Value of the Liabilities Assumed and the negative Bid Amount
minus the aggregate purchase price of the Assets and assets purchased. The
Initial Payment shall be payable by the Corporation to the Assuming Institution
if (i) the Liabilities Assumed are greater than the sum of the positive Bid
Amount and the Assets and any other assets purchased, or if (ii) the sum of the
Liabilities Assumed and the negative Bid Amount are greater than the Assets and
assets purchased. The Initial Payment shall be payable by the Assuming
Institution to the Corporation if (i) the Liabilities Assumed are less than the
sum of the positive Bid Amount and the Assets and assets purchased, or if (ii)
the sum of the Liabilities Assumed and the negative Bid Amount is less than the
Assets and assets purchased. Such Initial Payment shall be subject to adjustment
as provided in Article VIII.
 
          “Leased Data Management Equipment” means any equipment, computer
hardware, computer software (and the lease or licensing agreements related
thereto), computer networking equipment, printers, fax machines, copiers,
document scanners, data tape systems, data tapes, DVDs, CDs, flash drives,
telecommunications and check processing equipment and any other electronic
storage media leased by the Failed Bank at Bank Closing which is, was, or could
have been used by the Failed Bank in connection with data management activities.
 
           “Legal Balance” means the amount of indebtedness legally owed by an
Obligor with respect to a Loan, including principal and accrued and unpaid
interest, late fees, attorneys’ fees and expenses, taxes, insurance premiums,
and similar charges, if any.
 
           “Liabilities Assumed” has the meaning provided in Section 2.1.
 
           “Lien” means any mortgage, lien, pledge, charge, assignment for
security purposes, security interest or encumbrance of any kind with respect to
an Asset, including any conditional sale agreement or capital lease or other
title retention agreement relating to such Asset.
 
           “Loan” or “Loans” means, individually or collectively, all of the
following owed to or held by the Failed Bank as of the Bank Closing Date:

     
          (a)          loans (including loans which have been charged off the
Failed Bank Records in whole or in part prior to and including the Bid Valuation
Date), participation agreements, interests in participations, overdrafts of
customers (including but not limited to overdrafts made pursuant to an overdraft
protection plan or similar extensions of credit in connection with a deposit
account), revolving commercial lines of credit, home equity lines of credit,
Commitments, United States and/or State-guaranteed student loans and lease
financing contracts;
     
          (b)          all Liens, rights (including rights of set-off),
remedies, powers, privileges, demands, claims, priorities, equities and benefits
owned or held by, or accruing or to accrue to or for the benefit of, the holder
of the obligations or instruments referred to in clause (a) above, including but
not limited to those arising under or based upon Credit Documents, casualty
insurance policies and binders, standby letters of credit, mortgagee title
insurance policies and binders, payment bonds and performance bonds at any time
and from time to time existing with respect to any of the obligations or
instruments referred to in clause (a) above; and

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
6

--------------------------------------------------------------------------------

 
 

 
          (c)          all amendments, modifications, renewals, extensions,
refinancings and refundings of or for any of the foregoing.

 
           “Obligor” means each Person liable for the full or partial payment or
performance of any Loan, whether such Person is obligated directly, indirectly,
primarily, secondarily, jointly or severally.
 
           “Other Real Estate” means all interests in real estate (other than
Bank Premises and Fixtures), including but not limited to mineral rights,
leasehold rights, condominium and cooperative interests, easements, air rights
and development rights that are owned by the Failed Bank.
 
           “Owned Data Management Equipment” means any equipment, computer
hardware, computer software (and the lease or licensing agreements related
thereto), computer networking equipment, printers, fax machines, copiers,
document scanners, data tape systems, data tapes, DVDs, CDs, flash drives,
telecommunications and check processing equipment and any other electronic
storage media owned by the Failed Bank at Bank Closing which is, was, or could
have been used by the Failed Bank in connection with data management activities.
 
           “Payment Date” means the first Business Day after the Bank Closing
Date.
 
          “Person” means any individual, corporation, partnership, joint
venture, association, limited liability company, limited liability partnership,
joint-stock company, trust, unincorporated organization, or government or any
agency or political subdivision thereof, excluding the Corporation.
 
           “Personal Computer(s)” means computers based on a microprocessor
generally designed to be used by one person at a time and which usually store
informational data on that computer’s internal hard drive or attached
peripheral, and associated peripherals (such as keyboard, mouse, etc.). A
personal computer can be found in various configurations such as laptops, net
books, and desktops.
 
           “Primary Indemnitor” means any Person (other than the Assuming
Institution or any of its Affiliates) who is obligated to indemnify or insure,
or otherwise make payments (including payments on account of claims made
against) to or on behalf of any Person in connection with the claims covered
under Article XII, including without limitation any insurer issuing any
directors and officers liability policy or any Person issuing a financial
institution bond or banker’s blanket bond.
 
           “Pro Forma” means a balance sheet that reflects a reasonably accurate
financial statement of the Failed Bank through the Bank Closing Date and serves
as a basis for the opening entries of both the Assuming Institution and the
Receiver.
 
           “Put Date” has the meaning set forth in Section 3.4(d).
 
           “Put Notice” has the meaning set forth in Section 3.4(c).
 
           “Qualified Beneficiaries” has the meaning set forth in Section 4.12.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
7

--------------------------------------------------------------------------------

 
 
           “Qualified Financial Contract” means a qualified financial contract
as defined in 12 U.S.C. § 1821(e)(8)(D).
 
           “Record” means any document, microfiche, microfilm or Electronically
Stored Information (including but not limited to magnetic tape, disc storage,
card forms and printed copy) of the Failed Bank generated or maintained by the
Failed Bank that is owned by or in the possession of the Receiver at the Bank
Closing Date.
 
           “Receiver” has the meaning set forth in the introduction to this
Agreement.
 
           “Related Liability” with respect to any Asset means any liability
existing and reflected on the Failed Bank Records as of the Bank Closing Date
for (i) indebtedness secured by mortgages, deeds of trust, chattel mortgages,
security interests or other liens on or affecting such Asset, (ii) ad valorem
taxes applicable to such Asset and (iii) any other obligation determined by the
Receiver to be directly related to such Asset.
 
           “Related Liability Amount” with respect to any Related Liability on
the books of the Assuming Institution, means the amount of such Related
Liability as stated on the records of the Assuming Institution (as maintained in
accordance with generally accepted accounting principles) as of the date as of
which the Related Liability Amount is being determined. With respect to a
liability that relates to more than one Asset, the amount of such Related
Liability shall be allocated among such Assets for the purpose of determining
the Related Liability Amount with respect to any one of such Assets.
 
          Such allocation shall be made by specific allocation, where
determinable, and otherwise shall be pro rata based upon the dollar amount of
such Assets stated on the Failed Bank Records of the entity that owns such
Asset.
 
           “Repurchase Price” means, with respect to any Asset, first taking the
Book Value of the Asset at the Bank Closing Date and either subtracting the pro
rata Asset discount or adding the pro rata Asset premium, and subsequently
adjusting that amount (i) for any advances and interest on such Asset after the
Bank Closing Date, (ii) by subtracting the total amount received by the Assuming
Institution for such Asset after the Bank Closing Date, regardless of how
applied and (iii) by adding total disbursements of principal made by the
Receiver not otherwise included in the Book Value.
 
           “Safe Deposit Boxes” means the safe deposit boxes of the Failed Bank,
if any, including the removable safe deposit boxes and safe deposit stacks in
the Failed Bank’s vault(s), all rights and benefits under rental agreements with
respect to such safe deposit boxes, and all keys and combinations thereto.
 
           “Settlement Date” means the first Business Day immediately prior to
the day which is three hundred sixty-five (365) days after the Bank Closing
Date, or such other date prior thereto as may be agreed upon by the Receiver and
the Assuming Institution. The Receiver, in its discretion, may extend the
Settlement Date.
 
           “Settlement Interest Rate” means, for the first calendar quarter or
portion thereof during which interest accrues, the rate determined by the
Receiver to be equal to the investment rate on twenty-six (26)-week United
States Treasury Bills as published on the Bank Closing Date by the United States
Treasury on the TreasuryDirect.gov website; provided, that if no such Investment
Rate is published the week of the Bank Closing Date, the investment rate for
such Treasury Bills most recently published by the United States Treasury on
TreasuryDirect.gov prior to the Bank Closing Date shall be used. Thereafter, the
rate shall be adjusted to the rate determined by the Receiver to be equal to the
Investment Rate on such Treasury Bills in effect as of the first day of each
succeeding calendar quarter during which interest accrues as published by the
United States Treasury on the TreasuryDirect.gov website.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
8

--------------------------------------------------------------------------------

 
 
           “Shared-Loss Agreements” means, if any, the Single Family Shared-Loss
Agreement attached hereto as Exhibit 4.15A and, if any, the Commercial
Shared-Loss Agreement, attached hereto as Exhibit 4.15B.
 
           “Subsidiary” has the meaning set forth in § 3(w)(4) of the Federal
Deposit Insurance Act, 12 U.S.C. § 1813(w)(4), as amended.
 
ARTICLE II.          ASSUMPTION OF LIABILITIES.
 
           2.1.          Liabilities Assumed by Assuming Institution. The
Assuming Institution expressly assumes at Book Value (subject to adjustment
pursuant to Article VIII) and agrees to pay, perform and discharge, all of the
following liabilities of the Failed Bank as of the Bank Closing Date, except as
otherwise provided in this Agreement (such liabilities referred to as
“Liabilities Assumed”):
 
                             (a)          Assumed Deposits, except those
Deposits specifically listed on Schedule 2.1(a); provided, that as to any
Deposits of public money which are Assumed Deposits, the Assuming Institution
agrees to properly secure such Deposits with such Assets as appropriate which,
prior to the Bank Closing Date, were pledged as security by the Failed Bank, or
with assets of the Assuming Institution, if such securing Assets, if any, are
insufficient to properly secure such Deposits;
 
                           (b)         liabilities for indebtedness secured by
mortgages, deeds of trust, chattel mortgages, security interests or other liens
on or affecting any Assets, if any; provided, that the amount of any liability
assumed pursuant to this Section 2.1(b) shall be limited to the market value of
the Assets securing such liability as determined by the Receiver;
 
                           (c)         all borrowings from, and obligations and
indebtedness to, Federal Reserve Banks and Federal Home Loan Banks, if any,
whether currently owed, or conditional or not yet matured, including but not
limited to, if applicable, (i) advances, including principal, interest, and any
prepayment fees, costs and expenses; (ii) letters of credit, including any
reimbursement obligations; (iii) acquired member assets programs, including
representations, warranties, credit enhancement obligations and servicing
obligations; (iv) affordable housing programs, including retention agreements
and other contracts and monitoring obligations; (v) swaps and other derivatives;
and (vi) safekeeping and custody agreements, provided, that the assumption of
any liability pursuant to this Section 2.1(c) shall be limited to the market
value of the assets securing such liability as determined by the Receiver; and
overdrafts, debit balances, service charges, reclamations and adjustments to
accounts with the Federal Reserve Banks as reflected on the books and records of
any such Federal Reserve Bank within ninety (90) days after the Bank Closing
Date, if any;
 
                          (d)         ad valorem taxes applicable to any Asset,
if any; provided, that the assumption of any ad valorem taxes pursuant to this
Section 2.1(d) shall be limited to an amount equal to the market value of the
Asset to which such taxes apply as determined by the Receiver;

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
9

--------------------------------------------------------------------------------

 
 
                         (e)          liabilities, if any, for federal funds
purchased, repurchase agreements and overdrafts in accounts maintained with
other depository institutions (including any accrued and unpaid interest thereon
computed to and including the Bank Closing Date); provided, that the assumption
of any liability pursuant to this Section 2.1(e) shall be limited to the market
value of the Assets securing such liability as determined by the Receiver;
 
                         (f)          United States Treasury tax and loan note
option accounts, if any;
 
                         (g)         liabilities for any acceptance or
commercial letter of credit provided, that the assumption of any liability
pursuant to this Section 2.1(g) shall be limited to the market value of the
Assets securing such liability as determined by the Receiver;
 
                           (h)          liabilities for any “standby letters of
credit” as defined in 12 C.F.R. § 337.2(a) issued on the behalf of any Obligor
of a Loan acquired hereunder by the Assuming Institution, but excluding any
other standby letters of credit;
 
                         (i)          duties and obligations assumed pursuant to
this Agreement including without limitation those relating to the Failed Bank’s
Records, credit card business, debit card business, stored value and gift card
business, overdraft protection plans, safe deposit business, safekeeping
business and trust business, if any;
 
                           (j)          liabilities, if any, for Commitments;
 
                          (k)         liabilities, if any, for amounts owed to
any Acquired Subsidiary;
 
                          (l)          liabilities, if any, with respect to
Qualified Financial Contracts;
 
                         (m)        liabilities, if any, under any contract
pursuant to which mortgage servicing is provided to the Failed Bank by others;
and
 
                          (n)          all asset-related offensive litigation
liabilities and all asset-related defensive litigation liabilities, but only to
the extent such liabilities relate to assets subject to a Shared-Loss Agreement,
and provided that all other defensive litigation and any class actions with
respect to credit card business are retained by the Receiver.
 
           2.2.          Interest on Deposit Liabilities. The Assuming
Institution agrees that, from and after the Bank Closing Date, it will accrue
and pay interest on Assumed Deposits pursuant to Section 2.1 at a rate(s) it
shall determine; provided, that for non-transaction Deposit liabilities such
rate(s) shall not be less than the lowest rate offered by the Assuming
Institution to its depositors for non-transaction deposit accounts. The Assuming
Institution shall permit each depositor to withdraw, without penalty for early
withdrawal, all or any portion of such depositor’s Deposit, whether or not the
Assuming Institution elects to pay interest in accordance with any deposit
agreement formerly existing between the Failed Bank and such depositor; and
further provided, that if such Deposit has been pledged to secure an obligation
of the depositor or other party, any withdrawal thereof shall be subject to the
terms of the agreement governing such pledge. The Assuming Institution shall
give notice to such depositors as provided in Section 5.3 of the rate(s) of
interest which it has determined to pay and of such withdrawal rights.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
10

--------------------------------------------------------------------------------

 
 
           2.3.          Unclaimed Deposits.
 
                           (a)          Final Legal Notice. Fifteen (15) months
following the Bank Closing Date, the Assuming Institution will provide the
Receiver a listing of all deposit accounts, including the type of account, not
claimed by the depositor. The Receiver will review the list and authorize the
Assuming Institution to act on behalf of the Receiver to send a Final Legal
Notice in a form substantially similar to Exhibit 2.3A (the “Final Legal
Notice”) to the owner(s) of the unclaimed deposits reminding them of the need to
claim or arrange to continue their account(s) with the Assuming Institution. The
Assuming Institution will send the Final Legal Notice to the depositors within
thirty (30) days following notification of the Receiver’s authorization. The
Assuming Institution will prepare an Affidavit of Mailing in a form
substantially similar to Exhibit 2.3B and will forward the Affidavit of Mailing
to the Receiver after mailing out the Final Legal Notice to the owner(s) of
unclaimed deposit accounts.
 
                           (b)          Unclaimed Deposits. If, within eighteen
(18) months after the Bank Closing Date, any depositor of the Failed Bank does
not claim or arrange to continue such depositor’s Assumed Deposits at the
Assuming Institution, the Assuming Institution shall, within fifteen (15)
Business Days after the end of such eighteen (18) month period, (i) refund to
the Receiver the full amount of each such Deposit (without reduction for service
charges), (ii) provide to the Receiver a schedule of all such refunded Deposits
in such form as may be prescribed by the Receiver, and (iii) assign, transfer,
convey, and deliver to the Receiver, all right, title and interest of the
Assuming Institution in and to the Records previously transferred to the
Assuming Institution and other records generated or maintained by the Assuming
Institution pertaining to such Deposits. During such eighteen (18) month period,
at the request of the Receiver, the Assuming Institution promptly shall provide
to the Receiver schedules of unclaimed Deposits in such form as may be
prescribed by the Receiver.
 
           2.4.          Employee Plans. Except as provided in Section 4.12, the
Assuming Institution shall have no liabilities, obligations or responsibilities
under the Failed Bank’s health care, bonus, vacation, pension, profit sharing,
deferred compensation, 401k or stock purchase plans or similar plans, if any,
unless the Receiver and the Assuming Institution agree otherwise subsequent to
the date of this Agreement.
 
ARTICLE III.          PURCHASE OF ASSETS.
 
           3.1.          Assets Purchased by Assuming Institution. With the
exception of certain assets expressly excluded in Sections 3.5 and 3.6 and, if
applicable, listed on Schedule 3.5(l) the Assuming Institution hereby purchases
from the Receiver, and the Receiver hereby sells, assigns, transfers, conveys
and delivers to the Assuming Institution, all right, title and interest of the
Receiver in and to all of the assets (real, personal and mixed, wherever located
and however acquired) including all subsidiaries, joint ventures, partnerships
and any and all other business combinations or arrangements, whether active,
inactive, dissolved or terminated, of the Failed Bank whether or not reflected
on the books of the Failed Bank as of the Bank Closing Date. Assets are
purchased hereunder by the Assuming Institution subject to all liabilities for
indebtedness collateralized by Liens affecting such Assets to the extent
provided in Section 2.1.
 
           3.2.          Asset Purchase Price.
 
                           (a)          Determination of Asset Purchase Price.
All Assets and assets of the Failed Bank subject to an option to purchase by the
Assuming Institution shall be purchased for the amount, or the amount resulting
from the method specified for determining the amount, as specified on Schedule
3.2, except as otherwise may be provided herein. Any Asset, asset of the Failed
Bank subject to an option to purchase or other asset purchased for which no
purchase price is specified on Schedule 3.2 or otherwise herein shall be
purchased at its Book Value. Loans or other assets charged off on the Failed
Bank Records before the Bid Valuation Date shall be purchased at a price of
zero. The purchase price for Acquired Subsidiaries shall be adjusted pursuant to
Section 4.6(i)(iv), if applicable.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
11

--------------------------------------------------------------------------------

 
 
                           (b)          Purchase Price for Securities. The
purchase price for securities (other than the capital stock of any Acquired
Subsidiary and Federal Home Loan Bank stock) purchased under Section 3.1 by the
Assuming Institution shall be the market value thereof as of the Bank Closing
Date, which market value shall be (i) the market price for each such security
quoted at the close of the trading day effective on the Bank Closing Date as
published electronically by Bloomberg, L.P., or alternatively, at the discretion
of the Receiver, IDC/Financial Times (FT) Interactive Data; (ii) provided that
if such market price is not available for any such security, the Assuming
Institution will submit a bid for each such security within three days of
notification/bid request by the Receiver (unless a different time period is
agreed to by the Assuming Institution and the Receiver) and the Receiver, in its
sole and absolute discretion, will accept or reject each such bid; and (iii)
further provided that in the absence of an acceptable bid from the Assuming
Institution, each such security shall not pass to the Assuming Institution and
shall be deemed to be an excluded asset hereunder and listed on Schedule 3.5(l).
 
                            (c)          Purchase Price for Qualified Financial
Contracts. Qualified Financial Contracts shall be purchased at market value
determined in accordance with the terms of Exhibit 3.2(c). Any costs associated
with such valuation shall be shared equally by the Receiver and the Assuming
Institution.
 
          3.3.          Manner of Conveyance; Limited Warranty; Nonrecourse;
Etc. THE CONVEYANCE OF ALL ASSETS, INCLUDING REAL AND PERSONAL PROPERTY
INTERESTS, PURCHASED BY THE ASSUMING INSTITUTION UNDER THIS AGREEMENT SHALL BE
MADE, AS NECESSARY, BY RECEIVER’S DEED OR RECEIVER’S BILL OF SALE, “AS IS”,
“WHERE IS”, WITHOUT RECOURSE AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN
THIS AGREEMENT, WITHOUT ANY WARRANTIES WHATSOEVER WITH RESPECT TO SUCH ASSETS,
EXPRESS OR IMPLIED, WITH RESPECT TO TITLE, VALUE, COLLECTIBILITY, GENUINENESS,
ENFORCEABILITY, DOCUMENTATION, CONDITION OR FREEDOM FROM LIENS OR ENCUMBRANCES
(IN WHOLE OR IN PART), OR ANY OTHER MATTERS.
 
           3.4.          Puts of Assets to the Receiver.
 
                            (a)          Puts Within 30 Days After the Bank
Closing Date. During the thirty (30)-day period following the Bank Closing Date
and only during such period (which thirty (30)-day period may be extended in
writing in the sole and absolute discretion of the Receiver for any Loan), in
accordance with this Section 3.4, the Assuming Institution shall be entitled to
require the Receiver to purchase any Deposit Secured Loan transferred to the
Assuming Institution pursuant to Section 3.1 which is not fully secured by
Assumed Deposits or deposits at other insured depository institutions due to
either insufficient Assumed Deposit or deposit collateral or deficient
documentation regarding such collateral; provided that with regard to any
Deposit Secured Loan secured by an Assumed Deposit:

     
                              (i)          no such purchase may be required
until any Deposit setoff determination, whether voluntary or involuntary, has
been made; and

 

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
12

--------------------------------------------------------------------------------

 
 

 
                              (ii)          the Assuming Institution shall be
entitled to require the Receiver to purchase, within a reasonable time, any
remaining overdraft transferred to the Assuming Institution pursuant to Section
3.1 which existed on the thirtieth (30th) day following the Bank Closing Date
and which was made after the Bid Valuation Date and not made pursuant to an
overdraft protection plan or similar extension of credit.

 
                                        Notwithstanding the foregoing, the
Assuming Institution shall not have the right to require the Receiver to
purchase any Loan if (i) the Obligor with respect to such Loan is an Acquired
Subsidiary, or (ii) the Assuming Institution has:

     
                                 (A)          made any advance in accordance
with the terms of a Commitment or otherwise with respect to such Loan;
     
                                 (B)          taken any action that increased
the amount of a Related Liability with respect to such Loan over the amount of
such liability immediately prior to the time of such action;
     
                                 (C)          created or permitted to be created
any Lien on such Loan which secures indebtedness for money borrowed or which
constitutes a conditional sales agreement, capital lease or other title
retention agreement;
     
                                 (D)          entered into, agreed to make,
grant or permit, or made, granted or permitted any modification or amendment to,
any waiver or extension with respect to, or any renewal, refinancing or
refunding of, such Loan or related Credit Documents or collateral, including,
without limitation, any act or omission which diminished such collateral; or
     
                                 (E)          sold, assigned or transferred all
or a portion of such Loan to a third party (whether with or without recourse).

 

 
                              (iii)          The Assuming Institution shall
transfer all such Assets to the Receiver without recourse, and shall indemnify
the Receiver against any and all claims of any Person claiming by, through or
under the Assuming Institution with respect to any such Asset, as provided in
Section 12.4.

 
                            (b)          Puts Prior to the Settlement Date.
During the period from the Bank Closing Date to and including the Business Day
immediately preceding the Settlement Date, the Assuming Institution shall be
entitled to require the Receiver to purchase any Asset which the Assuming
Institution can establish is evidenced by forged or stolen instruments as of the
Bank Closing Date; provided that the Assuming Institution shall not have the
right to require the Receiver to purchase any such Asset with respect to which
the Assuming Institution has taken any action referred to in Section 3.4(a)(ii)
with respect to such Asset. The Assuming Institution shall transfer all such
Assets to the Receiver without recourse, and shall indemnify the Receiver
against any and all claims of any Person claiming by, through or under the
Assuming Institution with respect to any such Asset, as provided in Section
12.4.
 

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
13

--------------------------------------------------------------------------------

 
 
                           (c)          Notices to the Receiver. In the event
that the Assuming Institution elects to require the Receiver to purchase one or
more Assets, the Assuming Institution shall deliver to the Receiver a notice (a
“Put Notice”) which shall include:
 

 
                              (i)          a list of all Assets that the
Assuming Institution requires the Receiver to purchase;
     
                              (ii)          a list of all Related Liabilities
with respect to the Assets identified pursuant to (i) above; and
     
                              (iii)          a statement of the estimated
Repurchase Price of each Asset identified pursuant to (i) above as of the
applicable Put Date.

 
                                        Such notice shall be in the form
prescribed by the Receiver or such other form to which the Receiver shall
consent. As provided in Section 9.6, the Assuming Institution shall deliver to
the Receiver such documents, Credit Files and such additional information
relating to the subject matter of the Put Notice as the Receiver may request and
shall provide to the Receiver full access to all other relevant books and
Records.
 
                           (d)          Purchase by Receiver. The Receiver shall
purchase Assets that are specified in the Put Notice and shall assume Related
Liabilities with respect to such Assets, and the transfer of such Assets and
Related Liabilities shall be effective as of a date determined by the Receiver
which date shall not be later than thirty (30) days after receipt by the
Receiver of the Put Notice (the “Put Date”).
 
                            (e)          Purchase Price and Payment Date. Each
Asset purchased by the Receiver pursuant to this Section 3.4 shall be purchased
at a price equal to the Repurchase Price of such Asset less the Related
Liability Amount applicable to such Asset, in each case determined as of the
applicable Put Date. If the difference between such Repurchase Price and such
Related Liability Amount is positive, then the Receiver shall pay to the
Assuming Institution the amount of such difference; if the difference between
such amounts is negative, then the Assuming Institution shall pay to the
Receiver the amount of such difference. The Assuming Institution or the
Receiver, as the case may be, shall pay the purchase price determined pursuant
to this Section 3.4(e) not later than the twentieth (20th) Business Day
following the applicable Put Date, together with interest on such amount at the
Settlement Interest Rate for the period from and including such Put Date to and
including the day preceding the date upon which payment is made.
 
                            (f)          Servicing. The Assuming Institution
shall administer and manage any Asset subject to purchase by the Receiver in
accordance with usual and prudent banking standards and business practices until
such time as such Asset is purchased by the Receiver.
 
                            (g)          Reversals. In the event that the
Receiver purchases an Asset (and assumes the Related Liability) that it is not
required to purchase pursuant to this Section 3.4, the Assuming Institution
shall repurchase such Asset (and assume such Related Liability) from the
Receiver at a price computed so as to achieve the same economic result as would
apply if the Receiver had never purchased such Asset pursuant to this Section
3.4.
 
           3.5.          Assets Not Purchased by Assuming Institution. The
Assuming Institution does not purchase, acquire or assume, or (except as
otherwise expressly provided in this Agreement) obtain an option to purchase,
acquire or assume under this Agreement:
 
                             (a)          any financial institution bonds,
banker’s blanket bonds, or public liability, fire, extended coverage insurance
policy, bank owned life insurance or any other insurance policy of the Failed
Bank, or premium refund, unearned premium derived from cancellation, or any
proceeds payable with respect to any of the foregoing;

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
14

--------------------------------------------------------------------------------

 
 
                            (b)          any interest, right, action, claim, or
judgment against (i) any officer, director, employee, accountant, attorney, or
any other Person employed or retained by the Failed Bank or any Subsidiary of
the Failed Bank on or prior to the Bank Closing Date arising out of any act or
omission of such Person in such capacity, (ii) any underwriter of financial
institution bonds, banker’s blanket bonds or any other insurance policy of the
Failed Bank, (iii) any shareholder or holding company of the Failed Bank, or
(iv) any other Person whose action or inaction may be related to any loss
(exclusive of any loss resulting from such Person’s failure to pay on a Loan
made by the Failed Bank) incurred by the Failed Bank; provided that for the
purposes hereof, the acts, omissions or other events giving rise to any such
claim shall have occurred on or before the Bank Closing Date, regardless of when
any such claim is discovered and regardless of whether any such claim is made
with respect to a financial institution bond, banker’s blanket bond, or any
other insurance policy of the Failed Bank in force as of the Bank Closing Date;
 
(c)          prepaid regulatory assessments of the Failed Bank, if any;
 
(d)          legal or equitable interests in tax receivables of the Failed Bank,
if any, including any claims arising as a result of the Failed Bank having
entered into any agreement or otherwise being joined with another Person with
respect to the filing of tax returns or the payment of taxes;
 
(e)          amounts reflected on the Failed Bank Records as of the Bank Closing
Date as a general or specific loss reserve or contingency account, if any;
 
(f)          leased or owned Bank Premises and leased or owned Fixtures,
Furniture and Equipment located on leased or owned Bank Premises, if any;
provided that the Assuming Institution does obtain an option under Sections 4.6,
4.7 or 4.8, as the case may be, with respect thereto;
 
(g)          owned Bank Premises which the Receiver, in its discretion,
determines may contain environmentally hazardous substances;
 
(h)          any “goodwill,” as such term is defined in the instructions to the
report of condition prepared by banks examined by the Corporation in accordance
with 12 C.F.R. § 304.3, and other intangibles (other than intellectual
property);
 
(i)          any criminal restitution or forfeiture orders issued in favor of
the Failed Bank;
 
(j)          any and all prepaid fees or any other income as shown on the books
and Records of the Failed Bank, but not taken into income as of the Bank Closing
Date, associated with a line of business of the Failed Bank which is not assumed
pursuant to this Agreement;
 
(k)          assets essential to the Receiver in accordance with Section 3.6;
 
(l)           any banker’s bank stock, and the securities listed on the attached
Schedule 3.5(l);
 
(m)          reserved;

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
15

--------------------------------------------------------------------------------

 
 
                            (n)          prepaid accounts associated with any
contract or agreement that the Assuming Institution either does not directly
assume pursuant to the terms of this Agreement nor has an option to assume under
Section 4.8; and
 
                            (o)          except with respect to any Federal Home
Loan Bank loans, any contract pursuant to which the Failed Bank provides
mortgage servicing for others.
 
           3.6.           Retention or Repurchase of Assets Essential to
Receiver.
 
                         (a)          The Receiver may refuse to sell to the
Assuming Institution, or the Assuming Institution agrees, at the request of the
Receiver set forth in a written notice to the Assuming Institution, to sell,
assign, transfer, convey, and deliver to the Receiver, all of the Assuming
Institution’s right, title and interest in and to, any Asset or asset essential
to the Receiver as determined by the Receiver in its discretion (together with
all Credit Documents evidencing or pertaining thereto), which may include any
Asset or asset that the Receiver determines to be:

     
                              (i)          made to an officer, director, or
other Person engaging in the affairs of the Failed Bank, its Subsidiaries or
Affiliates or any related entities of any of the foregoing;
     
                              (ii)          the subject of any investigation
relating to any claim with respect to any item described in Section 3.5(a) or
(b), or the subject of, or potentially the subject of, any legal proceedings;
     
                              (iii) made to a Person who is an Obligor on a loan
owned by the Receiver or the Corporation in its corporate capacity or its
capacity as receiver of any institution;
     
                              (iv)         secured by collateral which also
secures any asset owned by the Receiver; or
     
                              (v)          related to any asset of the Failed
Bank not purchased by the Assuming Institution under this Article III or any
liability of the Failed Bank not assumed by the Assuming Institution under
Article II.
     
                              (vi)          Each such Asset or asset purchased
by the Receiver shall be purchased at a price equal to the Repurchase Price
thereof less the Related Liability Amount with respect to any Related
Liabilities related to such Asset or asset, in each case determined as of the
date of the notice provided by the Receiver pursuant to Section 3.6(a). The
Receiver shall pay the Assuming Institution not later than the twentieth (20th)
Business Day following receipt of related Credit Documents and Credit Files
together with interest on such amount at the Settlement Interest Rate for the
period from and including the date of receipt of such documents to and including
the day preceding the day on which payment is made. The Assuming Institution
agrees to administer and manage each such Asset or asset in accordance with
usual and prudent banking standards and business practices until each such Asset
or asset is purchased by the Receiver. All transfers with respect to Asset or
assets under this Section 3.6 shall be made as provided in Section 9.6. The
Assuming Institution shall transfer all such Assets or assets and Related
Liabilities to the Receiver without recourse, and shall indemnify the Receiver
against any and all claims of any Person claiming by, through or under the
Assuming Institution with respect to any such Asset or asset, as provided in
Section 12.4.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
16

--------------------------------------------------------------------------------

 

           3.7.          Receiver’s Offer to Sell Withheld Loans. For the period
of thirty (30) days commencing the day after the Bank Closing Date, the Receiver
may sell, in its sole and absolute discretion, and the Assuming Institution, may
purchase, in its sole and absolute discretion, at Book Value as of the Bank
Closing Date, any Loans initially withheld from sale to the Assuming Institution
pursuant to Sections 3.5 or 3.6 of this Agreement. Except for the sales price,
Loans sold under this section will be treated as if initially sold under Section
3.1 of this Agreement, and will be subject to all relevant terms of this
Agreement as similarly situated Loans sold and transferred pursuant to this
Agreement, provided that, no Loan shall be a Shared-Loss Loan pursuant to the
Shared-Loss Agreements if it does not meet the definition of Shared-Loss Loan in
the applicable Shared-Loss Agreement. Payment for Loans sold under this Section
3.7 will be handled through the settlement process pursuant to Article VIII.
 
ARTICLE IV.          ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS.
 
           4.1.          Continuation of Banking Business. For the period
commencing on the first banking Business Day after the Bank Closing Date and
ending on the first anniversary of the Bank Closing Date, the Assuming
Institution will provide full service banking in the trade area of the Failed
Bank. Thereafter, the Assuming Institution may cease providing such banking
services in the trade area of the Failed Bank, provided the Assuming Institution
has received all necessary regulatory approvals, including the approval of the
Receiver and, if applicable, the Corporation. At the option of the Assuming
Institution, such banking services may be provided at any or all of the Bank
Premises, or at other premises within such trade area, as determined by the
Receiver. The Assuming Institution may open, close or sell branches upon receipt
of the necessary regulatory approvals, provided that the Assuming Institution or
its successors continue to provide banking services in the trade area during the
period specified in this Section 4.1. The Assuming Institution will pay to the
Receiver, upon the sale of a branch or branches within the year following the
date of this Agreement, fifty percent (50%) of any franchise premium in excess
of the franchise premium paid by the Assuming Institution with respect to such
branch or branches.
 
           4.2.          Credit Card Business. The Assuming Institution agrees
to honor and perform, from and after the Bank Closing Date, all duties and
obligations with respect to the Failed Bank’s credit card business (including
issuer or merchant acquirer) debit card business, stored value and gift card
business, and/or processing related to credit cards, if any, and assumes all
extensions of credit or balances outstanding as of the Bank Closing Date with
respect to these lines of business.
 
           4.3.          Safe Deposit Business. The Assuming Institution assumes
and agrees to discharge, from and after the Bank Closing Date, in the usual
course of conducting a banking business, the duties and obligations of the
Failed Bank with respect to all Safe Deposit Boxes, if any, of the Failed Bank
and to maintain all of the necessary facilities for the use of such boxes by the
renters thereof during the period for which such boxes have been rented and the
rent therefor paid to the Failed Bank, subject to the provisions of the rental
agreements between the Failed Bank and the respective renters of such boxes;
provided, that the Assuming Institution may relocate the Safe Deposit Boxes of
the Failed Bank to any office of the Assuming Institution located in the trade
area of the branch of the Failed Bank in which such Safe Deposit Boxes were
located, as determined by the Receiver. The Safe Deposit Boxes shall be located
and maintained in such trade area for a minimum of one year from the Bank
Closing Date.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
17

--------------------------------------------------------------------------------

 
 
          4.4.           Safekeeping Business. The Receiver transfers, conveys
and delivers to the Assuming Institution and the Assuming Institution accepts
all securities and other items, if any, held by the Failed Bank in safekeeping
for its customers as of the Bank Closing Date. The Assuming Institution assumes
and agrees to honor and discharge, from and after the Bank Closing Date, the
duties and obligations of the Failed Bank with respect to such securities and
items held in safekeeping. The Assuming Institution shall provide to the
Receiver written verification of all assets held by the Failed Bank for
safekeeping within sixty (60) days after the Bank Closing Date. The assets held
for safekeeping by the Failed Bank shall be held and maintained by the Assuming
Institution in the trade area of the Failed Bank for a minimum of one year from
the Bank Closing Date. At the option of the Assuming Institution, the
safekeeping business may be provided at any or all of the Bank Premises, or at
other premises within such trade area, as determined by the Receiver. The
Assuming Institution shall be entitled to all rights and benefits which accrue
after the Bank Closing Date with respect to securities and other items held in
safekeeping.
 
          4.5.           Trust Business.
 
                           (a)          Assuming Institution as Successor. The
Assuming Institution shall, without further transfer, substitution, act or deed,
to the full extent permitted by law, succeed to the rights, obligations,
properties, assets, investments, deposits, agreements, and trusts of the Failed
Bank under trusts, executorships, administrations, guardianships, and agencies,
and other fiduciary or representative capacities, all to the same extent as
though the Assuming Institution had assumed the same from the Failed Bank prior
to the Bank Closing Date; provided, that any liability based on the misfeasance,
malfeasance or nonfeasance of the Failed Bank, its directors, officers,
employees or agents with respect to the trust business is not assumed hereunder.
 
                           (b)          Wills and Appointments. The Assuming
Institution shall, to the full extent permitted by law, succeed to, and be
entitled to take and execute, the appointment to all executorships,
trusteeships, guardianships and other fiduciary or representative capacities to
which the Failed Bank is or may be named in wills, whenever probated, or to
which the Failed Bank is or may be named or appointed by any other instrument.
 
                           (c)          Transfer of Trust Business. In the event
additional proceedings of any kind are necessary to accomplish the transfer of
such trust business, the Assuming Institution agrees that, at its own expense,
it will take whatever action is necessary to accomplish such transfer. The
Receiver agrees to use reasonable efforts to assist the Assuming Institution in
accomplishing such transfer.
 
                           (d)          Verification of Assets. The Assuming
Institution shall provide to the Receiver written verification of the assets
held in connection with the Failed Bank’s trust business within sixty (60) days
after the Bank Closing Date.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
18

--------------------------------------------------------------------------------

 

          4.6.           Bank Premises.
 
                           (a)          Option to Purchase. Subject to Section
3.5, the Receiver hereby grants to the Assuming Institution an exclusive option
for the period of ninety (90) days commencing the day after the Bank Closing
Date to purchase any or all owned Bank Premises, including all Fixtures,
Furniture and Equipment located on the Bank Premises. The Assuming Institution
shall give written notice to the Receiver within the option period of its
election to purchase or not to purchase any of the owned Bank Premises. Any
purchase of such premises shall be effective as of the date of the Bank Closing
Date and such purchase shall be consummated as soon as practicable thereafter,
and in no event later than the Settlement Date. If the Assuming Institution
gives notice of its election not to purchase one or more of the owned Bank
Premises within seven (7) days of the Bank Closing Date, then, notwithstanding
any other provision of this Agreement to the contrary, the Assuming Institution
shall not be liable for any of the costs or fees associated with Fair Market
Value appraisals for such Bank Premises and associated Fixtures, Furniture and
Equipment.
 
                            (b)          Option to Lease. The Receiver hereby
grants to the Assuming Institution an exclusive option for the period of ninety
(90) days commencing the day after the Bank Closing Date to cause the Receiver
to assign to the Assuming Institution any or all leases for leased Bank
Premises, if any, which have been continuously occupied by the Assuming
Institution from the Bank Closing Date to the date it elects to accept an
assignment of the leases with respect thereto to the extent such leases can be
assigned; provided that the exercise of this option with respect to any lease
must be as to all premises or other property subject to the lease. The Assuming
Institution shall give notice to the Receiver within the option period of its
election to accept or not to accept an assignment of any or all leases (or enter
into new leases in lieu thereof). The Assuming Institution agrees to assume all
leases assigned (or enter into new leases in lieu thereof) pursuant to this
Section 4.6. If the Assuming Institution gives notice of its election not to
accept an assignment of a lease for one or more of the leased Bank Premises
within seven (7) days of the Bank Closing Date, then, notwithstanding any other
provision of this Agreement to the contrary, the Assuming Institution shall not
be liable for any of the costs or fees associated with Fair Market Value
appraisals for the Fixtures, Furniture and Equipment located on such leased Bank
Premises.
 
                            (c)          Facilitation. The Receiver agrees to
facilitate the assumption, assignment or sublease of leases or the negotiation
of new leases by the Assuming Institution; provided that neither the Receiver
nor the Corporation shall be obligated to engage in litigation, make payments to
the Assuming Institution or to any third party in connection with facilitating
any such assumption, assignment, sublease or negotiation or commit to any other
obligations to third parties.
 
                            (d)          Occupancy. The Assuming Institution
shall give the Receiver fifteen (15) days prior written notice of its intention
to vacate prior to vacating any leased Bank Premises with respect to which the
Assuming Institution has not exercised the option provided in Section 4.6(b).
Any such notice shall be deemed to terminate the Assuming Institution’s option
with respect to such leased Bank Premises.
 
                            (e)          Occupancy Costs.

     
                           (i)          The Assuming Institution agrees to pay
to the Receiver, or to appropriate third parties at the direction of the
Receiver, during and for the period of any occupancy by it of (x) owned Bank
Premises the market rental value, as determined by the appraiser selected in
accordance with the definition of Fair Market Value, and all operating costs,
and (y) leased Bank Premises, all operating costs with respect thereto and to
comply with all relevant terms of applicable leases entered into by the Failed
Bank, including without limitation the timely payment of all rent. Operating
costs include, without limitation all taxes, fees, charges, maintenance,
utilities, insurance and assessments, to the extent not included in the rental
value or rent. If the Assuming Institution elects to purchase any owned Bank
Premises in accordance with Section 4.6(a), the amount of any rent paid (and
taxes paid to the Receiver which have not been paid to the taxing authority and
for which the Assuming Institution assumes liability) by the Assuming
Institution with respect thereto shall be applied as an offset against the
purchase price thereof.




   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
19

--------------------------------------------------------------------------------

 



     
                           (ii)          The Assuming Institution agrees during
the period of occupancy by it of owned or leased Bank Premises, to pay to the
Receiver rent for the use of all owned or leased Furniture and Equipment and all
owned or leased Fixtures located on such Bank Premises for the period of such
occupancy. Rent for such property owned by the Failed Bank shall be the market
rental value thereof, as determined by the Receiver within sixty (60) days after
the Bank Closing Date. Rent for such leased property shall be an amount equal to
any and all rent and other amounts which the Receiver incurs or accrues as an
obligation or is obligated to pay for such period of occupancy pursuant to all
leases and contracts with respect to such property. If the Assuming Institution
purchases any owned Furniture and Equipment or owned Fixtures in accordance with
Section 4.6(f) or 4.6(h), the amount of any rents paid by the Assuming
Institution with respect thereto shall be applied as an offset against the
purchase price thereof.

 
                    (f)               Certain Requirements as to Fixtures,
Furniture and Equipment. If the Assuming Institution purchases owned Bank
Premises or accepts an assignment of the lease (or enters into a sublease or a
new lease in lieu thereof) for leased Bank Premises as provided in Section
4.6(a) or 4.6(b), or if the Assuming Institution does not exercise such option
but within twelve (12) months following the Bank Closing Date obtains the right
to occupy such premises (whether by assignment, lease, sublease, purchase or
otherwise), other than in accordance with Section 4.6(a) or 4.6(b), the Assuming
Institution shall (i) effective as of the Bank Closing Date, purchase from the
Receiver all Fixtures, Furniture and Equipment owned by the Failed Bank at Fair
Market Value and located thereon as of the Bank Closing Date, (ii) accept an
assignment or a sublease of the leases or negotiate new leases for all Fixtures,
Furniture and Equipment leased by the Failed Bank and located thereon, and (iii)
if applicable, accept an assignment or a sublease of any ground lease or
negotiate a new ground lease with respect to any land on which such Bank
Premises are located; provided that the Receiver shall not have disposed of such
Fixtures, Furniture and Equipment or repudiated the leases referred to in clause
(ii) or (iii).
 
                    (g)               Vacating Premises.

     
                          (i)          If the Assuming Institution elects not to
purchase any owned Bank Premises, the notice of such election in accordance with
Section 4.6(a) shall specify the date upon which the Assuming Institution’s
occupancy of such premises shall terminate, which date shall not be later than
ninety (90) days after the date of the Assuming Institution’s notice not to
exercise such option. The Assuming Institution shall be responsible for promptly
relinquishing and releasing to the Receiver such premises and the Fixtures,
Furniture and Equipment located thereon which existed at the time of the Bank
Closing Date, in the same condition as at the Bank Closing Date and at the
premises where they were inventoried at the Bank Closing Date, normal wear and
tear excepted. Any of the aforementioned which is missing will be charged to the
Assuming Institution at the item’s Fair Market Value as determined in accordance
with this Agreement. By occupying any such premises after the expiration of such
ninety (90)-day period, the Assuming Institution shall, at the Receiver’s
option, (x) be deemed to have agreed to purchase such Bank Premises, and to
assume all leases, obligations and liabilities with respect to leased Furniture
and Equipment and leased Fixtures located thereon and any ground lease with
respect to the land on which such premises are located, and (y) be required to
purchase all Fixtures, Furniture and Equipment owned by the Failed Bank and
located on such premises as of the Bank Closing Date.




   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
20

--------------------------------------------------------------------------------

 



     
                             (ii)          If the Assuming Institution elects
not to accept an assignment of the lease or sublease any leased Bank Premises,
the notice of such election in accordance with Section 4.6(b) shall specify the
date upon which the Assuming Institution’s occupancy of such leased Bank
Premises shall terminate, which date shall not be later than ninety (90) days
after the date of the Assuming Institution’s notice not to exercise such option.
Upon vacating such premises, the Assuming Institution shall be liable for
relinquishing and releasing to the Receiver such premises and the Fixtures and
the Furniture and Equipment located thereon which existed at the time of the
Bank Closing Date, in the same condition as at the Bank Closing Date, and at the
premises where they were inventoried at Bank closing, normal wear and tear
excepted. Any of the aforementioned which is missing will be charged to the
Assuming Institution at the item’s Fair Market Value as determined in accordance
with this Agreement. By failing to provide notice of its intention to vacate
such premises prior to the expiration of the option period specified in Section
4.6(b), or by occupying such premises after the ninety (90)-day period specified
above in this Section 4.6(g)(ii), the Assuming Institution shall, at the
Receiver’s option, (x) be deemed to have assumed all leases, obligations and
liabilities with respect to such premises (including any ground lease with
respect to the land on which premises are located), and leased Furniture and
Equipment and leased Fixtures located thereon in accordance with this Section
4.6 (unless the Receiver previously repudiated any such lease), and (y) be
required to purchase all Fixtures, Furniture and Equipment owned by the Failed
Bank at Fair Market Value and located on such premises as of the Bank Closing
Date.

 
                    (h)               Furniture and Equipment and Certain Other
Equipment. The Receiver hereby grants to the Assuming Institution an option to
purchase all Furniture and Equipment owned by the Failed Bank at Fair Market
Value and located at any leased or owned Bank Premises that the Assuming
Institution elects to vacate or which it could have, but did not occupy,
pursuant to this Section 4.6; provided that, the Assuming Institution shall give
the Receiver notice of its election to purchase such property at the time it
gives notice of its intention to vacate such Bank Premises or within ten (10)
days after the Bank Closing Date for Bank Premises it could have, but did not,
occupy.
 
                    (i)               Option to Put Bank Premises and Related
Fixtures, Furniture and Equipment.

     
                          (i)          For a period of ninety (90) days
following the Bank Closing Date, the Assuming Institution shall be entitled to
require the Receiver to purchase any Bank Premises that is owned, directly or
indirectly, by an Acquired Subsidiary and the purchase price paid by the
Receiver shall be the Fair Market Value of the Bank Premises.




   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
21

--------------------------------------------------------------------------------

 
 

     
                         (ii)          If the Assuming Institution elects to
require the Receiver to purchase any Bank Premises that is owned, directly or
indirectly, by an Acquired Subsidiary, the Assuming Institution shall also have
the option, exercisable within the same ninety (90) day time period, to require
the Receiver to purchase any Fixtures, Furniture and Equipment that is owned,
directly or indirectly, by an Acquired Subsidiary which is located on such Bank
Premises and was utilized by the Failed Bank for banking purposes. The purchase
price paid by the Receiver shall be the Fair Market Value of the Fixtures,
Furniture and Equipment purchased.
     
                         (iii)          In the event the Assuming Institution
elects to exercise its options under this Section 4.6(i), the Assuming
Institution shall pay to the Receiver occupancy costs in accordance with Section
4.6(e) and shall vacate the Bank Premises in accordance with Section 4.6(g)(i).
     
                         (iv)          Regardless of whether the Assuming
Institution exercises any of its options under this Section 4.6(i), the purchase
price for the Acquired Subsidiary shall be adjusted by the difference between
the Fair Market Value of the Bank Premises and Fixtures, Furniture and Equipment
utilized by the Failed Bank for banking purposes and their respective Book Value
as reflected of the books and records of the Acquired Subsidiary. Such
adjustment shall be made in accordance with Article VIII of this Agreement.

 
       4.7.       Agreement with Respect to Leased Data Management Equipment.
 
                    (a)              Option. The Receiver hereby grants to the
Assuming Institution an exclusive option for the period of ninety (90) days
commencing the day after Bank Closing to accept an assignment from the Receiver
of all Leased Data Management Equipment.
 
                    (b)              Notices Regarding Leased Data Management
Equipment. The Assuming Institution shall (i) give written notice to the
Receiver within the option period specified in Section 4.7(a) of its intent to
accept or decline an assignment or sublease of all Leased Data Management
Equipment and promptly accept an assignment or sublease of such Leased Data
Management Equipment, and (ii) give written notice to the appropriate lessor(s)
that it has accepted an assignment or sublease of any such Leased Data
Management Equipment that is subject to a lease.
 
                    (c)              Facilitation by Receiver. The Receiver
agrees to facilitate the assignment or sublease of Leased Data Management
Equipment or the negotiation of new leases or license agreements by the Assuming
Institution; provided, that neither the Receiver nor the Corporation shall be
obligated to engage in litigation, make payments to the Assuming Institution or
to any third party in connection with facilitating any such assumption,
assignment, sublease or negotiation or commit to any other obligations to third
parties.
 
                    (d)              Operating Costs. The Assuming Institution
agrees, during its period of use of any Leased Data Management Equipment, to pay
to the Receiver or to appropriate third parties at the direction of the Receiver
all operating costs with respect thereto and to comply with all relevant terms
of any existing Leased Data Management Equipment leases entered into by the
Failed Bank, including without limitation the timely payment of all rent, taxes,
fees, charges, maintenance, utilities, insurance and assessments.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
22

--------------------------------------------------------------------------------

 
 
                    (e)              Assuming Institution’s Obligation. The
Assuming Institution shall, not later than fifty (50) days after giving the
notice provided in Section 4.7(b), (i) relinquish and release to the Receiver
or, at the direction of the Receiver, to a third party, all Leased Data
Management Equipment, in the same condition as at Bank Closing, normal wear and
tear excepted, or (ii) accept an assignment or a sublease of any existing Leased
Data Management lease or negotiate a new lease or license agreement under this
Section 4.7 with respect to Leased Data Management Equipment.
 
                    (f)              Data Removal. The Assuming Institution
shall, prior to returning any Leased Data Management Equipment, and unless
otherwise requested by the Receiver, (i) remove all data from the Leased Data
Management Equipment and (ii) provide a written statement to the Receiver that
all data has been removed in a manner that renders it unrecoverable.
 
          4.8.    Certain Existing Agreements.
 
                  (a)          Assumption of Agreements. Subject to the
provisions of Section 4.8(b), with respect to agreements existing as of the Bank
Closing Date which provide for the rendering of services by or to the Failed
Bank, within thirty (30) days after the Bank Closing Date, the Assuming
Institution shall give the Receiver written notice specifying whether it elects
to assume or not to assume each such agreement. Except as may be otherwise
provided in this Article IV, the Assuming Institution agrees to comply with the
terms of each such agreement for a period commencing on the day after the Bank
Closing Date and ending on: (i) in the case of an agreement that provides for
the rendering of services by the Failed Bank, the date which is ninety (90) days
after the Bank Closing Date, and (ii) in the case of an agreement that provides
for the rendering of services to the Failed Bank, the date which is thirty (30)
days after the Assuming Institution has given notice to the Receiver of its
election not to assume such agreement; provided that the Receiver can reasonably
make such service agreements available to the Assuming Institution. The Assuming
Institution shall be deemed by the Receiver to have assumed agreements for which
no notification is timely given. The Receiver agrees to assign, transfer, convey
and deliver to the Assuming Institution all right, title and interest of the
Receiver, if any, in and to agreements the Assuming Institution assumes
hereunder. In the event the Assuming Institution elects not to accept an
assignment of any lease (or sublease) or negotiate a new lease for leased Bank
Premises under Section 4.6 and does not otherwise occupy such premises, the
provisions of this Section 4.8(a) shall not apply to service agreements related
to such premises. The Assuming Institution agrees, during the period it has the
use or benefit of any such agreement, promptly to pay to the Receiver or to
appropriate third parties at the direction of the Receiver all operating costs
with respect thereto and to comply with all relevant terms of such agreement.
 
                  (b)          Excluded Agreements. The provisions of Section
4.8(a) regarding the Assuming Institution’s election to assume or not assume
certain agreements shall not apply to (i) agreements pursuant to which the
Failed Bank provides mortgage servicing for others or mortgage servicing is
provided to the Failed Bank by others, (ii) agreements that are subject to
Sections 4.1 through 4.7 and any insurance policy or bond referred to in Section
3.5(a) or other agreement specified in Section 3.5 and (iii) consulting,
management or employment agreements, if any, between the Failed Bank and its
employees or other Persons. Except as otherwise expressly set forth elsewhere in
this Agreement, the Assuming Institution does not assume any liabilities or
acquire any rights under any of the agreements described in this Section 4.8(b).

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
23

--------------------------------------------------------------------------------

 
 
          4.9.    Informational Tax Reporting. The Assuming Institution agrees
to perform all obligations of the Failed Bank with respect to Federal and State
income tax informational reporting related to (i) the Assets and the Liabilities
Assumed, (ii) deposit accounts that were closed and loans that were paid off or
collateral obtained with respect thereto prior to the Bank Closing Date, (iii)
miscellaneous payments made to vendors of the Failed Bank, and (iv) any other
asset or liability of the Failed Bank, including, without limitation, loans not
purchased and Deposits not assumed by the Assuming Institution, as may be
required by the Receiver.
 
          4.10.   Insurance.
 
                    (a)          Assuming Institution to Insure. The Assuming
Institution will obtain and maintain insurance coverage acceptable to the
Receiver (including public liability, fire, and extended coverage insurance)
naming the Assuming Institution as the insured and the Receiver as additional
insured, effective from and after the Bank Closing Date, with respect to all (i)
Bank Premises that the Assuming Institution occupies, and (ii) Fixtures,
Furniture and Equipment and Leased Data Management Equipment located on those
Bank Premises.
 
                    (b)          Rights of Receiver. If the Assuming Institution
at any time from or after Bank Closing Date fails to (i) obtain or maintain any
of the insurance policies required by Section 4.10(a), (ii) pay any premium in
whole or in part related to those insurance policies, or (iii) provide evidence
of those insurance policies acceptable to the Receiver, then the Receiver may in
its sole and absolute discretion, without notice, and without waiving or
releasing any obligation or liability of the Assuming Institution, obtain and
maintain insurance policies, pay insurance premiums and take any other actions
with respect to the insurance coverage as the Receiver deem advisable. The
Assuming Institution will reimburse the Receiver for all sums disbursed in
connection with this Section 4.10(b).
 
          4.11.  Office Space for Receiver and Corporation; Certain Payments.
 
                    (a)          FDIC Office Space. For the period commencing on
the day following the Bank Closing Date and ending on the one hundred eightieth
(180th) day following the Bank Closing Date, the Assuming Institution will
provide to the Receiver and the Corporation, without charge, adequate and
suitable office space (including parking facilities and vault space), furniture,
equipment (including photocopying and telecopying machines), email accounts,
network access and technology resources (such as shared drive), and utilities
(including local telephone service and fax machines) (collectively, “FDIC Office
Space”) at the Bank Premises occupied by the Assuming Institution for the
Receiver and the Corporation to use in the discharge of their respective
functions with respect to the Failed Bank.
 
                    (b)          Receiver’s Right to Extend. Upon written notice
by the Receiver or the Corporation, for the period commencing on the one hundred
eighty first (181st) day following the Bank Closing Date and ending no later
than the three hundred and sixty-fifth (365th) day following the Bank Closing
Date, the Assuming Institution will continue to provide to the Receiver and the
Corporation FDIC Office Space at the Bank Premises. During the period from the
181st day following the Bank Closing Date until the day the FDIC and the
Corporation vacate FDIC Office Space, the Receiver and the Corporation will pay
to the Assuming Institution their respective pro rata share (based on square
footage occupied) of (A) the market rental value for the applicable owned Bank
Premises or (B) actual rent paid for applicable leased Bank Premises.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
24

--------------------------------------------------------------------------------

 
 
                    (c)            Receiver’s Relocation Right. If the Receiver
or the Corporation determine that the space provided by the Assuming Institution
is inadequate or unsuitable, the Receiver and the Corporation may relocate to
other quarters having adequate and suitable FDIC Office Space and the costs of
relocation and any rental and utility costs for the balance of the period of
occupancy by the Receiver and the Corporation shall be borne by the Assuming
Institution.
 
                    (d)            Expenditures. The Assuming Institution will
pay such bills and invoices on behalf of the Receiver and the Corporation as the
Receiver or the Corporation may direct for the period beginning on the date of
the Bank Closing Date and ending on Settlement Date. The Assuming Institution
shall submit its requests for reimbursement of such expenditures pursuant to
Article VIII of this Agreement.
 
          4.12.  Continuation of Group Health Plan Coverage for Former Employees
of the Failed Bank.
 
                   (a)          Continuation Coverage. The Assuming Institution
agrees to assist the Receiver, as provided in this Section 4.12, in offering
individuals who were employees or former employees of the Failed Bank, or any of
its Subsidiaries, and who, immediately prior to the Bank Closing Date, were
receiving, or were eligible to receive, health insurance coverage or health
insurance continuation coverage from the Failed Bank (“Eligible Individuals”),
the opportunity to obtain health insurance coverage in the Corporation’s Federal
Insurance Administration Continuation Coverage Plan which provides for health
insurance continuation coverage to such Eligible Individuals and other persons
who are qualified beneficiaries of the Failed Bank (“Qualified Beneficiaries”)
as defined in the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) § 607, 29 U.S.C. § 1167. The Assuming Institution shall consult with
the Receiver and not later than five (5) Business Days after the Bank Closing
Date shall provide written notice to the Receiver of the number (if available),
identity (if available) and addresses (if available) of the Eligible Individuals
who are Qualified Beneficiaries of the Failed Bank and for whom a “qualifying
event” (as defined in ERISA § 603, 29 U.S.C. § 1163) has occurred and with
respect to whom the Failed Bank’s obligations under Part 6 of Subtitle B of
Title I of ERISA, 29 U.S.C. §§ 1161-1169 have not been satisfied in full, and
such other information as the Receiver may reasonably require. The Receiver
shall cooperate with the Assuming Institution in order to permit it to prepare
such notice and shall provide to the Assuming Institution such data in its
possession as may be reasonably required for purposes of preparing such notice.
 
                   (b)          Qualified Beneficiaries; Expenses. The Assuming
Institution shall take such further action to assist the Receiver in offering
the Eligible Individuals who are Qualified Beneficiaries of the Failed Bank the
opportunity to obtain health insurance coverage in the Corporation’s Federal
Insurance Administration Continuation Coverage Plan as the Receiver may direct.
All expenses incurred and paid by the Assuming Institution (i) in connection
with the obligations of the Assuming Institution under this Section 4.12, and
(ii) in providing health insurance continuation coverage to any Eligible
Individuals who are hired by the Assuming Institution and such employees’
Qualified Beneficiaries shall be borne by the Assuming Institution.
 
                   (c)          Employee List. No later than five (5) Business
Days after the Bank Closing Date, the Assuming Institution shall provide the
Receiver with a list of all Failed Bank employees the Assuming Institution will
not hire. Unless otherwise agreed, the Assuming Institution shall pay all
salaries and payroll costs for all Failed Bank employees until the list is
provided to the Receiver. The Assuming Institution shall be responsible for all
costs and expenses (i.e., salary, benefits, etc.) associated with all other
employees not on that list from and after the date of delivery of the list to
the Receiver. The Assuming Institution shall offer to the Failed Bank employees
it retains employment benefits comparable to those the Assuming Institution,
offers its current employees.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
25

--------------------------------------------------------------------------------

 
 
                      (d)          No Third Party Beneficiaries. This Section
4.12 is for the sole and exclusive benefit of the parties to this Agreement, and
for the benefit of no other Person (including any former employee of the Failed
Bank or any Subsidiary thereof, Eligible Individual or Qualified Beneficiary of
such former employee). Nothing in this Section 4.12 is intended by the parties,
or shall be construed, to give any Person (including any former employee of the
Failed Bank or any Subsidiary thereof, Eligible Individual or Qualified
Beneficiary of such former employee) other than the Corporation, the Receiver
and the Assuming Institution, any legal or equitable right, remedy or claim
under or with respect to the provisions of this Section 4.12.
 
          4.13.    Interim Asset Servicing. At any time after the Bank Closing
Date, the Receiver may establish on its books an asset pool(s) and may transfer
to such asset pool(s) (by means of accounting entries on the books of the
Receiver) all or any assets and liabilities of the Failed Bank which are not
acquired by the Assuming Institution, including, without limitation, wholly
unfunded Commitments and assets and liabilities which may be acquired, funded or
originated by the Receiver subsequent to the Bank Closing Date. The Receiver may
remove assets (and liabilities) from or add assets (and liabilities) to such
pool(s) at any time in its discretion. At the option of the Receiver, the
Assuming Institution agrees to service, administer and collect such pool assets
in accordance with, and for the term set forth in, Exhibit 4.13.
 
          4.14.      [RESERVED]
 
          4.15.     Loss Sharing. This Agreement includes a Single Family
Shared-Loss Agreement attached hereto as Exhibit 4.15A and a Commercial
Shared-Loss Agreement attached hereto as Exhibit 4.15B. The Assuming Institution
shall be entitled to require reimbursement from the Receiver for shared losses,
and shall share recoveries, on certain loans and assets in accordance with the
Shared-Loss Agreements.
 
ARTICLE V.          DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK.
 
          5.1.     Payment of Checks, Drafts, Orders and Deposits. Subject to
Section 9.5, the Assuming Institution agrees to pay all properly drawn checks,
drafts, withdrawal orders and Assumed Deposits of depositors of the Failed Bank
presented for payment, whether drawn on the check or draft forms provided by the
Failed Bank or by the Assuming Institution, to the extent that the Deposit
balances to the credit of the respective makers or drawers assumed by the
Assuming Institution under this Agreement are sufficient to permit the payment
thereof, and in all other respects to discharge, in the usual course of
conducting a banking business, the duties and obligations of the Failed Bank
with respect to the Deposit balances due and owing to the depositors of the
Failed Bank assumed by the Assuming Institution under this Agreement.
 
          5.2.     Certain Agreements Related to Deposits. Except as may be
modified pursuant to Section 2.2, the Assuming Institution agrees to honor the
terms and conditions of any written escrow or mortgage servicing agreement or
other similar agreement relating to a Deposit liability assumed by the Assuming
Institution pursuant to this Agreement.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
26

--------------------------------------------------------------------------------

 
 
          5.3.          Notice to Depositors.
 
                          (a)          Assumption of Deposits. Within seven (7)
days after the Bank Closing Date, the Assuming Institution shall give notice by
mail to each depositor of the Failed Bank of (i) the assumption of the Deposit
liabilities of the Failed Bank, and (ii) the procedures to claim Deposits (the
Receiver shall provide item (ii) to Assuming Institution). The Assuming
Institution shall also publish notice of its assumption of the Deposit
liabilities of the Failed Bank in a newspaper of general circulation in the
county or counties in which the Failed Bank was located.
 
                          (b)          Notice to Depositors. Within seven (7)
days after the Bank Closing Date, the Assuming Institution shall give notices by
mail to each depositor of the Failed Bank, as required under Section 2.2.
 
                          (c)          Fee Schedule. If the Assuming Institution
proposes to charge fees different from those fees formerly charged by the Failed
Bank, the Assuming Institution shall include its fee schedule in its mailed
notice.
 
                          (d)          Approval of Notices and Publications. The
Assuming Institution shall obtain approval of all notices and publications
required by this Section 5.3 from counsel for the Receiver prior to mailing or
publication.
 
ARTICLE VI.          RECORDS.
 
          6.1.          Transfer of Records. In accordance with Sections 2.1 and
3.1, the Receiver assigns, transfers, conveys and delivers to the Assuming
Institution, whether located on Bank Premises occupied or not occupied by the
Assuming Institution or at any other location, any and all Records of the Failed
Bank, other than the following:
 
                          (a)          Records pertaining to former employees of
the Failed Bank who were no longer employed by the Failed Bank as of the Bank
Closing Date and Records pertaining to employees of the Failed Bank who were
employed by the Failed Bank as of the Bank Closing Date and for whom the
Receiver is unable to obtain a waiver to release such Records to the Assuming
Institution;
 
                          (b)          Records pertaining to (i) any asset or
liability of the Failed Bank retained by the Receiver, or (ii) any asset of the
Failed Bank acquired by the Receiver pursuant to this Agreement; and
 
                          (c)          any other Records as determined by the
Receiver.
 
          6.2.          Transfer of Assigned Records. The Receiver shall
transfer to the Assuming Institution all Records described in Section 6.1 as
soon as practicable on or after the date of this Agreement.
 
          6.3.          Preservation of Records.
 
                          (a)          Assuming Institution Records Retention.
The Assuming Institution agrees that it will preserve and maintain for the joint
benefit of the Receiver, the Corporation and the Assuming Institution, all
Records of which it has custody. The Assuming Institution shall have the primary
responsibility to respond to subpoenas, discovery requests, and other similar
official inquiries and customer requests for lien releases with respect to the
Records of which it has custody. With respect to its obligations under this
Section 6.3 regarding Electronically Stored Information, the Assuming
Institution will complete the Data Retention Catalog attached hereto as Schedule
6.3 and submit it to the Receiver within thirty (30) days following the Bank
Closing Date.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
December 8, 2010
 
Springfield, Georgia

 
 
27

--------------------------------------------------------------------------------

 
 
                          (b)          Destruction of Certain Records. With
regard to all Records of which it has custody which are at least ten (10) years
old as of the date of the appointment of the Receiver, the Assuming Institution
agrees to request written permission to destroy such records by submitting a
written request to destroy, specifying precisely which records are included in
the request, to DRR– Records Manager, CServiceFDICDAL@FDIC.gov.
 
                          (c)          Destruction of Records After Six Years.
With regard to all Records of which it has custody which have been maintained in
the custody of the Assuming Institution after six (6) years from the date of the
appointment of the Receiver, the Assuming Institution agrees to request written
permission to destroy such records by submitting a written request to destroy,
specifying precisely which records are included in the request, to DRR– Records
Manager, CServiceFDICDAL@FDIC.gov.
 
          6.4.          Access to Records; Copies. The Assuming Institution
agrees to permit the Receiver and the Corporation access to all Records of which
the Assuming Institution has custody, and to use, inspect, make extracts from or
request copies of any such Records in the manner and to the extent requested,
and to duplicate, in the discretion of the Receiver or the Corporation, any
Record pertaining to Deposit account relationships; provided that in the event
that the Failed Bank maintained one or more duplicate copies of such Records,
the Assuming Institution hereby assigns, transfers, and conveys to the
Corporation one such duplicate copy of each such Record without cost to the
Corporation, and agrees to deliver to the Corporation all Records assigned and
transferred to the Corporation under this Article VI as soon as practicable on
or after the date of this Agreement. The party requesting a copy of any Record
shall bear the cost (based on standard accepted industry charges to the extent
applicable, as determined by the Receiver) for providing such duplicate Records.
A copy of each Record requested shall be provided as soon as practicable by the
party having custody thereof.
 
          6.5.          Right of Receiver or Corporation to Audit. The Receiver
or the Corporation, their respective agents, contractors and employees, may (but
are not required to) perform an audit to determine the Assuming Institution’s
compliance with this Agreement at any time, by providing not less than ten (10)
Business Days prior notice. The scope and duration of any such audit shall be at
the discretion of the Receiver or the Corporation, as the case may be. The
Receiver or the Corporation, as the case may be, shall bear the expense of any
such audit. In the event that any corrections are necessary as a result of such
an audit, the Assuming Institution and the Receiver shall make such accounting
adjustments, payments and withholdings as may be necessary to give retroactive
effect to such corrections.
 
ARTICLE VII.          BID; INITIAL PAYMENT.
 
          The Assuming Institution has submitted to the Receiver a Deposit
premium bid of 1.0 % and an Asset discount bid of $(25,100,000.00) (the “Bid
Amount”). The Deposit premium bid will be applied to the total of all Assumed
Deposits except for brokered, CDARS®, and any market place or similar
subscription services Deposits as reflected on Schedule 7. On the Payment Date,
the Assuming Institution will pay to the Corporation, or the Corporation will
pay to the Assuming Institution, as the case may be, the Initial Payment,
together with interest on such amount (if the Payment Date is not the day
following the Bank Closing Date) from and including the day following the Bank
Closing Date to and including the day preceding the Payment Date at the
Settlement Interest Rate.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
 
Springfield, Georgia
December 8, 2010
   


 
28

--------------------------------------------------------------------------------

 
 
ARTICLE VIII.          ADJUSTMENTS.
 
          8.1.          Pro Forma Statement. The Receiver, as soon as
practicable after the Bank Closing Date, in accordance with the best information
then available, shall provide to the Assuming Institution a Pro Forma statement
reflecting any adjustments of such liabilities and assets as may be necessary.
Such Pro Forma statement shall take into account, to the extent possible, (a)
liabilities and assets of a nature similar to those contemplated by Section 2.1
or Section 3.1, respectively, which on the Bank Closing Date were carried in the
Failed Bank’s suspense accounts, (b) accruals as of the Bank Closing Date for
all income related to the assets and business of the Failed Bank acquired by the
Assuming Institution hereunder, whether or not such accruals were reflected on
the Failed Bank Records in the normal course of its operations, and (c)
adjustments to determine the Book Value of any investment in an Acquired
Subsidiary and related accounts on the “bank only” (unconsolidated) balance
sheet of the Failed Bank based on the equity method of accounting, whether or
not the Failed Bank used the equity method of accounting for investments in
subsidiaries, except that the resulting amount cannot be less than the Acquired
Subsidiary’s recorded equity as of the Bank Closing Date as reflected on the
Failed Bank Records of the Acquired Subsidiary. Any Loan purchased by the
Assuming Institution pursuant to Section 3.1 which the Failed Bank charged off
during the period beginning the day after the Bid Valuation Date to the date of
the Bank Closing Date shall be deemed not to be charged off for the purposes of
the Pro Forma statement, and the purchase price shall be determined pursuant to
Section 3.2.
 
          8.2.          Correction of Errors and Omissions; Other Liabilities.
 
                          (a)          Adjustments to Correct Errors. In the
event any bookkeeping omissions or errors are discovered in preparing any Pro
Forma statement or in completing the transfers and assumptions contemplated
hereby, the parties hereto agree to correct such errors and omissions, it being
understood that, as far as practicable, all adjustments will be made consistent
with the judgments, methods, policies or accounting principles utilized by the
Failed Bank in preparing and maintaining Failed Bank Records, except that
adjustments made pursuant to this Section 8.2(a) are not intended to bring the
Failed Bank Records into accordance with generally accepted accounting
principles.
 
                          (b)          Receiver’s Rights Regarding Other
Liabilities. If the Receiver discovers at any time subsequent to the date of
this Agreement that any claim exists against the Failed Bank which is of such a
nature that it would have been included in the liabilities assumed under Article
II had the existence of such claim or the facts giving rise thereto been known
as of the Bank Closing Date, the Receiver may, in its discretion, at any time,
require that such claim be assumed by the Assuming Institution in a manner
consistent with the intent of this Agreement. The Receiver will make appropriate
adjustments to the Pro Forma statement provided by the Receiver to the Assuming
Institution pursuant to Section 8.1 as may be necessary.
 
          8.3.        Payments. The Receiver agrees to cause to be paid to the
Assuming Institution, or the Assuming Institution agrees to pay to the Receiver,
as the case may be, on the Settlement Date, a payment in an amount which
reflects net adjustments (including any costs, expenses and fees associated with
determinations of value as provided in this Agreement) made pursuant to Section
8.1 or Section 8.2, plus interest as provided in Section 8.4. The Receiver and
the Assuming Institution agree to effect on the Settlement Date any further
transfer of assets to or assumption of liabilities or claims by the Assuming
Institution as may be necessary in accordance with Section 8.1 or Section 8.2.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
 
Springfield, Georgia
December 8, 2010
   


 
29

--------------------------------------------------------------------------------

 
 
          8.4.           Interest. Any amounts paid under Section 8.3 or Section
8.5 shall bear interest for the period from and including the day following the
Bank Closing Date to and including the day preceding the payment at the
Settlement Interest Rate.
 
          8.5.           Subsequent Adjustments. In the event that the Assuming
Institution or the Receiver discovers any errors or omissions as contemplated by
Section 8.2 or any error with respect to the payment made under Section 8.3
after the Settlement Date, the Assuming Institution and the Receiver agree to
promptly correct any such errors or omissions, make any payments and effect any
transfers or assumptions as may be necessary to reflect any such correction plus
interest as provided in Section 8.4.
 
ARTICLE IX.  CONTINUING COOPERATION.
 
          9.1.          General Matters. The parties hereto will, in good faith
and with their best efforts, cooperate with each other to carry out the
transactions contemplated by this Agreement and to effect the purposes hereof.
 
          9.2.      Additional Title Documents. The Receiver, the Corporation
and the Assuming Institution each shall, at any time, and from time to time,
upon the request of any party hereto, execute and deliver such additional
instruments and documents of conveyance as shall be reasonably necessary to vest
in the appropriate party its full legal or equitable title in and to the
property transferred pursuant to this Agreement or to be transferred in
accordance herewith. The Assuming Institution shall prepare such instruments and
documents of conveyance (in form and substance satisfactory to the Receiver) as
shall be necessary to vest title to the Assets in the Assuming Institution. The
Assuming Institution shall be responsible for recording such instruments and
documents of conveyance at its own expense.
 
          9.3.          Claims and Suits.
 
                          (a)          Defense and Settlement. The Receiver
shall have the right, in its discretion, to (i) defend or settle any claim or
suit against the Assuming Institution with respect to which the Receiver has
indemnified the Assuming Institution in the same manner and to the same extent
as provided in Article XII, and (ii) defend or settle any claim or suit against
the Assuming Institution with respect to any Liability Assumed, which claim or
suit may result in a loss to the Receiver arising out of or related to this
Agreement, or which existed against the Failed Bank on or before the Bank
Closing Date. The exercise by the Receiver of any rights under this Section
9.3(a) shall not release the Assuming Institution with respect to any of its
obligations under this Agreement.
 
                          (b)          Removal of Actions. In the event any
action at law or in equity shall be instituted by any Person against the
Receiver and the Corporation as codefendants with respect to any asset of the
Failed Bank retained or acquired pursuant to this Agreement by the Receiver, the
Receiver agrees, at the request of the Corporation, to join with the Corporation
in a petition to remove the action to the United States District Court for the
proper district. The Receiver agrees to institute, with or without joinder of
the Corporation as co-plaintiff, any action with respect to any such retained or
acquired asset or any matter connected therewith whenever notice requiring such
action shall be given by the Corporation to the Receiver.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
 
Springfield, Georgia
December 8, 2010
   


 
30

--------------------------------------------------------------------------------

 
 
          9.4.          Payment of Deposits. In the event any depositor does not
accept the obligation of the Assuming Institution to pay any Deposit liability
of the Failed Bank assumed by the Assuming Institution pursuant to this
Agreement and asserts a claim against the Receiver for all or any portion of any
such Deposit liability, the Assuming Institution agrees on demand to provide to
the Receiver funds sufficient to pay such claim in an amount not in excess of
the Deposit liability reflected on the books of the Assuming Institution at the
time such claim is made. Upon payment by the Assuming Institution to the
Receiver of such amount, the Assuming Institution shall be discharged from any
further obligation under this Agreement to pay to any such depositor the amount
of such Deposit liability paid to the Receiver.
 
          9.5.          Withheld Payments. At any time, the Receiver or the
Corporation may, in its discretion, determine that all or any portion of any
deposit balance assumed by the Assuming Institution pursuant to this Agreement
does not constitute a “Deposit” (or otherwise, in its discretion, determine that
it is the best interest of the Receiver or Corporation to withhold all or any
portion of any deposit), and may direct the Assuming Institution to withhold
payment of all or any portion of any such deposit balance. Upon such direction,
the Assuming Institution agrees to hold such deposit and not to make any payment
of such deposit balance to or on behalf of the depositor, or to itself, whether
by way of transfer, set-off or otherwise. The Assuming Institution agrees to
maintain the “withheld payment” status of any such deposit balance until
directed in writing by the Receiver or the Corporation as to its disposition. At
the direction of the Receiver or the Corporation, the Assuming Institution shall
return all or any portion of such deposit balance to the Receiver or the
Corporation, as appropriate, and thereupon the Assuming Institution shall be
discharged from any further liability to such depositor with respect to such
returned deposit balance. If such deposit balance has been paid to the depositor
prior to a demand for return by the Corporation or the Receiver, and payment of
such deposit balance had not been previously withheld pursuant to this Section
9.5, the Assuming Institution shall not be obligated to return such deposit
balance to the Receiver or the Corporation. The Assuming Institution shall be
obligated to reimburse the Corporation or the Receiver, as the case may be, for
the amount of any deposit balance or portion thereof paid by the Assuming
Institution in contravention of any previous direction to withhold payment of
such deposit balance or return such deposit balance the payment of which was
withheld pursuant to this Section 9.5.
 
          9.6.          Proceedings with Respect to Certain Assets and
Liabilities.
 
                          (a)          Cooperation by Assuming Institution. In
connection with any investigation, proceeding or other matter with respect to
any asset or liability of the Failed Bank retained by the Receiver, or any asset
of the Failed Bank acquired by the Receiver pursuant to this Agreement, the
Assuming Institution shall cooperate to the extent reasonably required by the
Receiver.
 
                          (b)          Access to Records. In addition to its
obligations under Section 6.4, the Assuming Institution shall provide
representatives of the Receiver access at reasonable times and locations without
other limitation or qualification to (i) its directors, officers, employees and
agents and those of the Acquired Subsidiaries, and (ii) its books and Records,
the books and Records of such Acquired Subsidiaries and all Credit Files, and
copies thereof. Copies of books, Records and Credit Files shall be provided by
the Assuming Institution as requested by the Receiver and the costs of
duplication thereof shall be borne by the Receiver.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
 
Springfield, Georgia
December 8, 2010
   


 
31

--------------------------------------------------------------------------------

 
 
                           (c)          Loan Documents. Not later than ten (10)
days after the Put Notice pursuant to Section 3.4 or the date of the notice of
transfer of any Loan by the Assuming Institution to the Receiver pursuant to
Section 3.6, the Assuming Institution shall deliver to the Receiver such
documents with respect to such Loan as the Receiver may request, including
without limitation the following: (i) all related Credit Documents (other than
certificates, notices and other ancillary documents), (ii) a certificate setting
forth the principal amount on the date of the transfer and the amount of
interest, fees and other charges then accrued and unpaid thereon, and any
restrictions on transfer to which any such Loan is subject, and (iii) all Credit
Files, and all documents, microfiche, microfilm and computer records (including
but not limited to magnetic tape, disc storage, card forms and printed copy)
maintained by, owned by, or in the possession of the Assuming Institution or any
Affiliate of the Assuming Institution relating to the transferred Loan.
 
          9.7.          Information. The Assuming Institution promptly shall
provide to the Corporation such other information, including financial
statements and computations, relating to the performance of the provisions of
this Agreement as the Corporation or the Receiver may request from time to time,
and, at the request of the Receiver, make available employees of the Failed Bank
employed or retained by the Assuming Institution to assist in preparation of the
Pro Forma statement pursuant to Section 8.1.
 
          9.8.          Tax Ruling. The Assuming Institution shall not at any
time, without the Corporation’s prior consent, seek a private letter ruling or
other determination from the Internal Revenue Service or otherwise seek to
qualify for any special tax treatment or benefits associated with any payments
made by the Receiver or Corporation pursuant to this Agreement.
 
ARTICLE X.          CONDITION PRECEDENT.
 
          The obligations of the parties to this Agreement are subject to the
Receiver and the Corporation having received at or before the Bank Closing Date
evidence reasonably satisfactory to each of any necessary approval, waiver, or
other action by any governmental authority, the board of directors of the
Assuming Institution, or other third party, with respect to this Agreement and
the transactions contemplated hereby, the closing of the Failed Bank and the
appointment of the Receiver, the chartering of the Assuming Institution, and any
agreements, documents, matters or proceedings contemplated hereby or thereby.
 
ARTICLE XI.          REPRESENTATIONS AND WARRANTIES OF THE ASSUMING INSTITUTION.
 
          The Assuming Institution represents and warrants to the Corporation
and the Receiver as follows:
 
          11.1.        Corporate Existence and Authority. The Assuming
Institution (a) is duly organized, validly existing and in good standing under
the laws of its Chartering Authority and has full power and authority to own and
operate its properties and to conduct its business as now conducted by it, and
(b) has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The Assuming Institution has taken all
necessary corporate (or other applicable governance) action to authorize the
execution, delivery and performance of this Agreement and the performance of the
transactions contemplated hereby.

     
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
 
Springfield, Georgia
December 8, 2010
   


 
32

--------------------------------------------------------------------------------

 
 
          11.2.        Third Party Consents. No governmental authority or other
third party consents (including but not limited to approvals, licenses,
registrations or declarations) are required in connection with the execution,
delivery or performance by the Assuming Institution of this Agreement, other
than such consents as have been duly obtained and are in full force and effect.
 
          11.3.        Execution and Enforceability. This Agreement has been
duly executed and delivered by the Assuming Institution and when this Agreement
has been duly authorized, executed and delivered by the Corporation and the
Receiver, this Agreement will constitute the legal, valid and binding obligation
of the Assuming Institution, enforceable in accordance with its terms.
 
          11.4.        Compliance with Law.
 
                          (a)          No Violations. Neither the Assuming
Institution nor any of its Subsidiaries is in violation of any statute,
regulation, order, decision, judgment or decree of, or any restriction imposed
by, the United States of America, any State, municipality or other political
subdivision or any agency of any of the foregoing, or any court or other
tribunal having jurisdiction over the Assuming Institution or any of its
Subsidiaries or any assets of any such Person, or any foreign government or
agency thereof having such jurisdiction, with respect to the conduct of the
business of the Assuming Institution or of any of its Subsidiaries, or the
ownership of the properties of the Assuming Institution or any of its
Subsidiaries, which, either individually or in the aggregate with all other such
violations, would materially and adversely affect the business, operations or
condition (financial or otherwise) of the Assuming Institution or the ability of
the Assuming Institution to perform, satisfy or observe any obligation or
condition under this Agreement.
 
                          (b)          No Conflict. Neither the execution and
delivery nor the performance by the Assuming Institution of this Agreement will
result in any violation by the Assuming Institution of, or be in conflict with,
any provision of any applicable law or regulation, or any order, writ or decree
of any court or governmental authority.
 
          11.5.        Insured or Guaranteed Loans. If any Loans being
transferred pursuant to this Agreement are insured or guaranteed by any
department or agency of any governmental unit, federal, state or local, Assuming
Institution represents that Assuming Institution has been approved by such
agency and is an approved lender or mortgagee, as appropriate, if such approval
is required. The Assuming Institution further assumes full responsibility for
determining whether or not such insurance or guarantees are in full force and
effect on the date of this Agreement and with respect to those Loans whose
insurance or guaranty is in full force and effect on the date of this Agreement,
Assuming Institution assumes full responsibility for doing all things necessary
to insure such insurance or guarantees remain in full force and effect. Assuming
Institution agrees to assume all of the obligations under the contract(s) of
insurance or guaranty and agrees to cooperate with the Receiver where necessary
to complete forms required by the insuring or guaranteeing department or agency
to effect or complete the transfer to Assuming Institution.
 
          11.6.        Representations Remain True. The Assuming Institution
represents and warrants that it has executed and delivered to the Corporation a
Purchaser Eligibility Certification and Confidentiality Agreement and that all
information provided and representations made by or on behalf of the Assuming
Institution in connection with this Agreement and the transactions contemplated
hereby, including, but not limited to, the Purchaser Eligibility Certification
and Confidentiality Agreement (which are affirmed and ratified hereby) are and
remain true and correct in all material respects and do not fail to state any
fact required to make the information contained therein not misleading.

     
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
 
Springfield, Georgia
December 8, 2010
   


 
33

--------------------------------------------------------------------------------

 
 
          11.7.        No Reliance; Independent Advice. The Assuming Institution
is not relying on the Receiver or the Corporation for any business, legal, tax,
accounting, investment or other advice in connection with this Agreement and the
Exhibits hereto and documents delivered in connection with the foregoing, and
has had adequate opportunity to consult with advisors of its choice in
connection therewith.
 
ARTICLE XII.          INDEMNIFICATION.
 
          12.1.        Indemnification of Indemnitees. From and after the Bank
Closing Date and subject to the limitations set forth in this Section 12.1 and
Section 12.6 and compliance by the Indemnitees with Section 12.2, the Receiver
agrees to indemnify and hold harmless the Indemnitees against any and all costs,
losses, liabilities, expenses (including attorneys’ fees) incurred prior to the
assumption of defense by the Receiver pursuant to Section 12.2(d), judgments,
fines and amounts paid in settlement actually and reasonably incurred in
connection with claims against any Indemnitee based on liabilities of the Failed
Bank that are not assumed by the Assuming Institution pursuant to this Agreement
or subsequent to the execution hereof by the Assuming Institution or any
Subsidiary or Affiliate of the Assuming Institution for which indemnification is
provided:
 
                          (a)          hereunder in this Section 12.1, subject
to certain exclusions as provided in Section 12.1(b):

                                      (i)           claims based on the rights
of any shareholder or former shareholder as such of (A) the Failed Bank, or (B)
any Subsidiary or Affiliate of the Failed Bank;        
                             (ii)          claims based on the rights of any
creditor as such of the Failed Bank, or any creditor as such of any director,
officer, employee or agent of the Failed Bank, with respect to any indebtedness
or other obligation of the Failed Bank arising prior to the Bank Closing Date;  
     
                              (iii)          claims based on the rights of any
present or former director, officer, employee or agent as such of the Failed
Bank or of any Subsidiary or Affiliate of the Failed Bank;
 
                              (iv)          claims based on any action or
inaction prior to the Bank Closing Date of the Failed Bank, its directors,
officers, employees or agents as such, or any Subsidiary or Affiliate of the
Failed Bank, or the directors, officers, employees or agents as such of such
Subsidiary or Affiliate;
                                      (v)          claims based on any
malfeasance, misfeasance or nonfeasance of the Failed Bank, its directors,
officers, employees or agents with respect to the trust business of the Failed
Bank, if any;                                       (vi)          claims based
on any failure or alleged failure (not in violation of law) by the Assuming
Institution to continue to perform any service or activity previously performed
by the Failed Bank which the Assuming Institution is not required to perform
pursuant to this Agreement or which arise under any contract to which the Failed
Bank was a party which the Assuming Institution elected not to assume in
accordance with this Agreement and which neither the Assuming Institution nor
any Subsidiary or Affiliate of the Assuming Institution has assumed subsequent
to the execution hereof;

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
34

--------------------------------------------------------------------------------

 



                              (vii)          claims arising from any action or
inaction of any Indemnitee, including for purposes of this Section 12.1(a)(vii)
the former officers or employees of the Failed Bank or of any Subsidiary or
Affiliate of the Failed Bank that is taken upon the specific written direction
of the Corporation or the Receiver, other than any action or inaction taken in a
manner constituting bad faith, gross negligence or willful misconduct; and      
                              (viii)          claims based on the rights of any
depositor of the Failed Bank whose deposit has been accorded “withheld payment”
status and/or returned to the Receiver or Corporation in accordance with Section
9.5 and/or has become an “unclaimed deposit” or has been returned to the
Corporation or the Receiver in accordance with Section 2.3;

 
                          (b)          provided that with respect to this
Agreement, except for Section 12.1(a)(vii) and (viii), no indemnification will
be provided under this Agreement for any:

                                   (i)          judgment or fine against, or any
amount paid in settlement (without the written approval of the Receiver) by, any
Indemnitee in connection with any action that seeks damages against any
Indemnitee (a “Counterclaim”) arising with respect to any Asset and based on any
action or inaction of either the Failed Bank, its directors, officers, employees
or agents as such prior to the Bank Closing Date, unless any such judgment, fine
or amount paid in settlement exceeds the greater of (A) the Repurchase Price of
such Asset, or (B) the monetary recovery sought on such Asset by the Assuming
Institution in the cause of action from which the Counterclaim arises; and in
such event the Receiver will provide indemnification only in the amount of such
excess; and no indemnification will be provided for any costs or expenses other
than any costs or expenses (including attorneys’ fees) which, in the
determination of the Receiver, have been actually and reasonably incurred by
such Indemnitee in connection with the defense of any such Counterclaim; and it
is expressly agreed that the Receiver reserves the right to intervene, in its
discretion, on its behalf and/or on behalf of the Receiver, in the defense of
any such Counterclaim;                                     (ii)          claims
with respect to any liability or obligation of the Failed Bank that is expressly
assumed by the Assuming Institution pursuant to this Agreement or subsequent to
the execution hereof by the Assuming Institution or any Subsidiary or Affiliate
of the Assuming Institution;          
                          (iii)          claims with respect to any liability of
the Failed Bank to any present or former employee as such of the Failed Bank or
of any Subsidiary or Affiliate of the Failed Bank, which liability is expressly
assumed by the Assuming Institution pursuant to this Agreement or subsequent to
the execution hereof by the Assuming Institution or any Subsidiary or Affiliate
of the Assuming Institution;          
                          (iv)          claims based on the failure of any
Indemnitee to seek recovery of damages from the Receiver for any claims based
upon any action or inaction of the Failed Bank, its directors, officers,
employees or agents as fiduciary, agent or custodian prior to the Bank Closing
Date;

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
 
Springfield, Georgia
December 8, 2010
   


 
35

--------------------------------------------------------------------------------

 



                             (v)          claims based on any violation or
alleged violation by any Indemnitee of the antitrust, branching, banking or bank
holding company or securities laws of the United States of America or any State
thereof;                                      (vi)         claims based on the
rights of any present or former creditor, customer, or supplier as such of the
Assuming Institution or any Subsidiary or Affiliate of the Assuming Institution;
                                     (vii)        claims based on the rights of
any present or former shareholder as such of the Assuming Institution or any
Subsidiary or Affiliate of the Assuming Institution regardless of whether any
such present or former shareholder is also a present or former shareholder of
the Failed Bank;                                      (viii)       claims, if
the Receiver determines that the effect of providing such indemnification would
be to (A) expand or alter the provisions of any warranty or disclaimer thereof
provided in Section 3.3 or any other provision of this Agreement, or (B) create
any warranty not expressly provided under this Agreement;        
                             (ix)          claims which could have been enforced
against any Indemnitee had the Assuming Institution not entered into this
Agreement;
 
                             (x)           claims based on any liability for
taxes or fees assessed with respect to the consummation of the transactions
contemplated by this Agreement, including without limitation any subsequent
transfer of any Assets or Liabilities Assumed to any Subsidiary or Affiliate of
the Assuming Institution;
                                     (xi)          except as expressly provided
in this Article XII, claims based on any action or inaction of any Indemnitee,
and nothing in this Agreement shall be construed to provide indemnification for
(i) the Failed Bank, (ii) any Subsidiary or Affiliate of the Failed Bank, or
(iii) any present or former director, officer, employee or agent of the Failed
Bank or its Subsidiaries or Affiliates; provided that the Receiver, in its sole
and absolute discretion, may provide indemnification hereunder for any present
or former director, officer, employee or agent of the Failed Bank or its
Subsidiaries or Affiliates who is also or becomes a director, officer, employee
or agent of the Assuming Institution or its Subsidiaries or Affiliates;        
                             (xii)         claims or actions which constitute a
breach by the Assuming Institution of the representations and warranties
contained in Article XI;        
                             (xiii)        claims arising out of or relating to
the condition of or generated by an Asset arising from or relating to the
presence, storage or release of any hazardous or toxic substance, or any
pollutant or contaminant, or condition of such Asset which violate any
applicable Federal, State or local law or regulation concerning environmental
protection; and                                      (xiv)       claims based
on, related to or arising from any asset, including a loan, acquired or
liability assumed by the Assuming Institution, other than pursuant to this
Agreement.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
 
Springfield, Georgia
December 8, 2010
   


 
36

--------------------------------------------------------------------------------

 
 
          12.2.         Conditions Precedent to Indemnification. It shall be a
condition precedent to the obligation of the Receiver to indemnify any Person
pursuant to this Article XII that such Person shall, with respect to any claim
made or threatened against such Person for which such Person is or may be
entitled to indemnification hereunder:
 
                         (a)          give written notice to the Regional
Counsel (Litigation Branch) of the Corporation in the manner and at the address
provided in Section 13.6 of such claim as soon as practicable after such claim
is made or threatened; provided that notice must be given on or before the date
which is six (6) years from the date of this Agreement;
 
                         (b)          provide to the Receiver such information
and cooperation with respect to such claim as the Receiver may reasonably
require;
 
                         (c)          cooperate and take all steps, as the
Receiver may reasonably require, to preserve and protect any defense to such
claim;
 
                         (d)          in the event suit is brought with respect
to such claim, upon reasonable prior notice, afford to the Receiver the right,
which the Receiver may exercise in its sole and absolute discretion, to conduct
the investigation, control the defense and effect settlement of such claim,
including without limitation the right to designate counsel and to control all
negotiations, litigation, arbitration, settlements, compromises and appeals of
any such claim, all of which shall be at the expense of the Receiver; provided
that the Receiver shall have notified the Person claiming indemnification in
writing that such claim is a claim with respect to which such Person is entitled
to indemnification under this Article XII;
 
                         (e)          not incur any costs or expenses in
connection with any response or suit with respect to such claim, unless such
costs or expenses were incurred upon the written direction of the Receiver;
provided that the Receiver shall not be obligated to reimburse the amount of any
such costs or expenses unless such costs or expenses were incurred upon the
written direction of the Receiver;
 
                         (f)          not release or settle such claim or make
any payment or admission with respect thereto, unless the Receiver consents
thereto; provided that the Receiver shall not be obligated to reimburse the
amount of any such settlement or payment unless such settlement or payment was
effected upon the written direction of the Receiver; and
 
                         (g)          take such reasonable action as the
Receiver may request in writing as necessary to preserve, protect or enforce the
rights of the Indemnitee against any Primary Indemnitor.
 
          12.3.         No Additional Warranty. Nothing in this Article XII
shall be construed or deemed to (a) expand or otherwise alter any warranty or
disclaimer thereof provided under Section 3.3 or any other provision of this
Agreement with respect to, among other matters, the title, value,
collectability, genuineness, enforceability, documentation, condition or freedom
from liens or encumbrances, of any (i) Asset, or (ii) asset of the Failed Bank
purchased by the Assuming Institution subsequent to the execution of this
Agreement by the Assuming Institution or any Subsidiary or Affiliate of the
Assuming Institution, or (b) create any warranty not expressly provided under
this Agreement with respect thereto.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
 
Springfield, Georgia
December 8, 2010
   


 
37

--------------------------------------------------------------------------------

 
 
          12.4.          Indemnification of Receiver and Corporation. From and
after the Bank Closing Date, the Assuming Institution agrees to indemnify and
hold harmless the Corporation and the Receiver and their respective directors,
officers, employees and agents from and against any and all costs, losses,
liabilities, expenses (including attorneys’ fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred in connection with any of
the following:
 
                          (a)          claims based on any and all liabilities
or obligations of the Failed Bank assumed by the Assuming Institution pursuant
to this Agreement or subsequent to the execution hereof by the Assuming
Institution or any Subsidiary or Affiliate of the Assuming Institution, whether
or not any such liabilities subsequently are sold and/or transferred, other than
any claim based upon any action or inaction of any Indemnitee as provided in
Section 12.1(a)(vii) or (viii);
 
                          (b)          claims based on any act or omission of
any Indemnitee (including but not limited to claims of any Person claiming any
right or title by or through the Assuming Institution with respect to Assets
transferred to the Receiver pursuant to Section 3.4 or Section 3.6), other than
any action or inaction of any Indemnitee as provided in (vii) or (viii) of
Section 12.1(a); and
 
                          (c)          claims based on any failure to preserve,
maintain or provide reasonable access to Records transferred to the Assuming
Institution pursuant to Article VI.
 
          12.5.          Obligations Supplemental. The obligations of the
Receiver, and the Corporation as guarantor in accordance with Section 12.7, to
provide indemnification under this Article XII are to supplement any amount
payable by any Primary Indemnitor to the Person indemnified under this Article
XII. Consistent with that intent, the Receiver agrees only to make payments
pursuant to such indemnification to the extent not payable by a Primary
Indemnitor. If the aggregate amount of payments by the Receiver, or the
Corporation as guarantor in accordance with Section 12.7, and all Primary
Indemnitors with respect to any item of indemnification under this Article XII
exceeds the amount payable with respect to such item, such Person being
indemnified shall notify the Receiver thereof and, upon the request of the
Receiver, shall promptly pay to the Receiver, or the Corporation as appropriate,
the amount of the Receiver’s (or Corporation’s) payments to the extent of such
excess.
 
          12.6.          Criminal Claims. Notwithstanding any provision of this
Article XII to the contrary, in the event that any Person being indemnified
under this Article XII shall become involved in any criminal action, suit or
proceeding, whether judicial, administrative or investigative, the Receiver
shall have no obligation hereunder to indemnify such Person for liability with
respect to any criminal act or to the extent any costs or expenses are
attributable to the defense against the allegation of any criminal act, unless
(a) the Person is successful on the merits or otherwise in the defense against
any such action, suit or proceeding, or (b) such action, suit or proceeding is
terminated without the imposition of liability on such Person.
 
          12.7.          Limited Guaranty of the Corporation. The Corporation
hereby guarantees performance of the Receiver’s obligation to indemnify the
Assuming Institution as set forth in this Article XII. It is a condition to the
Corporation’s obligation hereunder that the Assuming Institution shall comply in
all respects with the applicable provisions of this Article XII. The Corporation
shall be liable hereunder only for such amounts, if any, as the Receiver is
obligated to pay under the terms of this Article XII but shall fail to pay.
Except as otherwise provided above in this Section 12.7, nothing in this Article
XII is intended or shall be construed to create any liability or obligation on
the part of the Corporation, the United States of America or any department or
agency thereof under or with respect to this Article XII, or any provision
hereof, it being the intention of the parties hereto that the obligations
undertaken by the Receiver under this Article XII are the sole and exclusive
responsibility of the Receiver and no other Person or entity.

     
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
 
Springfield, Georgia
December 8, 2010
   


 
38

--------------------------------------------------------------------------------

 
 
          12.8.          Subrogation. Upon payment by the Receiver, or the
Corporation as guarantor in accordance with Section 12.7, to any Indemnitee for
any claims indemnified by the Receiver under this Article XII, the Receiver, or
the Corporation as appropriate, shall become subrogated to all rights of the
Indemnitee against any other Person to the extent of such payment.
 
ARTICLE XIII. MISCELLANEOUS.
 
          13.1.          Costs, Fees, and Expenses. All fees, costs and expenses
incurred by a party in connection with this Agreement (including the performance
of any obligations or the exercise of any rights hereunder) shall be borne by
such party unless expressly otherwise provided; provided that the Assuming
Institution shall pay all fees, costs and expenses (other than attorneys’ fees
incurred by the Receiver) incurred in connection with the transfer to it of any
Assets or Liabilities Assumed hereunder or in accordance herewith.
 
          13.2.          WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ALL
RIGHT TO TRIAL BY JURY IN OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE, ARISING OUT OF OR RELATING TO OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
 
          13.3.          Consent; Determination or Discretion. When the consent
or approval of a party is required under this Agreement, such consent or
approval shall be obtained in writing and unless expressly otherwise provided,
shall not be unreasonably withheld or delayed. When a determination or decision
is to be made by a party under this Agreement, that party shall make such
determination or decision in its reasonable discretion unless expressly
otherwise provided.
 
          13.4.          Rights Cumulative. Except as expressly otherwise
provided herein, the rights of each of the parties under this Agreement are
cumulative, may be exercised as often as any party considers appropriate and are
in addition to each such party’s rights under this Agreement, any of the
agreements related thereto or under applicable law. Any failure to exercise or
any delay in exercising any of such rights, or any partial or defective exercise
of such rights, shall not operate as a waiver or variation of that or any other
such right, unless expressly otherwise provided.
 
          13.5.         References. References in this Agreement to Recitals,
Articles, Sections, Schedules and Exhibits are to Recitals, Articles, Sections,
Schedules and Exhibits of this Agreement, respectively, unless the context
indicates that a Shared-Loss Agreement is intended. References to parties are to
the parties to this Agreement. Unless expressly otherwise provided, references
to days and months are to calendar days and months respectively. Article and
Section headings are for convenient reference and shall not affect the meaning
of this Agreement. References to the singular shall include the plural, as the
context may require, and vice versa.
 
          13.6.          Notice.
 
                           (a)          Form of Notices. All notices shall be
given in writing and provided in accordance with the provisions of this Section
13.6, unless expressly otherwise provided.

     
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
 
Springfield, Georgia
December 8, 2010
   


 
39

--------------------------------------------------------------------------------

 

                            (b)       Notice to the Receiver or the Corporation.
With respect to a notice under this Agreement:

         
Federal Deposit Insurance Corporation
7777 Baymeadows Way West
Jacksonville, FL
Attention: Settlement Agent
         
In addition, with respect to notices under Section 4.6, with a copy to:
         
Resolutions and Closings Manager, ORE Department
Federal Deposit Insurance Corporation
7777 Baymeadows Way West
Jacksonville, FL
         
In addition, with respect to notice under Article XII:
         
Managing Counsel (Litigation Branch)
Federal Deposit Insurance Corporation
7777 Baymeadows Way West
Jacksonville, FL
         
In addition, with respect to communications under Exhibit 4.13, a copy to:
         
Attention: Interim Servicing Manager,
   
WHigginbotham@FDIC.gov
   
7777 Baymeadows Way West
   
Jacksonville, FL
     

                          (c)       Notice to Assuming Institution. With respect
to a notice under this Agreement:

         
HeritageBank of the South
721 N. Westover Blvd
Albany, GA 31707
Attention: T. Heath Fountain
         
with a copy to: O. Leonard Dorminey

 
          13.7.          Entire Agreement. This Agreement and the Shared-Loss
Agreements, if any, including the Schedules and Exhibits hereto and thereto,
embody the entire agreement of the parties hereto in relation to the subject
matter herein and supersede all prior understandings or agreements, oral or
written, between the parties.
 
          13.8.          Counterparts. This Agreement may be executed in any
number of counterparts and by the duly authorized representative of a different
party hereto on separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement.

     
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
 
Springfield, Georgia
December 8, 2010
   


 
40

--------------------------------------------------------------------------------

 
 
          13.9.           GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
FEDERAL LAW OF THE UNITED STATES OF AMERICA, AND IN THE ABSENCE OF CONTROLLING
FEDERAL LAW, IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE MAIN OFFICE
OF THE FAILED BANK IS LOCATED.
 
          13.10.          Successors. All terms and conditions of this Agreement
shall be binding on the successors and assigns of the Receiver, the Corporation
and the Assuming Institution. Except as otherwise specifically provided in this
Agreement, nothing expressed or referred to in this Agreement is intended or
shall be construed to give any Person other than the Receiver, the Corporation
and the Assuming Institution any legal or equitable right, remedy or claim under
or with respect to this Agreement or any provisions contained herein, it being
the intention of the parties hereto that this Agreement, the obligations and
statements of responsibilities hereunder, and all other conditions and
provisions hereof are for the sole and exclusive benefit of the Receiver, the
Corporation and the Assuming Institution and for the benefit of no other Person.
 
          13.11.          Modification. No amendment or other modification,
rescission or release of any part of this Agreement or a Shared-Loss Agreement,
if any, shall be effective except pursuant to a written agreement subscribed by
the duly authorized representatives of the parties.
 
          13.12.          Manner of Payment. All payments due under this
Agreement shall be in lawful money of the United States of America in
immediately available funds as each party hereto may specify to the other
parties; provided that in the event the Receiver or the Corporation is obligated
to make any payment hereunder in the amount of $25,000.00 or less, such payment
may be made by check.
 
          13.13.          Waiver. Each of the Receiver, the Corporation and the
Assuming Institution may waive its respective rights, powers or privileges under
this Agreement; provided that such waiver shall be in writing; and further
provided that no failure or delay on the part of the Receiver, the Corporation
or the Assuming Institution to exercise any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor will any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege by the Receiver, the Corporation or the Assuming Institution under
this Agreement, nor will any such waiver operate or be construed as a future
waiver of such right, power or privilege under this Agreement.
 
          13.14.          Severability. If any provision of this Agreement is
declared invalid or unenforceable, then, to the extent possible, all of the
remaining provisions of this Agreement shall remain in full force and effect and
shall be binding upon the parties hereto.

     
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
 
Springfield, Georgia
December 8, 2010
   


 
41

--------------------------------------------------------------------------------

 
 
          13.15.          Term of Agreement. This Agreement shall continue in
full force and effect until the tenth (10th) anniversary of the Bank Closing
Date; provided that the provisions of Sections 6.3 and 6.4 shall survive the
expiration of the term of this Agreement; and provided further that the
receivership of the Failed Bank may be terminated prior to the expiration of the
term of this Agreement, and in such event, the guaranty of the Corporation, as
provided in and in accordance with the provisions of Section 12.7, shall be in
effect for the remainder of the term of this Agreement. Expiration of the term
of this Agreement shall not affect any claim or liability of any party with
respect to any (a) amount which is owing at the time of such expiration,
regardless of when such amount becomes payable, and (b) breach of this Agreement
occurring prior to such expiration, regardless of when such breach is
discovered.
 
          13.16.          Survival of Covenants, Etc. The covenants,
representations, and warranties in this Agreement shall survive the execution of
this Agreement and the consummation of the transactions contemplated hereunder.
 
[Signature Page Follows]

     
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
 
Springfield, Georgia
December 8, 2010
   


 
42

--------------------------------------------------------------------------------

 
 
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their duly authorized representatives as of the date first above
written.

           
FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF CITIZENS BANK OF EFFINGHAM
SPRINGFIELD, GA
           
BY:
/s/ Raymond H. Fraser
           
NAME: Raymond H. Fraser
           
TITLE: Receiver in Charge
       
Attest:
 
      /s/ Brain L. Goins
 
         
FEDERAL DEPOSIT INSURANCE CORPORATION
           
BY:
/s/ Raymond H. Fraser
         
NAME: Raymond H. Fraser
           
TITLE: Attorney in Fact
       
Attest:
 
       /s/ Brain L. Goins
 
                 
HERITAGEBANK OF THE SOUTH
            BY:
/s/ O. Leonard Dorminey
           
NAME: O. Leonard Dorminey
           
TITLE: Chief Executive Officer
       
Attest:
 
     
/s/ T. Heath Fountain
       

 
Module 1 - Whole Bank wl Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
 
Springfield, Georgia
December 8, 2010
   


 
43

--------------------------------------------------------------------------------

 
 
Schedule 2.1.a
Exhibit to P&A Agreement
 
Accounts Excluded from P&A Transaction
 
Citizens Bank of Effingham
Springfield, Georgia
 
Citizens Bank of Effingham has deposits associated with the Depository
Organization (DO) Cede & Co as Nominee for DTC. The DO accounts do not pass to
the Assuming Bank and are excluded from the transaction as described in section
2.1 of the P&A Agreement. The attached Schedule 2.1.a DO Detail Report
identifies the DO accounts as of December 14, 2010. This schedule will be
updated post closing with data as of Bank Closing date.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1.a
Exhibit to P&A Agreement
 
DO Brokered Deposits

           
Account Number
Account Title
 
Total P & I
                 
$
991,072.84
                   
$
600,255.44
             
 
   
$
798,804.71
 
Totals
   
$
2,390,132.99
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.2
 
PURCHASE PRICE OF ASSETS OR ANY OTHER ASSETS

       
(a)
cash and receivables from depository institutions, including cash items in the
process of collection, plus interest thereon:
 
Book Value
       
(b)
securities (exclusive of the capital stock of Acquired Subsidiaries and FHLB
stock), plus interest thereon:
 
As provided in Section 3.2(b)
       
(c)
federal funds sold and repurchase agreements, if any, including interest
thereon:
 
Book Value
       
(d)
Loans:
 
Book Value
       
(e)
credit card business:
 
Book Value
       
(f)
Safe Deposit Boxes and related business, safekeeping business and trust
business, if any:
 
Book Value
       
(g)
Records and other documents:
 
Book Value
       
(h)
Other Real Estate:
 
Book Value
       
(i)
boats, motor vehicles, aircraft, trailers, fire arms, and repossessed collateral
 
Book Value
       
(j)
capital stock of any Acquired Subsidiaries (subject to Section 3.2(b), and FHLB
stock:
 
Book Value
       
(k)
amounts owed to the Failed Bank by any Acquired Subsidiaries:
 
Book Value
       
(l)
assets securing Deposits of public money, to the extent not otherwise purchased
hereunder:
 
Book Value
       
(m)
overdrafts of customers:
 
Book Value

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
46

--------------------------------------------------------------------------------

 
 

       
(n)
rights, if any, with respect to Qualified Financial Contracts:
 
As provided in Section 3.2(c)
       
(o)
rights of the Failed Bank to have mortgage servicing provided to the Failed Bank
by others and related contracts:
 
Book Value
       
(q)
Personal Computers and Owned Data Management Equipment:
 
Fair Market Value

 
Assets subject to an option to purchase:

     
(a)
Bank Premises:
Fair Market Value
     
(b)
Furniture and Equipment:
Fair Market Value
     
(c)
Fixtures:
Fair Market Value
     
(d)
Other Equipment:
Fair Market Value



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
47

--------------------------------------------------------------------------------

 
 
Schedule 3.5(l)
Exhibit to P&A Agreement
 
Excluded Securities

                                                   
CUSIP
   
ASSET NAME/DESCRIPTION
    ORIGINAL FACE/PAR     BOOK VALUE                            
47231SAG5
   
JEFF DAVIS CNTY GA SCH DIST     G O BDS
     $
300,000.00
    $
317,453.37
 

 
Excluded Securities:  G/L 13024000


Asset Name
 
Number Shares
   
Book Value
 
Securitas Financial Services, Inc.
    640     $ 64,000  

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.3
 
DATA RETENTION CATALOG

           
FDIC_Acquirer_Data__Retention_Catalog_v2 0
 




       
FDIC Data Management Services (DMS)
 
Acquirer Data Retention Catalog
Version 2.0
 
Failed Institution
           
Name
         
Data Center Address
       
Assuming Institution
           
Name
         
Address
     
DRC Preparation Date
 
DRC Preparer’s Contact
           
Name
           
Designation
           
Phone
           
Email
       
Alternate Contact for Subsequent Data Requests (if different from above)
           
Name
         
Phone
         
Email
       
Instructions
1.
Provide preparer’s contact information and Bank information on the “Cover Page”
tab.
2.
Provide point of contact and desired procedure for data requests on the “Data
Request Procedure” Tab.
3.
Provide the requested application retention details on “Data Retention” tab of
this workbook.
 
a.
Update provided application list with any additional systems that were not
included
 
b.
Select the most appropriate value from the drop down list when the list is
provided with applicable column.
       
if you need additional clarification while recording the information, please
call Kevin Sheehan (FDIC) at 703-562-2012 or Leslie Bowie (FDIC) at
703-562-6262. Send the final copy of this document to Leslie Daley
LDaley@FDlC.gov.
 



FDIC Confidential
5/25/2010

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
49

--------------------------------------------------------------------------------

 
 
(IMAGE) [img007_v1.jpg]

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
50

--------------------------------------------------------------------------------

 
 
Schedule 7
Exhibit to P&A Agreement
 
Accounts Excluded from Calculation of Deposit Franchise Bid Premium
 
Citizens Bank of Effingham
Springfield, Georgia
 
The accounts identified below will pass to the Assuming Bank (unless otherwise
noted). When calculating the premium to be paid on Assumed Deposits in a P&A
transaction, the FDIC will exclude the following categories of deposit accounts:
 
Category
   
Description
 
Amount
 
I
   
Non - DO Brokered Deposits
 
$
26,698,518
 
II
   
CDARS
 
$
0
 
III
   
Market Place Deposits
 
$
47,574,159
       
Total deposits excluded from Calculation of premium
 
$
74,272,677
       
Note: Data is as of 12/14/10 and will be updated at closing.
       

 
Category Description
 
 I Brokered Deposits
Brokered deposit accounts are accounts for which the “depositor of record” is an
agent, nominee, or custodian who deposits funds for a principal or principals to
whom “pass-through” deposit insurance coverage may be extended. The FDIC
separates brokered deposit accounts into 2 categories: 1) Depository
Organization (DO) Brokered Deposits and 2) Non-Depository Organization (Non-DO)
Brokered Deposits. This distinction is made by the FDIC to facilitate our role
as Receiver and Insurer. These terms will not appear on other “brokered deposit”
reports generated by the institution.
 
Non-DO Brokered Deposits pass to the Assuming Bank, but are excluded from
Assumed Deposits when the deposit premium is calculated. Please see the attached
“Schedule 7 Non-DO Broker Deposit Detail Report” for a listing of these
accounts. This list will be updated post closing with balances as of Bank
Closing date.
 
DO Brokered Deposits (Cede & Co as Nominee for DTC), are typically excluded from
Assumed Deposits in the P&A transaction. A list of these accounts is provided on
“Schedule 2.1 DO Brokered Deposit Detail Report”. If, however, the terms of a
particular transaction are altered and the DO Brokered Deposits pass to the
Assuming Bank, they will not be included in Assumed Deposits for purposes of
calculating the deposit premium.
 
II CDARS
CDARS deposits pass to the Assuming Bank, but are excluded from Assumed Deposits
when the deposit premium is calculated.
 
Evergreen State Bank did participate in the CDARS program as of the date of the
deposit download. If CDARS deposits are taken between the date of the deposit
download and the Bank Closing Date, they will be identified post closing and
made part of Schedule 7 to the P&A Agreement.
 
III Market Place Deposits
“Market Place Deposits” is a description given to deposits that may have been
solicited via a money desk, internet subscription service (for example,
Qwickrate), or similar programs.
 
This schedule provides a snapshot of account categories and balances as of
October 29, 2010, which is the date of the deposit download. The deposit
franchise bid premium will be calculated using account categories and balances
as of Bank Closing Date that are reflected in the general ledger or subsystem as
described above. The final numbers for Schedule 7 will be provided post closing.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 7
Exhibit to P&A Agreement
 
CDARS Accounts
 
The Bank does not have any CDARS Accounts.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.3A
 
FINAL LEGAL NOTICE
Claiming Requirements for Deposits
Under 12 U.S.C. 1822(e)
 
[Date]
 
[Name of Unclaimed Depositor]
[Address of Unclaimed Depositor]
[Anytown, USA]

   
Subject:
[XXXXX – Name of Bank
City, State] – In Receivership

 
Dear [Sir/Madam]:
 
                    As you may know, on [Date: Closing Date], the [Name of Bank
(“The Bank”)] was closed and the Federal Deposit Insurance Corporation (“FDIC”)
transferred [The Bank’s] accounts to [Name of Acquiring Institution].
 
                    According to federal law under 12 U.S.C., 1822(e), on [Date:
eighteen months from the Closing Date], [Name of Acquiring Institution] must
transfer the funds in your account(s) back to the FDIC if you have not claimed
your account(s) with [Name of Acquiring Institution]. Based on the records
recently supplied to us by [Name of Acquiring Institution], your account(s)
currently fall into this category.
 
                    This letter is your formal Legal Notice that you have until
[Date: eighteen months from the Closing Date], to claim or arrange to continue
your account(s) with [Name of Acquiring Institution]. There are several ways
that you can claim your account(s) at [Name of Acquiring Institution]. It is
only necessary for you to take any one of the following actions in order for
your account(s) at [Name of Acquiring Institution] to be deemed claimed. In
addition, if you have more than one account, your claim to one account will
automatically claim all accounts:

   
1.
Write to [Name of Acquiring Institution] and notify them that you wish to keep
your account(s) active with them. Please be sure to include the name of the
account(s), the account number(s), the signature of an authorized signer on the
account(s), name, and address. [Name of Acquiring Institution] address is:
     
[123 Main Street
Anytown, USA]
   
2.
Execute a new signature card on your account(s), enter into a new deposit
agreement with [Name of Acquiring Institution], change the ownership on your
account(s), or renegotiate the terms of your certificate of deposit account(s)
(if any).
   
3.
Provide [Name of Acquiring Institution] with a change of address form.
   
4.
Make a deposit to or withdrawal from your account(s). This includes writing a
check on any account or having an automatic direct deposit credited to or an
automatic withdrawal debited from an account.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
66

--------------------------------------------------------------------------------

 
 
                    If you do not want to continue your account(s) with [Name of
Acquiring Institution] for any reason, you can withdraw your funds and close
your account(s). Withdrawing funds from one or more of your account(s) satisfies
the federal law claiming requirement. If you have time deposits, such as
certificates of deposit, [Name of Acquiring Institution] can advise you how to
withdraw them without being charged an interest penalty for early withdrawal.
 
                    If you do not claim ownership of your account(s) at [Name of
Acquiring Institution by Date: eighteen months from the Closing Date] federal
law requires [Name of Acquiring Institution] to return your deposits to the
FDIC, which will deliver them as unclaimed property to the State indicated in
your address in the Failed Institution’s records. If your address is outside of
the United States, the FDIC will deliver the deposits to the State in which the
Failed Institution had its main office. 12 U.S.C. § 1822(e). If the State
accepts custody of your deposits, you will have 10 years from the date of
delivery to claim your deposits from the State. After 10 years you will be
permanently barred from claiming your deposits. However, if the State refuses to
take custody of your deposits, you will be able to claim them from the FDIC
until the receivership is terminated. If you have not claimed your insured
deposits before the receivership is terminated, and a receivership may be
terminated at any time, all of your rights in those deposits will be barred.
 
                    If you have any questions or concerns about these items,
please contact [Bank Employee] at [Name of Acquiring Institution] by phone at
[(XXX) XXX-XXXX].

     
Sincerely,
     
[Name of Claims Specialist]
 
[Title]

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
67

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.3B
 
AFFIDAVIT OF MAILING
 
AFFIDAVIT OF MAILING
 
State of
 
COUNTY OF
 
I am employed as a [Title of Office] by the [Name of Acquiring Institution].
 
This will attest that on [Date of mailing], I caused a true and correct copy of
the Final Legal Notice, attached hereto, to owners of unclaimed deposits of
[Name of Failed Bank], City, State, to be prepared for deposit in the mail of
the United States of America on behalf of the Federal Deposit Insurance
Corporation. A list of depositors to whom the notice was mailed is attached.
This notice was mailed to the depositor’s last address as reflected on the books
and records of the [Name of Failed Bank] as of the date of failure.
 
 
 

               
[Name]
[Title of Office]
[Name of Acquiring Institution]
     
Subscribed and sworn to before me this _______day of [Month, Year].
 
My commission expires:
               
[Name], Notary Public
 

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
68

--------------------------------------------------------------------------------

 
 
EXHIBIT 3.2(c)
 
VALUATION OF CERTAIN
 
QUALIFIED FINANCIAL CONTRACTS

       
A.
Scope
     
Interest Rate Contracts - All interest rate swaps, forward rate agreements,
interest rate futures, caps, collars and floors, whether purchased or written.
         
Option Contracts - All put and call option contracts, whether purchased or
written, on marketable securities, financial futures, foreign currencies,
foreign exchange or foreign exchange futures contracts.
         
Foreign Exchange Contracts - All contracts for future purchase or sale of
foreign currencies, foreign currency or cross currency swap contracts, or
foreign exchange futures contracts.
       
B.
Exclusions
         
All financial contracts used to hedge assets and liabilities that are acquired
by the Assuming Institution but are not subject to adjustment from Book Value.
       
C.
Adjustment
         
The difference between the Book Value and market value as of the Bank Closing
Date.
       
D.
Methodology
         
1.
The price at which the Assuming Institution sells or disposes of Qualified
Financial Contracts will be deemed to be the fair market value of such
contracts, if such sale or disposition occurs at prevailing market rates within
a predefined timetable as agreed upon by the Assuming Institution and the
Receiver.
         
2.
In valuing all other Qualified Financial Contracts, the following principles
will apply:
           
(i)
All known cash flows under swaps or forward exchange contracts shall be present
valued to the swap zero coupon interest rate curve.
           
(ii)
All valuations shall employ prices and interest rates based on the actual
frequency of rate reset or payment.
           
(iii)
Each tranche of amortizing contracts shall be separately valued. The total value
of such amortizing contract shall be the sum of the values of its component
tranches.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
69

--------------------------------------------------------------------------------

 
 

   
(iv)
For regularly traded contracts, valuations shall be at the midpoint of the bid
and ask prices quoted by customary sources (e.g., The Wall Street Journal,
Telerate, Reuters or other similar source) or regularly traded exchanges.
           
(v)
For all other Qualified Financial Contracts where published market quotes are
unavailable, the adjusted price shall be the average of the bid and ask price
quotes from three (3) securities dealers acceptable to the Receiver and Assuming
Institution as of the Bank Closing Date. If quotes from securities dealers
cannot be obtained, an appraiser acceptable to the Receiver and the Assuming
Institution will perform a valuation based on modeling, correlation analysis,
interpolation or other techniques, as appropriate.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
70

--------------------------------------------------------------------------------

 
 
EXHIBIT 4.13
 
INTERIM ASSET SERVICING ARRANGEMENT
 
          This Interim Asset Servicing Arrangement is made pursuant to and as of
the date of that certain Purchase and Assumption Agreement (the “Purchase and
Assumption Agreement”) among the Receiver, the Assuming Institution and the
Corporation, to which this Arrangement is attached. Capitalized terms used and
not otherwise defined in this Exhibit 4.13 shall have the meanings assigned to
such terms in the Agreement.
 
          (a)      With respect to each asset or liability designated from time
to time by the Receiver to be serviced by the Assuming Institution pursuant to
this Interim Asset Servicing Arrangement (the “Arrangement”), including any
assets or liabilities sold or conveyed by the Receiver to any party other than
the Assuming Institution (any such party, a “Successor Owner”) but with respect
to which the Receiver has an obligation to service or provide servicing support
(such assets and liabilities, the “Pool Assets”), during the term of this
Arrangement the Assuming Institution shall, with respect to the Pool Assets:
 
                     (i)         promptly post and apply payments received to
the applicable system of record;
 
                     (ii)        reverse and return insufficient funds checks;
 
                    (iii)       pay (A) participation payments to participants
in Loans, as and when received; (B) tax and insurance bills, as they come due,
out of any escrow funds maintained for such purposes; and (C) unfunded
commitments and protective advances out of any escrow funds created for such
purposes;
 
                    (iv)       process funding draws under Loans and protective
advances in connection with collateral and acquired property, in each case, as
and to the extent authorized and funded by the Receiver;
 
                    (v)        maintain in use all data processing equipment and
systems and other systems of record on which any activity with respect to any
Pool Assets are, or prior to the Bank Closing Date, were, recorded, and maintain
all historical data on any such systems as of the Bank Closing Date and not,
without the express consent of the Receiver (which consent must be sought at
least sixty (60) days prior to taking any action), deconvert, remove, transfer
or otherwise discontinue use of any of the Failed Bank’s systems of record with
respect to any Pool Asset;
 
                    (vi)        maintain accurate records reflecting (A)
payments received by the Assuming Institution, (B) information received by the
Assuming Institution concerning changes in the address or identity of any
Obligor and (C) other servicing actions taken by the Assuming Institution,
including checks returned for insufficient funds;
 
                    (vii)      send (A) billing statements to Obligors on Pool
Assets (to the extent that such statements were sent by the Failed Bank or as
are requested by the Receiver) and (B)  notices to Obligors who are in default
on Loans (in the same manner as the Failed Bank or as are requested by the
Receiver);
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
71

--------------------------------------------------------------------------------

 
 
                    (viii)     employ a sufficient number of qualified employees
to provide the services required to be provided by the Assuming Institution
pursuant to this Arrangement (with the number and qualifications of such
employees to be not less than the number and qualifications of employees
employed by the Failed Bank to perform such functions as of the Bank Closing
Date);
 
                    (ix)       hold in trust any Credit Files and any servicing
files in the possession or on the premises of the Assuming Institution for the
Receiver or the Successor Owner (as applicable) and segregate from the other
books and records of the Assuming Institution and appropriately mark such Credit
Files and servicing files to clearly reflect the ownership interest of the
Receiver or the successor owner (as applicable);
 
                     (x)        send to the Receiver (indicating closed bank
name and number), Attn: Interim Servicing Manager, at the email address provided
in Section 13.6 of the Purchase and Assumption Agreement, or to such other
person at such address as the Receiver may designate, via overnight delivery:
(A) on a weekly basis, weekly reports, including, without limitation, reports
reflecting collections and trial balances, and (B) any other reports, copies or
information as may be requested from time to time by the Receiver, including, if
requested, copies of (1) checks or other remittances received, (2) insufficient
funds checks returned, (3) checks or other remittances for payment to
participants or for taxes, insurance, funding advances and protective advances,
(4) pay-off requests, and (5) notices to defaulted Obligors;
 
                     (xi)       remit on a weekly basis to the Receiver
(indicating closed bank name and number), Attn: DRR Cashier Unit, Business
Operations Support Branch, in the same manner as provided in paragraph (a)(x),
via wire transfer to the account designated by the Receiver, or to such other
person at such other address and/or account as the Receiver may designate, all
payments received;
 
                     (xii)      prepare and timely file all information reports
with appropriate tax authorities, and, if requested by the Receiver, prepare and
file tax returns and remit taxes due on or before the due date;
 
                    (xiii)     provide and furnish such other services,
operations or functions, including, without limitation, with regard to any
business, enterprise or agreement which is a Pool Asset, as may be requested by
the Receiver;
 
                    (xiv)     establish a custodial account for the Receiver and
for each successor owner at the Assuming Institution, each of which shall be
interest bearing, titled in the name of Assuming Institution, in trust for the
Receiver or the successor owner (as applicable), in each case as the owner, and
segregate and hold all funds collected and received with respect to the Pool
Assets separate and apart from any of the Assuming Institution’s own funds and
general assets; and
 
                    (xv)      no later than the end of the second Business Day
following receipt thereof, deposit into the applicable custodial account and
retain therein all funds collected and received with respect to the Pool Assets.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
72

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary in this Exhibit, the Assuming
Institution shall not be required to initiate litigation or other collection
proceedings against any Obligor or any collateral with respect to any defaulted
Loan. The Assuming Institution shall promptly notify the Receiver, at the
address referred to above in paragraph (a)(x), of any claims or legal actions
regarding any Pool Asset.
 
          (b)         In consideration for the provision of the services
provided pursuant to this Arrangement, the Receiver agrees to reimburse the
Assuming Institution for actual, reasonable and necessary expenses incurred in
connection with the performance of its duties pursuant to this Arrangement,
including expenses of photocopying, postage and express mail, data processing
and amounts paid for employee services (based upon the number of hours spent
performing servicing duties).
 
          (c)          The Assuming Institution shall provide the services
described herein for a term of up to three hundred sixty-five (365) days after
the Bank Closing Date. The Receiver may terminate the Arrangement at any time
upon not less than sixty (60) days notice to the Assuming Institution without
any liability or cost to the Receiver other than the fees and expenses due to
the Assuming Institution as of the termination date pursuant to paragraph (b)
above.
 
          (d)          At any time during the term of this Arrangement, the
Receiver may, upon not less than thirty (30) days prior written notice to the
Assuming Institution, remove one or more Pool Assets, and at the time of such
removal the Assuming Institution’s responsibility with respect thereto shall
terminate.
 
          (e)          At the expiration of this Arrangement or upon the
termination of the Assuming Institution’s responsibility with respect to any
Pool Asset pursuant to paragraph (d) hereof, the Assuming Institution shall:

     
              (i)          deliver to the Receiver (or its designee) all of the
Credit Documents and records relating to the Pool Assets; and
     
              (ii)         cooperate with the Receiver to facilitate the orderly
transition of managing the Pool Assets to the Receiver or its designees
(including, without limitation, its contractors and persons to which any Pool
Assets are conveyed).

 
          (f)          At the request of the Receiver, the Assuming Institution
shall perform such transitional services with regard to the Pool Assets as the
Receiver may request. Transitional services may include, without limitation,
assisting in any due diligence process deemed necessary by the Receiver and
providing to the Receiver and its designees (including, without limitation, its
contractors and any actual or potential successor owners) (i) information and
data regarding the Pool Assets, including, without limitation, system reports
and data downloads sufficient to transfer the Pool Assets to another system or
systems and to facilitate due diligence by actual and potential successor
owners, and (ii) access to employees of the Assuming Institution involved in the
management of, or otherwise familiar with, the Pool Assets.
 
          (g)          Until such time as the Arrangement expires or is
terminated, without limitation of its obligations set forth above or in the
Purchase and Assumption Agreement and without any additional consideration
(other than that set forth in paragraph (b) above), the Assuming Institution
shall provide the Receiver and its designees (including, without limitation, its
contractors and actual and potential successor owners) with the following, as
the same may be requested:
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
73

--------------------------------------------------------------------------------

 
 

     
               (i)          access to and the ability to obtain assistance and
information from personnel of the Assuming Institution, including former
personnel of the Failed Bank and personnel of third party consultants;
     
               (ii)         access to and the ability to use and download
information from data processing systems and other systems of record on which
information regarding Pool Assets or any assets transferred to or liabilities
assumed by the Assuming Institution is stored or maintained (regardless of
whether information with respect to other assets or liabilities is also stored
or maintained thereon); and
     
               (iii)        access to and the ability to use and occupy office
space (including parking facilities and vault space), facilities, utilities
(including local telephone service and facsimile machines), furniture, equipment
(including photocopying and facsimile machines), and technology and connectivity
(including email accounts, network access and technology resources such as
shared drives) in the Bank Premises occupied by the Assuming Institution.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0– Purchase and Assumption Agreement
Springfield, Georgia
December 8, 2010
 

 
 
74

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 4.15A
 
SINGLE FAMILY SHARED-LOSS AGREEMENT
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Single Family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 4.15A
SINGLE FAMILY SHARED-LOSS AGREEMENT
 
TABLE OF CONTENTS

       
ARTICLE 1. GENERAL
 
1
       
1.1
Purpose
 
1
1.2
Relationship with Purchase and Assumption Agreement
 
1
1.3
Defined Terms
 
1
     
ARTICLE 2. SHARED-LOSS ARRANGEMENT
 
1
       
2.1
Accounting for and Management of Shared-Loss Loans
 
1
2.2
Payments with Respect to Shared-Loss Loans
 
2
2.3
Payments Applicable to Shared-Loss Months
 
2
2.4
Loss Mitigation and Loan Modification
 
2
2.5
True-Up Payment and Calculation
 
4
2.6
Limitation on Payments
 
5
2.7
Treatment as a Shared-Loss Loan
 
6
     
ARTICLE 3. ADMINISTRATION OF SHARED-LOSS LOANS
 
7
       
3.1
Management Standards Regarding Administration
 
7
3.2
Assuming Institution’s Responsibilities and Duties
 
7
3.3
Third Party Servicers and Affiliates
 
9
3.4
Utilization by Assuming Institution of Special Receivership Powers
 
10
3.5
Tax Ruling
 
10
     
ARTICLE 4. SALE OF CERTAIN SHARED-LOSS LOANS AND ORE
 
10
       
4.1
Sales of Shared-Loss Loans
 
10
4.2
Calculation of Gain or Loss on Sale
 
11
4.3
Sale of ORE
 
11
     
ARTICLE 5. CERTIFICATES, REPORTS AND RECORDS
 
11
       
5.1
Reporting Obligations of the Assuming Institution
 
11
5.2
Monthly Certificates
 
12
5.3
Monthly Data
 
13
5.4
Notification of Related Loans
 
13
5.5
Auditor’s Report; Right to Audit
 
14
5.6
Accounting Principles
 
15
5.7
Records and Reports
 
15
     
ARTICLE 6. MISCELLANEOUS
 
16
       
6.1
Expenses
 
16
6.2
Successors and Assigns
 
16
6.3
Waiver of Jury Trial
 
17
6.4
No Third Party Beneficiary
 
17
6.5
Consent, Determination or Discretion
 
17
6.6
Rights Cumulative
 
17
6.7
References
 
17
6.8
Notice
 
18
     
ARTICLE 7. DISPUTE RESOLUTION
 
18
       
7.1
Methods of Resolution
 
18
7.2
Informal Resolution
 
18
7.3
Resolution by Non-Binding Dispute Resolution Proceeding
 
19
7.4
Confidentiality of Compromise Negotiations
 
19
7.5
Payment Resulting from Compromise Negotiations
 
19
7.6
Formal Resolution
 
19
7.7
Limitation on FDIC Party
 
20
7.8
Effectiveness of Agreement Pending Dispute
 
20
7.9
Governing Rules and Law
 
20
7.10
Review Board Proceedings
 
20
7.11
Impartiality
 
22
7.12
Schedule
 
22
7.13
Written Award
 
22
7.14
Interest Rate on Award
 
23
7.15
Payments
 
23
7.16
Fees, Costs and Expenses
 
23
7.17
Binding and Conclusive Nature
 
23
7.18
No Precedent
 
23
7.19
Confidentiality; Proceedings, Information and Documents
 
23
7.20
Confidentiality of Arbitration Award
 
24
7.21
Extension of Time Periods
 
24
7.22
Venue
 
24
     
ARTICLE 8. DEFINITIONS
 
24

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Single Family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
i 

--------------------------------------------------------------------------------

 
 
EXHIBITS

                 
Page
Monthly Certificate
 
Exhibit 1
 
31
         
Calculation of Restructuring Loss
       
HAMP or FDIC Loan Modification (Loan Written Down)
 
Exhibit 2a(1)
 
34
HAMP or FDIC Loan Modification (No Preceding Loan Restructure)
 
Exhibit 2a(2)
 
36
2nd FDIC Modification
 
Exhibit 2a(3)
 
38
         
Calculation of Short-Sale Loss
       
Written Down to Book Value
 
Exhibit 2b(1)
 
42
No Preceding Loan Modification Under Loss Share
 
Exhibit 2b(2)
 
44
After a Covered Loan Modification
 
Exhibit 2b(3)
 
46
         
Calculation of Foreclosure Loss
       
ORE or Foreclosure Occurred Prior to Loss Share Agreement
 
Exhibit 2c(1)
 
50
During the Term of the Agreement, No Preceding Loan Modification Under Loss
Share
 
Exhibit 2c(2)
 
52
Foreclosure After Covered Loan Modification
 
Exhibit 2c(3)
 
54
         
Calculation of Home Equity Loan Loss
 
Exhibit 2d(1)
 
58
Calculation of Recovery When a Restructuring Loss Has Been Paid
 
Exhibit 2d(2)
 
60
         
Calculation of Loan Sale Loss
       
Loan Written Down to Book Value Prior to Loss Share
 
Exhibit 2e(1)
 
63
No Preceding Loan Modification under Loss Share
 
Exhibit 2e(2)
 
64
Loan Sale after a Covered Loan Modification
 
Exhibit 2e(3)
 
65
         
True-Up
 
Exhibit 2.5
 
67
Portfolio Performance and Summary Schedule
 
Exhibit 3
 
68
Wire Transfer Instructions
 
Exhibit 4
 
70
FDIC Mortgage Loan Modification Program
 
Exhibit 5
 
71
Single Family Shared-Loss Loans
 
Exhibit 5.3(a)
 
74
         
SCHEDULE
       
Page
Loans Subject to Loss Sharing under the Single Family Shared-Loss Agreement
 
Schedule 4.15A
 
79

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Single Family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
ii 

--------------------------------------------------------------------------------

 
 
EXHIBIT 4.15A
 
SINGLE FAMILY SHARED-LOSS AGREEMENT
 
A.          This Single Family Shared-Loss Agreement and the Exhibits attached
hereto and incorporated herein by this reference (collectively, the “Agreement”)
is made pursuant to and as of the date of that certain Purchase and Assumption
Agreement (the “Purchase and Assumption Agreement”) among the Receiver, the
Assuming Institution and the Corporation, to which this Agreement is attached.
 
B.          This Agreement shall apply only if the Assuming Institution has
purchased Shared-Loss Loans (as defined herein) pursuant to the Purchase and
Assumption Agreement. Subject to the provisions of this Agreement, it is the
intention of the parties that the Receiver and the Assuming Institution shall
share certain losses and gains in respect of such Shared-Loss Loans.
 
A G R E E M E N T
 
ARTICLE 1.          GENERAL.
 
              1.1.          Purpose. The purpose of this Agreement is to set
forth requirements regarding, among other things, management of Shared-Loss
Loans by the Assuming Institution and procedures for notices, consents,
reporting and payments. In administering the Shared-Loss Loans, the Assuming
Institution shall at all times comply with the Management Standards set forth in
Article 3.
 
              1.2.          Relationship with Purchase and Assumption Agreement.
To the extent that any inconsistencies may arise between the terms of the
Purchase and Assumption Agreement and this Agreement with respect to the subject
matter of this Agreement, the terms of this Agreement shall control.
 
               1.3.          Defined Terms. The capitalized terms used in this
Agreement have the meanings defined or referenced in Article 8.
 
ARTICLE 2.           SHARED-LOSS ARRANGEMENT.
 
               2.1.          Accounting for and Management of Shared-Loss Loans.
 
                          (a)          Initial Values. The Assuming Institution
shall record the Shared-Loss Loans on its Accounting Records at their respective
Book Values as of the Commencement Date.
 
                          (b)         Adjustments. After the Commencement Date,
the Assuming Institution shall adjust the Book Values of the Shared-Loss Loans
in accordance with this Agreement, the Examination Criteria and Article VIII of
the Purchase and Assumption Agreement.
 
                          (c)          Management. Thereafter, the Assuming
Institution shall manage and account for the Shared-Loss Loans in accordance
with this Agreement.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single Family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
1

--------------------------------------------------------------------------------

 
 
               2.2.          Payments with Respect to Shared-Loss Loans.
 
                          (a)          Calculation and Method of Payments.
Subject to the conditions of this Agreement, the parties shall make the payments
set forth in this Article 2. All payments made by a party under this Agreement
shall be made by wire transfer.
 
                          (b)          Timing of Payments.
 

 
                           (i)          Payments by the Receiver under this
Article 2 shall be made within thirty (30) days following the date on which the
Receiver receives each Monthly Certificate, provided that the Monthly
Certificate is complete, accurate, timely and in compliance with the
requirements of this Agreement.
     
                           (ii)         Payments by the Assuming Institution
under this Article 2 shall be made on or before the due date for each Monthly
Certificate.

     
                          (c)          Source of Receiver’s Funds. Payment
obligations of the Receiver with respect to this Agreement shall be treated as
administrative expenses of the Receiver pursuant to 12 U.S.C §1821(d)(11). To
the extent that the Receiver requires funds to make payments relating to
Shared-Loss Loans pursuant to this Agreement, the Receiver shall request funds
under the Master Loan and Security Agreement between the FDIC in its corporate
capacity and the FDIC in its receivership capacity, with respect to any
receivership, dated as of May 21, 2009, as amended.
 
               2.3.          Payments Applicable to Shared-Loss Months. For each
Shared-Loss Month, pursuant to the applicable Monthly Certificate, one of the
payments described at (a) or (b) below shall be made, as appropriate, with
respect to Shared-Loss Loans.
 
                          (a)          Covered Loss Payments by the Receiver.
The Receiver shall pay to the Assuming Institution the “Covered Loss” for the
period, which is an amount equal to:
 

 
                            (i)          the Applicable Percentage of the sum
of:
                                               (A)          the total Monthly
Loss Amount for all Shared-Loss Loans; less      
                                         (B)          the total monthly Recovery
Amount for all Shared-Loss Loans; less
                                               (C)          the total monthly
Collections on Fully Charged-Off Assets.

 
                          (b)          Covered Gain Payments by the Assuming
Institution. If the result of the calculation in Section 2.3(a) is a negative
amount (the “Covered Gain”), the Assuming Institution shall pay such amount to
the Receiver.
     
               2.4.          Loss Mitigation, Loan Modification and Loss
Calculations.
 
                          (a)          Loss Mitigation Programs. The Assuming
Institution shall administer and undertake reasonable and customary loss
mitigation efforts and act in accordance with usual and prudent banking
practices and the provisions of this Agreement with respect to Shared-Loss
Loans.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
2

--------------------------------------------------------------------------------

 
 
                          (b)          Single Family Shared-Loss Loans. For each
Single Family Shared-Loss Loan in default or for which a default is reasonably
foreseeable, the Assuming Institution shall undertake loss mitigation efforts in
accordance with one of the following programs, as amended from time to time,
selected by the Assuming Institution in its discretion:

     
                            (i)          FDIC Mortgage Loan Modification Program
as set forth in Exhibit 5;
     
                            (ii)         the United States Treasury’s Home
Affordable Modification Program Guidelines; or
     
                           (iii)       any other modification program approved
by the United States Treasury Department, the Corporation, the Board of
Governors of the Federal Reserve System or any other Federal governmental
agency.

 
                          (c)          Other Shared-Loss Loans. For each
Shared-Loss Loan which is not a Single Family Shared-Loss Loan and which is in
default, or for which a default is reasonably foreseeable, the Assuming
Institution shall adopt loss mitigation procedures in accordance with its own
Examination Criteria and all applicable laws and regulations and shall undertake
loss mitigation efforts substantially similar to loss mitigation efforts with
respect to, and without favoring, any assets held by the Assuming Institution or
any of its Affiliates that are not Shared-Loss Loans.
 
                          (d)          Loan Modification Guidelines. In
undertaking loss mitigation efforts for each Shared-Loss Loan (the method
adopted for each Shared-Loss Loan as required by Sections 2.4(b) and 2.4(c)
being referred to as the “Modification Guidelines”), the Assuming Institution:

     
                            (i)          shall implement the Modification
Guidelines within ninety (90) days following Bank Closing;
     
                            (ii)        may submit claims during the period
described in paragraph (i) for payments relating to Shared-Loss Loans under any
guidelines which may have been in place at the Failed Bank. If no such
guidelines were in place at the Failed Bank, the Assuming Institution may use
its own guidelines for submission of such claims;
     
                           (iii)        shall, in implementing the Modification
Guidelines, (A) consider and document its consideration of foreclosure, loan
restructuring, short-sale and any other appropriate methods of loss mitigation
and (B) select the method that the Assuming Institution determines will result
in the least Loss, based on its estimated calculations. If unemployment or
underemployment of the Obligor with respect to a Shared-Loss Loan is the primary
cause of default, or of a reasonably foreseeable default, the Assuming
Institution may consider entering into a temporary forbearance plan with the
Obligor to reduce loan payments to an affordable level for at least six (6)
months; and

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
3

--------------------------------------------------------------------------------

 
 

     
                           (iv)        shall not be required to modify or
restructure any Shared-Loss Loan on more than one occasion or to consider any
alternatives with respect to any Shared-Loss Loan that was in the process of
foreclosure as of the Bank Closing Date if the Assuming Institution considers,
and so documents, that a loan modification is not cost-effective pursuant to the
standards set forth in Exhibit 5. In such circumstances, the Assuming
Institution may continue such foreclosure measures in compliance with all
applicable laws and regulations, and recover any Foreclosure Loss as provided in
this Agreement.

 
                          (e)          Loss Calculations. Losses on Shared-Loss
Loans shall be calculated in the form, and determined in accordance with, the
methodologies set forth in the respective Exhibits attached to this Agreement as
follows:

     
                           (i)          Restructuring Losses shall be determined
in accordance with Exhibits 2a(1)-(3);
     
                          (ii)         Deficiency Losses shall be reported as
Restructuring Losses and, if applicable, the net present value of a modified
Shared-Loss Loan shall be determined in accordance with Exhibits 2a(1)-(3), as
applicable;
     
                           (iii)        Modification Default Losses shall be
determined in accordance with Exhibits 2a(1)-(3), as applicable;
     
                            (iv)         Short-Sale Losses shall be determined
in accordance with Exhibits 2b(1)-(3);
     
                           (v)         Foreclosure Losses shall be determined in
accordance with Exhibits 2c(1)-(3);
     
                          (vi)         Home Equity Loan Losses shall be
determined in accordance with the charge-off policies of the loan classification
criteria employed by the Assuming Institution’s Chartering Authority as set
forth in Exhibit 2d(1);
     
                           (vii)       Losses, if applicable, on Restructured
Loans shall be determined in accordance with Exhibit 2d(2);
     
                           (viii)      Loan Sale Losses shall be determined in
accordance with Exhibits 2e(1)-(3);
     
                           (ix)         Losses on Investor-Owned Residential
Loans shall be determined in the same manner as Restructuring Losses. With the
consent of the Receiver, Investor-Owned Residential Loans may be restructured
under terms different from the standards set forth in Exhibit 5.

 
           2.5.          True-Up Payment and Calculation.
 
                          (a)          Payment Obligation of the Assuming
Institution. If the Assuming Institution’s Bid Amount, as set forth in Article
VII of the Purchase and Assumption Agreement, includes an “Asset discount bid”
which represents five percent (5%) or more of the purchase price of the Assets
determined in accordance with Article III of the Purchase and Assumption
Agreement, the Assuming Institution shall pay to the Receiver on the True-Up
Date any positive amount resulting from the calculation set forth in Exhibit
2.5.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
4

--------------------------------------------------------------------------------

 
 
                         (b)          Reporting of Calculation. On or before the
True-Up Date the Assuming Institution shall deliver to the Receiver a schedule,
signed by the chief executive officer or the chief financial officer of the
Assuming Institution, setting forth in reasonable detail the calculation
described in Exhibit 2.5, including the calculation of the Net Loss Amount.
 
               2.6.          Limitation on Payments.
 
                         (a)          Failure to Administer. If the Assuming
Institution fails to administer any Shared-Loss Loan in accordance with the
provisions of Article 3, the Receiver may determine that such asset will not be
treated as a Shared-Loss Loan pursuant to this Agreement.
 
                          (b)          Receiver’s Right to Withhold Payment.
Notwithstanding any other provision of this Article 2, the Receiver may withhold
all or any portion of a payment to the Assuming Institution of the amount
requested in a Monthly Certificate if the Receiver or the Corporation determines
that:

     
                             (i)         a Monthly Certificate is incomplete,
inaccurate or untimely;
     
                            (ii)        based upon the criteria set forth in
this Agreement, including, without limitation, the requirements set forth in
Section 2.4, or Customary Servicing Procedures, a Loss should not have been
effected by the Assuming Institution;
     
                             (iii)       based upon the Examination Criteria, a
Charge-Off of a Shared-Loss Loan should not have been effected by the Assuming
Institution;
     
                            (iv)       there is a reasonable basis under the
terms of this Agreement for denying the eligibility of amounts included in a
Monthly Certificate for which reimbursement or payment is sought;
     
                             (v)        with respect to a particular Shared-Loss
Loan, the Assuming Institution has not complied, or is not complying, with the
Management Standards;
     
                            (vi)       the Assuming Institution has failed to
comply with the requirements set forth in Section 5.5 including, but not limited
to, permitting the Receiver, its agents, contractors and/or employees to
determine compliance with this Agreement pursuant to Section 5.5(c); or
     
                            (vii)      a retroactive accounting adjustment is to
be made by the Receiver pursuant to Section 5.5(c).

 
                         (c)            Opportunity to Cure; Payment.

     
                            (i)         In the event that a determination is
made to withhold an amount pursuant to Section 2.6(b), the Receiver shall
provide the Assuming Institution with notice detailing the grounds for
withholding such amount and the Assuming Institution shall cure any deficiency
within a reasonable period of time.
     
                           (ii)        If the Assuming Institution demonstrates
to the satisfaction of the Receiver that the grounds for withholding a payment,
or any part thereof, no longer exist or have been cured, the Receiver shall pay
the Assuming Institution the amount which the Receiver determines is eligible
for payment within thirty (30) days following the date of such determination.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
5

--------------------------------------------------------------------------------

 
 



  (iii)        If the Assuming Institution does not cure any such deficiency
within a reasonable period of time, the Receiver may withhold payment as
described in Section 2.6(b) with respect to the affected Shared-Loss Loan(s),
but such withholding will not affect the Receiver’s obligation to make any other
payment properly due pursuant to this Agreement.

                    
(d)          Adjustments. In the event that the Receiver withholds payment with
respect to Losses claimed or determines pursuant to Section 2.6(b) that a
payment was improperly made, the Assuming Institution and the Receiver shall,
upon final resolution of such issue, make such accounting adjustments and
payments as may be necessary to give retroactive effect to such actions,
including making the necessary adjustments to the Covered Loss or Covered Gain
for the affected Monthly Certificate(s).
 
(e)           Interest on Payments. Any payment by the Receiver pursuant to
Section 2.6(c)(ii) shall be made together with interest on the amount thereof
that accrues with effect from five (5) Business Days after the date on which
payment was agreed or determined to be due until such amount is paid. The annual
interest rate shall be determined by the Receiver based on the coupon equivalent
of the three (3)-month U.S. Treasury Bill Rate in effect as of the first
Business Day of each three-month period during which such interest accrues as
reported in the Federal Reserve Board Statistical Release for Selected Interest
Rates H.15 opposite the caption “Treasury bills (secondary market), 3-month” or,
if not so reported for such day, for the next preceding Business Day for which
such rate was so reported.
 
(f)            Determination of Disputes. Any dispute arising under this Section
2.6 shall be resolved pursuant to the dispute resolution procedures of Article
7.
 
           2.7.          Treatment as a Shared-Loss Loan.
 
(a)          Payment of Foreclosure Loss or Short-Sale Loss. The Receiver shall
be relieved of its obligations with respect to a Shared-Loss Loan upon payment
to the Assuming Institution of amounts in respect of a Foreclosure Loss or a
Short-Sale Loss on that Shared-Loss Loan.
 
                           (b)           Loss of Right to Receive Shared-Loss
Loan Payments. The Assuming Institution shall not be entitled to payments
relating to a Shared-Loss Loan pursuant to Section 2.3 if the Assuming
Institution or any Affiliate of the Assuming Institution:
 

 
(i)           sells or otherwise transfers that Shared-Loss Loan or any interest
therein (whether with or without recourse) to any Person, other than in
compliance with this Agreement;
     
(ii)          makes any additional advance, commitment or increase in the amount
of a Commitment with respect to that Shared-Loss Loan;
     
(iii)         makes any amendment, modification, renewal or extension of a
Shared-Loss Loan, other than in compliance with this Agreement;

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
6

--------------------------------------------------------------------------------

 
 

     
(iv)          manages, administers or collects any Related Loan in a manner
which would increase the amount of any collections with respect to that Related
Loan to the detriment of the Shared-Loss Loan to which such loan is related; or
     
(v)           fails to administer that Shared-Loss Loan pursuant to the
Management Standards, including, without limitation, consistent failure to
provide complete, accurate and timely certificates and reports pursuant to
Article 5.

 
(c)           Effective Date of Loss of Shared-Loss Loan Treatment. If any of
the actions described in Section 2.7(b) occur with respect to a Shared-Loss
Loan, the Receiver shall not be obligated to make any payments to the Assuming
Institution with respect to any affected Shared-Loss Loan after the date of
occurrence of such action.
 
ARTICLE 3.          ADMINISTRATION OF SHARED-LOSS LOANS.
 
           3.1.          Management Standards Regarding Administration. During
the term of this Agreement the Assuming Institution shall manage, administer and
collect all Shared-Loss Loans while owned by it or any of its Affiliates in
accordance with the rules, requirements and standards regarding management,
administration and collection of Shared-Loss Loans set forth in this Article 3
(the “Management Standards”). Failure to comply with the Management Standards
shall constitute a material breach of this Agreement. If the Receiver
determines, in its sole and absolute discretion, that the Assuming Institution
is not in compliance with the Management Standards, it may notify the Assuming
Institution of the breach and may take action pursuant to this Agreement
including, without limitation, withholding all or any portion of a payment, as
provided in Section 2.6(b).
 
            3.2.         Assuming Institution’s Responsibilities and Duties.
 
(a)           Covenants of the Assuming Institution. The Assuming Institution
shall:

     
(i)            be responsible to the Receiver and the Corporation in the
performance of this Agreement, whether performed by the Assuming Institution, an
Affiliate or a Third Party Servicer;
     
(ii)           provide to the Receiver and the Corporation such certificates,
notifications and reports as the Receiver or the Corporation reasonably deems
advisable, including but not limited to the certificates, notifications and
reports required by Article 5; and
     
(iii)           permit the Receiver and the Corporation to monitor the Assuming
Institution’s performance of its duties hereunder at all times.

 
(b)          Duties of the Assuming Institution with Respect to Shared-Loss
Loans. In the performance of duties in accordance with the Management Standards,
the Assuming Institution shall at all times exercise its best business judgment
and shall:

     
(i)          manage, administer and collect amounts owed on each Shared-Loss
Loan in a manner consistent with the following:

 
                    (A)          usual and prudent business and banking
practices and Customary Servicing Procedures; and
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
7

--------------------------------------------------------------------------------

 
 
              (B)           the Assuming Institution’s (or, if applicable, a
Third Party Servicer’s) practices and procedures including, without limitation,
all applicable laws and regulations, the written internal credit policy
guidelines of the Assuming Institution (or, if applicable, of a Third Party
Servicer) in effect from time to time, with respect to the management,
administration and collection of loans, ORE and repossessed collateral that do
not constitute Shared-Loss Loans;

     
(ii)          use its best efforts to maximize collections with respect to, and
manage and administer, Shared-Loss Loans without favored treatment for any
assets owned by the Assuming Institution or any of its Affiliates that are not
Shared-Loss Loans;
     
(iii)         adopt and implement accounting, reporting, record-keeping and
similar systems with respect to the Shared-Loss Loans, as provided in Sections
5.6 and 5.7;
     
(iv)         retain sufficient staff to perform its duties hereunder;
     
(v)          not manage, administer or collect a Related Loan in a manner which
would have the effect of increasing the amount of any collections with respect
to the Related Loan to the detriment of the Shared-Loss Loan to which such loan
is related;
     
(vi)         cause any of its Affiliates to which it transfers any Shared-Loss
Loans and any Third Party Servicer to act in accordance with the Management
Standards; and
     
(vii)        other than as provided in Section 2.4, comply with the Modification
Guidelines for any Single Family Shared-Loss Loans meeting the requirements set
forth in such guidelines and may propose exceptions to Exhibit 5 (FDIC Loan
Modification Program) for a group of Shared-Loss Loans with similar
characteristics, with the objectives of (A) minimizing the loss to the Assuming
Institution and the Receiver and (B) maximizing the opportunity for qualified
homeowners to remain in their homes with affordable mortgage payments.
     
(viii)       in connection with the review of loss mitigation options such as
loan modifications on shared-loss loans, have sufficient designated loss
mitigation staff so that (A) borrowers are apprised of loss mitigation options,
(B) each borrower who is being considered for a loan modification or other loss
mitigation options will have a single point of contact with the AI to respond to
borrower inquiries and questions regarding the process, and (C) foreclosure
actions are not taken while a borrower’s request for a loan modification or
other loss mitigation option is pending, or if the borrower is current on a
trial or permanent modification.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
8

--------------------------------------------------------------------------------

 
 
            3.3.         Third Party Servicers and Affiliates.
 
(a)           Appointment of Third Party Servicers.

     
(i)           With the prior consent of the Receiver, the Assuming Institution
may perform any of its obligations and/or exercise any of its rights under this
Agreement through one or more Third Party Servicers. The Assuming Institution
shall notify the Receiver at least forty (40) days prior to the proposed
appointment of a Third Party Servicer. Such notice will include information
regarding the Third Party Servicer’s relevant experience, qualifications,
financial strength and any pending litigation in relation to its servicing
activities. In the case of a Third Party Servicer that is an Affiliate of the
Assuming Institution, the notice shall include an express statement that the
Third Party Servicer is an Affiliate. The Receiver may object to the proposed
appointment of a Third Party Servicer by giving the Assuming Institution notice
that it so objects within thirty (30) days following the Receiver’s receipt of
the notice of the proposed appointment. The appointment of a Third Party
Servicer by the Assuming Institution shall not release the Assuming Institution
from any obligation or liability hereunder.
     
(ii)           The Assuming Institution shall provide to the Receiver written
notification immediately following the execution of any contract pursuant to
which a Third Party Servicer or any third party (other than an Affiliate of the
Assuming Institution) will manage, administer or collect any of the Shared-Loss
Loans.

 
(b)          Actions of and Expenses Incurred by Third Party Servicers. The
Assuming Institution shall ensure that the practices, procedures and guidelines
of any Third Party Servicer comply with the obligations of the Assuming
Institution under this Agreement. The Assuming Institution shall provide to the
Receiver a copy of the Assuming Institution’s written agreement with each Third
Party Servicer and shall ensure compliance by each Third Party Servicer with the
Assuming Institution’s obligations under this Agreement, including, without
limitation, amending such agreement with each Third Party Servicer to the extent
necessary. Subject to the foregoing and to the other provisions of this
Agreement, a Third Party Servicer may take actions and incur expenditures in the
same manner as the Assuming Institution, and out-of-pocket expenses incurred by
a Third Party Servicer on behalf of the Assuming Institution shall be treated as
if incurred by the Assuming Institution.
 
(c)           Duties with Respect to Affiliates. The Assuming Institution may
transfer any Shared-Loss Loan to an Affiliate of the Assuming Institution for
administrative convenience, provided that such transfer is for no consideration.
The Assuming Institution shall provide to the Receiver prior written
notification of any transaction with or by any Affiliate of the Assuming
Institution with respect to any Shared-Loss Loan including, without limitation,
the execution of any contract pursuant to which an Affiliate of the Assuming
Institution will own, manage, administer or collect amounts owing with respect
to a Shared-Loss Loan. The Assuming Institution shall notify the Receiver at
least forty (40) days prior to a proposed transaction with an Affiliate which is
not on an arm’s length basis or commercially reasonable terms. Such notice will
include information regarding the Affiliate’s relevant experience,
qualifications and financial strength. The Receiver may object to the proposed
transaction with an Affiliate in such circumstances by giving the Assuming
Institution notice that it so objects within thirty (30) days following the
Receiver’s receipt of the notice of the proposed transaction.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
9

--------------------------------------------------------------------------------

 
 
            3.4.         Utilization by the Assuming Institution of Special
Receivership Powers.
 
(a)           Notice and Request to Receiver. Upon timely notice to and with the
prior consent of the Receiver, which may be granted or withheld in its sole
discretion, to the extent permitted by applicable law, the Assuming Institution
may utilize in a legal action any special legal power or right which the
Assuming Institution derives as a result of having acquired a Shared-Loss Loan
from the Receiver.
 
(b)           Use of Special Legal Powers. The Receiver may direct usage by the
Assuming Institution of any special legal powers of the Receiver or the
Corporation. The Assuming Institution shall:

     
(i)          comply in all respects with any direction from the Receiver or the
Corporation and with any protocols, directives or interpretive memoranda issued
from time to time by the Receiver or the Corporation;
     
(ii)          upon request of the Receiver, notify the Receiver of the status of
any legal action in which any special legal power or right is utilized; and
     
(iii)         immediately notify the Receiver of any judgment or significant
order in any legal action involving any of such special powers or rights.

 
            3.5.         Tax Ruling. The Assuming Institution shall not at any
time, without the Corporation’s prior consent, seek a private letter ruling or
other determination from the Internal Revenue Service or otherwise seek to
qualify for any special tax treatment or benefits associated with any payments
made by the Receiver pursuant to this Agreement.
 
ARTICLE 4.           SALE OF CERTAIN SHARED-LOSS LOANS AND ORE.
 
            4.1.         Sales of Shared-Loss Loans. All sales of Shared-Loss
Loans are subject to the prior written approval of the Receiver, except as
provided in Section 4.3:
 
(a)           Sales with the Receiver’s Consent. At any time following the
Commencement Date and with the prior consent of the Receiver, the Assuming
Institution may conduct sales to liquidate for cash consideration, in one or
more transactions, all or a portion of the Shared-Loss Loans (individually or in
portfolio transactions) then held by the Assuming Institution. The Assuming
Institution shall provide the Receiver with at least sixty (60) days notice
prior to any such proposed sale and the notice shall set forth the sale details
and the proposed sale schedule. Restructured Loans shall be sold in a separate
pool or transaction (as applicable) from Shared-Loss Loans that have not been
restructured. Proposals by the Assuming Institution for the sale of any
Shared-Loss Loans other than as provided in this Section 4.1(a) may be
considered by the Receiver on a case-by-case basis.
 
(b)           Sales Required by the Receiver. During the twelve (12) month
period immediately prior to the Termination Date the Receiver may, in its sole
and absolute discretion, require the Assuming Institution to liquidate for cash
consideration, in one or more transactions, all Shared-Loss Loans then held by
the Assuming Institution. If the Receiver exercises such right, it shall give
notice to the Assuming Institution setting forth the time period within which
the Assuming Institution shall be required to offer to sell the Shared-Loss
Loans and the Assuming Institution shall make a good faith effort to sell the
Shared-Loss Loans and to otherwise comply with the provisions of the Receiver’s
notice.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
10

--------------------------------------------------------------------------------

 
 
(c)           Conduct of Sales. Any sale pursuant to this Section 4.1 shall be
conducted by means of sealed bid, to third parties, which may not include any
Affiliates of the Assuming Institution, any contractors of the Assuming
Institution or any Affiliates of contractors of the Assuming Institution. The
Assuming Institution shall notify the Receiver prior to the proposed appointment
of any financial advisor or other third party broker or sales agent for the
liquidation of the remaining Shared-Loss Loans pursuant to Section 4.1(b). The
Receiver may object to such proposed appointment by giving the Assuming
Institution notice that it so objects within thirty (30) days following the
Receiver’s receipt of the notice of the proposed appointment.
 
            4.2.         Calculation of Gain or Loss on Sale.
 
(a)           Shared-Loss Loans. For Shared-Loss Loans that are not Restructured
Loans, any gain or loss on sales conducted in accordance with the provisions of
Section 4.1 will be calculated based on the gross sale price received by the
Assuming Institution minus the aggregate unpaid principal balance of the
Shared-Loss Loans which are sold, using the methodologies set forth in Exhibits
2e(1)-(3).
 
(b)           Restructured Loans. For any Restructured Loan included in a sale
under Section 4.1, a gain or loss will be calculated as follows:

     
(i)         the sale price received by the Assuming Institution; minus
     
(ii)        the net present value of estimated cash flows on the Restructured
Loan that was used in the calculation of the related Restructuring Loss; plus
     
(iii)       loan principal payments collected by the Assuming Institution from
the effective date on which the Loan was restructured to the date of sale, in
accordance with the methodologies set forth in Exhibits 2e(1)-(3).

 
           4.3.          Sale of ORE. Notwithstanding the provisions of Section
4.1, the Assuming Institution may sell or otherwise dispose of ORE at any time
to a person other than an Affiliate, a contractor of the Assuming Institution or
any Affiliate of a contractor of the Assuming Institution, provided that such
sale is conducted in an arm’s length, commercially reasonable and prudent
manner.
 
ARTICLE 5.          CERTIFICATES, REPORTS AND RECORDS.
 
           5.1.          Reporting Obligations of the Assuming Institution.
 
(a)          Records, Notifications and Reports. The Assuming Institution shall
maintain such records, provide such notifications and deliver such reports as
are required pursuant to this Agreement, including, without limitation, the
records, notifications and reports as provided in the following provisions of
this Article 5. Nothing contained in this Agreement shall be deemed to modify
any laws, regulations or orders that are otherwise applicable to the Assuming
Institution.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
11

--------------------------------------------------------------------------------

 
 
(b)          Certification of Accuracy and Completeness. Every submission by the
Assuming Institution to the Receiver of a Monthly Certificate and any other
document or information shall constitute a certification from the Assuming
Institution that the information provided in such submission is correct,
complete and in compliance with this Agreement.
 
           5.2.         Monthly Certificates. Within fifteen (15) days following
the end of each Shared-Loss Month, the Assuming Institution shall deliver to the
Receiver a Monthly Certificate setting forth in such form and detail as the
Receiver may reasonably specify from time to time:
 
(a)           Shared-Loss Loans. For each Shared-Loss Loan, a completed
schedule, substantially in the form of Exhibit 1, which provides for the
following items, among others:

     
(i)           the Applicable Percentage of the sum of:
     
(A)          the total Monthly Loss Amount for all Shared-Loss Loans; and
     
(B)           the total monthly Recovery Amount for all Shared-Loss Loans;
     
(ii)           the total monthly Collections on Fully Charged-Off Assets;
     
(iii)          the total Covered Loss or Covered Gain;
     
(iv)          the Cumulative Loss Amount as of the beginning and as of the end
of the Shared-Loss Month;
     
(v)           a summary of Shared-Loss Loans for which Loss Amounts (calculated
in accordance with the applicable Exhibit) are claimed, of the related Loss
Amount for each Shared-Loss Loan and of the total Monthly Loss Amount for all
Shared-Loss Loans; and
     
(vi)           a summary of Shared-Loss Loans for which Recovery Amounts were
received by the Assuming Institution, of the Recovery Amount for each
Shared-Loss Loan and of the total Recovery Amount for all Shared-Loss Loans.

 
(b)           Calculation of Loss Amount. For each of the Shared-Loss Loans for
which a Loss is claimed for a Shared-Loss Month, a schedule showing the
calculation of the Loss Amount in the form and in accordance with the
methodology set forth in Exhibits 2a(1)-(3), Exhibits 2b(1)-(3), Exhibits
2c(1)-(3) or Exhibit 2d(1) as applicable.
 
(c)           Home Equity Loans. For each of the Restructured Loans where a gain
or loss is realized in a sale under Sections 4.1 or 4.2, a schedule showing the
calculation in the form and in accordance with the methodology set forth in
Exhibit 2d(1).
 
(d)           Restructured Loans. For each of the Restructured Loans where a
gain or loss is realized in a sale under Sections 4.1 or 4.2, a schedule showing
the calculation in the form and in accordance with the methodology set forth in
Exhibit 2d(2).
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
12

--------------------------------------------------------------------------------

 
 
(e)           Portfolio Performance and Summary Schedule. A portfolio
performance and summary schedule substantially in the form shown in Exhibit 3.
 
           5.3.          Monthly Data.
 
(a)           Monthly Data Download. Within fifteen (15) days following the end
of each Shared-Loss Month, the Assuming Institution shall provide to the
Receiver:

     
(i)           the servicing file in machine-readable format including but not
limited to the fields shown on Exhibit 5.3(a) for each outstanding Shared-Loss
Loan, as applicable; and
     
(ii)           an Excel file for ORE held as a result of foreclosure on a
Shared-Loss Loan listing for each item of ORE:
     
(A)          the foreclosure date;
     
(B)          the unpaid loan principal balance;
     
(C)          the broker price opinion value or, if required by the Receiver in
its discretion, the appraised value; and
     
(D)          the projected liquidation date.

 
(b)           Completeness of Information. The Assuming Institution shall,
consistent with Customary Servicing Procedures, provide to the Receiver complete
and accurate information, except to the extent that it is unable to do so as a
result of the failure of the Failed Bank or the Receiver to provide information
required to produce any of the items listed at Section 5.3(a)(ii).
 
(c)           Limitations. The Assuming Institution may claim each item of
expenditure, income, gain or loss only on the Monthly Certificate for the period
in which such expenditure, income, gain or loss was incurred. The inclusion of
information regarding any expenses in a Monthly Certificate or other
documentation does not create any reimbursement obligation of the Receiver if
the Assuming Institution is not otherwise in compliance with this Agreement.
 
(d)           True-Up Date. The Assuming Institution shall deliver the schedule
required pursuant to Section 2.5(b) on or before the True-Up Date.
 
           5.4.          Notification of Related Loans. In addition to
maintaining records of all Related Loans, the Assuming Institution shall prepare
and deliver to the Receiver a schedule of all Related Loans on a semi-annual
basis, together with the Monthly Certificates for the months ending June 30 and
December 31, which specify all Related Loans on the Loan Records of the Assuming
Institution as of the end of each such semi-annual period.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
13

--------------------------------------------------------------------------------

 
 
           5.5.          Auditor’s Report; Right to Audit.
 
(a)          Independent Auditor’s Report.
 

 
(i)          Within the time period permitted for the examination audit pursuant
to 12 C.F.R. §363 following the end of each fiscal year, from and including the
fiscal year during which the Bank Closing Date occurs, up to and including the
calendar year during which the Termination Date occurs, the Assuming Institution
shall deliver to the Receiver and the Corporation a report signed by its
independent public accountants stating that such accountants have reviewed this
Agreement and that, in the course of their annual audit of the Assuming
Institution’s books and records, nothing has come to their attention suggesting
that any computations required to be made by the Assuming Institution during
each such year were not made in accordance with this Agreement.
     
(ii)          In the event that the Assuming Institution cannot comply with the
provisions of Section 5.5(a)(i), within seven (7) days following the end of the
time period permitted for the examination audit pursuant to 12 C.F.R. §363, the
Assuming Institution shall submit to the Receiver corrected computations
together with a report signed by its independent public accountants stating
that, after giving effect to such corrected computations, nothing has come to
the attention of such accountants suggesting that any computations required to
be made by the Assuming Institution during such year were not made by the
Assuming Institution in accordance with this Agreement. In such event, the
Assuming Institution and the Receiver shall make all such accounting adjustments
and payments as may be necessary to give effect to each correction reflected in
such corrected computations, retroactive to the date on which the corresponding
incorrect computation was made. It is the intention of this provision to align
the timing of the audit required under this Agreement with the examination audit
required pursuant to 12 C.F.R. §363.

 
(b)           Assuming Institution’s Internal Audit. The Assuming Institution
shall perform on an annual basis an internal audit of its compliance with this
Agreement and shall provide the Receiver and the Corporation with:
 

  (i)           copies of all internal audit reports and access to all related
internal audit work papers; and       (ii)          a certificate signed by the
chief executive officer or chief financial officer of the Assuming Institution
certifying that the Assuming Institution is in compliance with this Agreement or
identifying any areas of non-compliance.

               
                    (c)           Right of Receiver or Corporation to Audit. The
Receiver or the Corporation, their respective agents, contractors and employees,
may (but are not required to) perform an audit to determine the Assuming
Institution’s compliance with this Agreement at any time, by providing not less
than ten (10) Business Days prior notice. The scope, duration and location of
any such audit shall be at the discretion of the Receiver or the Corporation, as
the case may be, and may be conducted at the Assuming Institution’s place or
places of business or otherwise. The Receiver or the Corporation, as the case
may be, shall bear the expense of any such audit. In the event that any
corrections are necessary as a result of such an audit, the Assuming Institution
and the Receiver shall make such accounting adjustments, payments and
withholdings as may be necessary to give retroactive effect to such corrections.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
14

--------------------------------------------------------------------------------

 
 
(d)           Authority to Advisors and Representatives. The Assuming
Institution shall, and shall cause its Affiliates, contractors and Third Party
Servicers to, allow its advisors and representatives to discuss its (and any
Affiliates’, contractors’ or Third Party Servicers’) affairs, finances and
accounts as they relate to Shared-Loss Loans, or any other matters relating to
this Agreement or the rights and obligations hereunder, with the Receiver and
authorizes such advisors and representatives to so discuss such affairs,
finances and accounts with the Receiver.
 
           5.6.          Accounting Principles.
 
(a)           Maintenance of Books and Records. The Assuming Institution shall
at all times during the term of this Agreement keep books and records which
fairly present all dealings and transactions carried out in connection with its
business and affairs.
 
(b)           Accounting Principles. Except as otherwise provided for in the
Purchase and Assumption Agreement or this Agreement, the Assuming Institution
shall keep all financial books and records in accordance with generally accepted
accounting principles, which shall be consistently applied for the periods
involved.
 
(c)           Change in Accounting Principles. The Assuming Institution shall
not make any change in its accounting principles which adversely affects the
value of the Shared-Loss Loans, unless it obtains the prior written approval of
the Corporation or if required by a change in generally accepted accounting
principles. The Assuming Institution shall notify the Corporation of any change
in its accounting principles that is required by a change in generally accepted
accounting principles which would affect any Shared-Loss Loan, the accounting
for any Shared-Loss Loan or the amount of any loss, gain, expense, cost or other
item of reimbursement that may be due to or from the Assuming Institution.
 
           5.7.          Records and Reports.
 
(a)           Content of Records. The Assuming Institution shall establish and
maintain records on a separate general ledger, and on such subsidiary ledgers as
may be appropriate, in such form and detail as the Receiver or the Corporation
may specify, to account for the Shared-Loss Loans and to enable the Assuming
Institution to prepare and deliver such reports as the Receiver or the
Corporation may from time to time request pursuant to this Article 5. Without
limitation, such books and records shall be kept in such a manner that
information will be readily obtainable to determine and document compliance with
this Agreement and the Purchase and Assumption Agreement, including but not
limited to documentation which shows or supports the following:

     
(i)           alternatives considered by the Assuming Institution with respect
to defaulted Loans or Loans for which default is reasonably foreseeable;
     
(ii)          the calculation of Loss for claims submitted to the Receiver;
     
(iii)         each line item on the Loss claim forms; and

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
15

--------------------------------------------------------------------------------

 
 

 
(iv)           the Recovery Amount on Loans for which the Receiver has made a
payment pursuant to this Agreement.

 
(b)           Retention of Calculations. The Assuming Institution shall provide
its loss calculations for Shared-Loss Loans to the Receiver upon request.
 
(c)           Additional Information. The Assuming Institution shall promptly
provide to the Receiver or the Corporation such information as the requesting
party may request from time to time, including financial statements,
computations and information as the Receiver or the Corporation deems necessary
or appropriate in connection with monitoring compliance with this Agreement,
certified as correct by the chief executive officer or chief financial officer
of the Assuming Institution if so requested. The Assuming Institution shall
provide to the Receiver all such loan-level data and cumulative information
regarding the Shared-Loss Loans as the Receiver may request from time to time.
 
ARTICLE 6.          MISCELLANEOUS.
 
           6.1.         Expenses. All costs and expenses incurred by a party in
connection with this Agreement (including the performance of any obligations or
the exercise of any rights hereunder) shall be borne by such party unless
expressly otherwise provided, whether or not the transactions contemplated
herein are consummated.
 
           6.2.          Successors and Assigns.
 
(a)           Binding on Successors and Assigns; Assignment. This Agreement,
and all of the terms and provisions hereof shall be binding upon and shall inure
to the benefit of the parties hereto and their respective permitted successors
and assigns only. The Receiver may assign or otherwise transfer this Agreement
and the rights and obligations of the Receiver hereunder (in whole or in part)
to the Corporation in its corporate capacity without the consent of Assuming
Institution. Notwithstanding anything to the contrary contained in this
Agreement, the Assuming Institution may not assign or otherwise transfer this
Agreement or any of the Assuming Institution’s rights or obligations hereunder
(in whole or in part) or sell or transfer any subsidiary of the Assuming
Institution holding title to Shared-Loss Loans without the prior written consent
of the Receiver, which consent may be granted or withheld by the Receiver in its
sole and absolute discretion. An assignment or transfer of this Agreement
includes:

     
(i)           a merger or consolidation of the Assuming Institution with or into
another Person, if the shareholders of the Assuming Institution will own less
than sixty-six and two/thirds percent (66.66%) of the equity of the consolidated
entity;
     
(ii)           a merger or consolidation of the Assuming Institution’s Holding
Company with or into another Person, if the shareholders of the Holding Company
will own less than sixty-six and two/thirds percent (66.66%) of the equity of
the consolidated entity;
     
(iii)          the sale of all or substantially all of the assets of the
Assuming Institution to another Person; or

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
16

--------------------------------------------------------------------------------

 
 

 
(iv)           a sale of Shares by any one or more shareholders that will effect
a change in control of the Assuming Institution, as determined by the Receiver
with reference to the standards set forth in the Change in Bank Control Act, 12
U.S.C. 1817(j).
       Any transaction under this Section 6.2 that requires the Receiver’s
consent that is made without such consent will relieve the Receiver of its
obligations under this Agreement.

 
(b)           No Recognition of Loss. No loss shall be recognized under this
Agreement as a result of any accounting adjustments that are made due to or as a
result of any assignment or transfer of this Agreement or any merger,
consolidation, sale or other transaction to which the Assuming Institution, its
Holding Company or any Affiliate is a party, regardless of whether the Receiver
consents to such assignment or transfer in connection with such transaction
pursuant to this Section 6.2.
 
           6.3.         WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ALL
RIGHT TO TRIAL BY JURY IN, OR TO HAVE A JURY PARTICIPATE IN RESOLVING, ANY
DISPUTE, ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE, ARISING OUT OF OR RELATING TO OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
 
           6.4.         No Third Party Beneficiary. This Agreement is for the
sole and exclusive benefit of the parties and their respective permitted
successors and permitted assigns and there shall be no other third party
beneficiaries. Nothing in this Agreement shall be construed to grant to any
other Person any right, remedy or claim under or in respect of this Agreement or
any provision hereof.
 
           6.5.         Consent; Determination or Discretion. When the consent
or approval of a party is required under this Agreement, such consent or
approval shall be obtained in writing and unless expressly otherwise provided,
shall not be unreasonably withheld or delayed. When a determination or decision
is to be made by a party under this Agreement, that party shall make such
determination or decision in its reasonable discretion unless expressly
otherwise provided.
 
           6.6.         Rights Cumulative. Except as expressly otherwise
provided herein, the rights of each of the parties under this Agreement are
cumulative, may be exercised as often as any party considers appropriate and are
in addition to each such party’s rights under the Purchase and Assumption
Agreement, any of the agreements related thereto or under applicable law. Any
failure to exercise or any delay in exercising any of such rights, or any
partial or defective exercise of such rights, shall not operate as a waiver or
variation of that or any other such right, unless expressly otherwise provided.
 
           6.7.         References. References in this Agreement to Recitals,
Articles, Sections and Exhibits are to Recitals, Articles, Sections and Exhibits
of this Agreement, respectively, unless the context indicates that the Purchase
and Assumption Agreement is intended. References to parties are to the parties
to this Agreement. Unless expressly otherwise provided, references to days and
months are to calendar days and months respectively. Article and Section
headings are for convenient reference and shall not affect the meaning of this
Agreement. References to the singular shall include the plural, as the context
may require, and vice versa.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
17

--------------------------------------------------------------------------------

 
 
           6.8.          Notice.
 
(a)           Form of Notices. All notices shall be given in writing to the
parties at the addresses set forth in Sections 6.8(b) and 6.8(c) and sent in
accordance with the provisions of Section 13.6 of the Purchase and Assumption
Agreement, unless expressly otherwise provided.
 
(b)           Notice to FDIC (Division of Resolutions and Receiverships). With
respect to a notice under this Agreement, other than pursuant to Section 3.4(a):
 
Federal Deposit Insurance Corporation
Division of Resolutions and Receiverships
550 17th Street, N.W.
Washington, D.C. 20429
Attention: Assistant Director, Franchise and Asset Marketing
 
(c)           Notice to FDIC (Legal Division). With respect to a notice under
Section 3.4(a):
 
Federal Deposit Insurance Corporation Legal Division
7777 Baymeadows Way West
Jacksonville, FL 32256
Attention: Managing Counsel
 
with a copy to:
 
Federal Deposit Insurance Corporation Legal Division
Virginia Square, L. William Seidman Center
3501 Fairfax Drive, VS-E-7056
Arlington, Virginia 22226
Attention: Senior Counsel (Special Issues Group)
 
ARTICLE 7.           DISPUTE RESOLUTION.
 
           7.1.          Methods of Resolution. The methods of resolving a
dispute arising pursuant to this Agreement shall be as follows:
 
(a)           Charge-Offs. Any dispute as to whether a Charge-Off of a
Shared-Loss Asset was made in accordance with the Examination Criteria shall be
finally resolved by the Assuming Institution’s Chartering Authority.
 
(b)           Other Disputes. Any other dispute (a “Dispute Item”) shall be
resolved in accordance with the following provisions of this Article 7.
 
           7.2.         Informal Resolution. The Receiver or the Corporation, as
appropriate, (the “FDIC Party”) and the Assuming Institution shall negotiate in
good faith to resolve any Dispute Item within thirty (30) Business Days
following receipt of information concerning the Dispute Item.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
18

--------------------------------------------------------------------------------

 
 
           7.3.          Resolution by Non-Binding Dispute Resolution
Proceeding. If informal resolution of the Dispute Item pursuant to Section 7.2
is unsuccessful, the FDIC Party, on the one hand, and the Assuming Institution,
on the other hand, may submit to the other party written notification of a
Dispute Item (a “Notice of Dispute”). The Notice of Dispute shall contain a
description of the dispute, an estimate of the amount in issue and any other
information required pursuant to this Article 7. The parties shall make good
faith efforts to resolve the dispute by mutual agreement within thirty-five (35)
Business Days following receipt of the Notice of Dispute. In furtherance of
these efforts, the parties should consider the mutually agreed upon use of less
formal dispute resolution techniques, which may include, but are not limited to,
mediation, settlement conference, early neutral evaluation and any other dispute
resolution proceedings (as defined in § 571(6) of the Administrative Dispute
Resolution Act (“ADRA”), 5 U.S.C. § 571 et seq.), as amended).
 
           7.4.          Confidentiality of Compromise Negotiations. All good
faith attempts to resolve or compromise a dispute pursuant to Sections 7.2 or
7.3 will be confidential. All such compromise negotiations, including any
statements made or documents prepared by any party, attorney or other
participant, are inadmissible as evidence in other proceedings and may not be
construed for any purpose as admissions against interest.
 
           7.5.         Payment Resulting from Compromise Negotiations. If the
FDIC Party and the Assuming Institution resolve a Dispute Item to their mutual
satisfaction pursuant to Sections 7.2 or 7.3, including any dispute pursuant to
Section 2.6, then within thirty (30) days following such resolution, the
appropriate party shall make payment or take action as agreed by the parties.
 
           7.6.          Formal Resolution.
 
(a)           Arbitration Matters. Any Dispute Item which has an estimated
amount in issue not exceeding $500,000 per Asset may be proposed by the party
seeking relief (the “Claimant Party”) for arbitration pursuant to the provisions
of this Section 7.6. No more than three Dispute Items may be submitted for any
single arbitration, provided that, by mutual agreement pursuant to Section
7.6(c), the parties may agree to submit any Dispute Item(s) to arbitration.
 
(b)           Proposal to Arbitrate. If the FDIC Party and the Assuming
Institution do not resolve a Dispute Item pursuant to Sections 7.2 and 7.3, then
within ten (10) Business Days following the expiration of the period provided in
Section 7.3, the Claimant Party may propose to submit the unresolved Dispute
Item to arbitration by notifying the other party (the “Respondent Party”) in
writing.
 
(c)           Submission to Arbitration. The Respondent Party may agree to the
Claimant Party’s proposal of arbitration by responding in writing within ten
(10) Business Days following receipt of such proposal. Within five (5) Business
Days following receipt of the Respondent Party’s agreement to arbitrate, the
Claimant Party may submit the Dispute Item to the American Arbitration
Association (“AAA”) for arbitration. No Dispute Item may be submitted for
arbitration without the consent of both parties.
 
(d)           Waiver of Arbitration. If the Claimant Party does not (i) propose
to submit the Dispute Item to arbitration within the period set forth in Section
7.6(b) or (ii) submit the Dispute Item to AAA within the period set forth in
Section 7.6(c), then the Claimant Party shall be deemed to have waived
submission of the Dispute Item to arbitration.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
19

--------------------------------------------------------------------------------

 
 
(e)           Litigation Matters. If the FDIC Party and the Assuming Institution
do not agree to submit the Dispute Item to arbitration, the Dispute Item may be
resolved by litigation in accordance with Federal or state law, as provided in
Section 13.10 of the Purchase and Assumption Agreement. Any litigation shall be
filed in a United States District Court in the proper district.
 
(f)           Arbitration Administrator. The FDIC Party may, in its discretion,
appoint an organization other than AAA for administration of arbitration
pursuant to this Section 7.6, in which case this Article 7 and the rules and
procedures set forth herein, including the Commercial Arbitration Rules as
referred to in Section 7.9, shall govern the arbitration. AAA or such other
organization appointed pursuant to this Section 7.6(f) shall be referred to in
this Agreement as the “Arbitration Administrator.”
 
           7.7.          Limitation on FDIC Party. Nothing in this Article 7
shall be interpreted as obligating the FDIC Party to submit to a dispute
resolution proceeding (as defined in ADRA at § 571(6)) any Dispute Item
described in (i) ADRA, § 572(b) or (ii) the FDIC’s Statement of Policy Regarding
Binding Arbitration, 66 Fed. Reg.18632 (April 10, 2001), as amended, as a
dispute for which an agency shall consider not using a dispute resolution
proceeding.
 
           7.8.          Effectiveness of Agreement Pending Dispute.
Notwithstanding anything in this Agreement to the contrary, in the event that a
Notice of Dispute is provided to a party under this Article 7 prior to the
Termination Date, the terms of this Agreement shall remain in effect with
respect to the items set forth in such notice until the dispute with respect to
such items has been finally resolved, and such dispute shall be resolved in
accordance with the provisions of this Agreement even if that resolution occurs
after the Termination Date.
 
           7.9.          Governing Rules and Law for Arbitration. Any
arbitration shall be substantively governed by the Federal law of the United
States of America, and in the absence of controlling Federal law, in accordance
with the laws of the state in which the main office of the Failed Bank is
located. The arbitration shall be procedurally governed by the Commercial
Arbitration Rules (the “Commercial Arbitration Rules”) established by AAA to the
extent that such rules are not inconsistent with this Article 7, the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. (“Federal Arbitration Act”), and ADRA., as
each may be in effect at the time that the arbitration is initiated, except that
the Commercial Arbitration Rules’ Expedited Procedures shall not apply unless
the FDIC Party and Claimant Party otherwise agree in writing. The Review Board
(as defined below) may modify the procedures set forth in such rules from time
to time with the prior written approval of the Claimant Party and the Respondent
Party.
 
           7.10.       Review Board Proceedings. The arbitration of a dispute
shall be conducted by a review board (a “Review Board”) which shall consist of
either one (1) or three (3) members (each, a “Member”) with such expertise as
the Claimant Party and Respondent Party agree is relevant. The Claimant Party
shall specify, in its Notice of Dispute, the number of Members which it proposes
for the Review Board.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
20

--------------------------------------------------------------------------------

 
 
(a)           Selection of Members.

     
(i)           Claimant Party Proposes One Member. If the Dispute Item(s) are
less than $250,000 in total, the Claimant Party may propose that the Review
Board shall consist of one Member, and shall state, in its Notice of Dispute,
the name and address of the Member that it proposes for the Review Board. If the
Respondent Party agrees, in its response to the Notice of Dispute, the Member
suggested by the Claimant Party shall comprise the Review Board. If the
Respondent Party agrees, in its response to the Notice of Dispute, that the
Review Board shall consist of one Member, but states the name and address of a
different proposed Member for the Review Board, then that Member shall be deemed
acceptable to the Claimant Party if it submits the Notice of Dispute to the
Arbitration Administrator, provided that, before the Respondent Party responds
to the Notice of Dispute with a different proposed Member, the parties may also
mutually agree upon one Member. If the Respondent Party proposes that the Review
Board shall consist of three Members, then the Members shall be selected in
accordance with Section 7.10(a)(iv).
     
(ii)           Claimant Party Proposes Three Members. If the Dispute Items
exceed $250,000 in total, or if the Respondent Party proposes that the Review
Board shall consist of three Members, then the Claimant Party shall state the
name and address of the first of three Members in its Notice of Dispute. If the
Respondent Party agrees that the Review Board shall consist of three Members,
the Respondent Party shall state the name and address of the second Member in
its response to the Notice of Dispute. Each such Member shall be considered a
“Party-Appointed Arbitrator” (“Party-Appointed Arbitrator”), consistent with
Commercial Arbitration Rule R-12. If the Claimant Party subsequently submits the
Notice of Dispute to the Arbitration Administrator as provided in Section
7.6(c), then within ten (10) Business Days of such submission, the
Party-Appointed Arbitrators shall select a neutral third Member (the “Neutral
Member”) in accordance with Commercial Arbitration Rules R-11 and R-13, except
that the Neutral Member need not be from the National Roster of Commercial
Arbitrators. If the Respondent Party proposes that the Review Board shall
consist of one Member, then the Member shall be selected in accordance with
Section 7.10(a)(iii).
     
(iii)           Respondent Party Proposes One Member. If the Claimant Party
proposes that the Review Board shall consist of three Members, but the
Respondent Party proposes that the Review Board shall consist of one Member in
its response to the Notice of Dispute, then the Member proposed by the Claimant
Party in the Notice of Dispute shall comprise the Review Board unless the
Respondent Party states the name and address of a different proposed Member in
its response to the Notice of Dispute. If the Respondent Party proposes a
different Member in its response to the Notice of Dispute, then that Member
shall be deemed acceptable to the Claimant Party if it submits the Notice of
Dispute to the Arbitration Administrator.
     
(iv)           Respondent Party Proposes Three Members. If the Claimant Party
proposes that the Review Board shall consist of one Member, but the Respondent
Party proposes, in its response to the Notice of Dispute, that the Review Board
shall consist of three Members, then the Member proposed by the Claimant Party
in the Notice of Dispute shall comprise the first Member of the Review Board.
The Respondent Party shall state the name and address of the second Member in
its response to the Notice of Dispute. Each such Member shall be considered a
Party-Appointed Arbitrator. If the Claimant Party subsequently submits the
Notice of Dispute to the Arbitration Administrator, a Neutral Member shall be
selected in accordance with the procedure set forth in Section 7.10(a)(ii).

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
21

--------------------------------------------------------------------------------

 
 
(b)           Removal of Members. A Party-Appointed Arbitrator may be removed at
any time by the party who appointed that Member upon five (5) Business Days
notice to the other party of the selection of a replacement Member. The Neutral
Member may be removed by unanimous action of the Party-Appointed Arbitrators or
unanimous action of the parties after five (5) Business Days notice to the
Claimant Party and the Respondent Party and the Arbitration Administrator of the
selection of a replacement Neutral Member.
 
(c)           Vacancies. Any vacancy on the Review Board prior to or after the
commencement of the hearing of evidence and argument (the “Arbitration Hearing”)
shall be handled in accordance with Commercial Arbitration Rule R-19, except
that if a vacancy arises after the Arbitration Hearing has commenced, a
substitute Member shall be selected in accordance with the rules under which the
original Member was selected.
 
           7.11.       Impartiality. As a condition of serving on the Review
Board, within five (5) Business Days after being selected, each Member shall
provide a written oath, under penalty of perjury, containing a statement that
the Member does not have any conflicts of interest (whether official, financial,
personal or otherwise) with respect to the issues or parties in controversy, and
that each Member agrees to be bound by the provisions of this Article 7 as
applicable to the Members. If a Member has any potential conflict of interest,
the Member shall fully disclose such interest in writing to the Claimant Party
and the Respondent Party and the Member shall not serve on the Review Board,
unless the Claimant Party and the Respondent Party agree otherwise. The
Conflicts Committee of the Legal Division of the Corporation shall review any
potential conflicts of interest for potential waiver. None of the Members may
serve as counsel, advisor, witness or representative to any party to the
arbitration.
 
           7.12.       Schedule. The Review Board shall assume control of the
arbitration process and shall schedule all events as expeditiously as possible.
The Arbitration Hearing shall commence within ninety (90) Business Days after
receipt of the Notice of Dispute by the Arbitration Administrator.
 
           7.13.       Written Award. Within twenty (20) Business Days following
closing of the Arbitration Hearing, as determined by Commercial Arbitration Rule
R-35, the Review Board shall determine the prevailing party and award the
prevailing party its proposed award or award any remedy or relief that the
arbitrator deems just and equitable and within the scope of this Article 7, but
in no event may an award of the Review Board (inclusive of all claims and
counterclaims) exceed the maximum amount set forth in Section 7.6(a). If the
Review Board consists of three (3) Members, the determination of any two (2)
Members shall constitute the Review Board’s determination. The Review Board
shall present to the Claimant Party and the Respondent Party a written award
regarding the dispute. The written award shall contain a brief, informal
discussion of the factual and legal basis for the award and need not contain
formal findings of facts and law.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
22

--------------------------------------------------------------------------------

 
 
           7.14.       Interest Rate on Award. Any award amounts ultimately
determined to be payable pursuant to the Review Board’s written award shall bear
interest at the Settlement Interest Rate from a beginning date specified by the
Review Board in its written award and until the date on which payment is made.
 
           7.15.       Payments. All payments required to be made under this
Article 7 shall be made by wire transfer and within fifteen (15) Business Days
following the date on which the award becomes final, as provided by ADRA at §
580(b). The Review Board will have no authority to award any punitive,
consequential, special or exemplary damages.
 
           7.16.       Fees, Costs and Expenses. The Review Board will have no
authority to award attorneys’ fees or costs incurred by either party to the
arbitration. Each party will bear the fees, costs, and expenses which it incurs
in connection with the submission of any dispute to a Review Board, including
the fees and expenses of the Member which it selected in accordance with the
Arbitration Administrator’s fee schedule. The Claimant Party and the Respondent
Party will share equally the fees and expenses of the Neutral Member and any
administrative fees of the arbitration (which shall not include the fees and
expenses of the Members). No fees, costs or expenses incurred by or on behalf of
the Assuming Institution shall be subject to reimbursement by the Receiver under
this Article 7 or otherwise.
 
           7.17.       Binding and Conclusive Nature. Arbitration of a dispute
pursuant to this Article 7 shall be final, conclusive and binding on the parties
and not subject to further dispute or review, and judgment upon the award made
by the Review Board may be entered in accordance with applicable law in any
court having jurisdiction thereof. Other than as provided by the Federal
Arbitration Act and ADRA, no review, appeal or reconsideration of the Review
Board’s determination shall be permitted, including review, appeal or
reconsideration by the Review Board or any other arbitrators. The parties agree
to faithfully observe the provisions of this Article 7 and the Commercial
Arbitration Rules, and the parties agree to abide by and perform any award
rendered by the Review Board.
 
           7.18.       No Precedent. No decision, interpretation, determination,
analysis, statement, award or other pronouncement of a Review Board shall
constitute precedent in regard to any subsequent proceeding (whether or not such
proceeding involves dispute resolution under this Agreement), nor shall any
Review Board be bound to follow any decision, interpretation, determination,
analysis, statement, award or other pronouncement rendered by any previous
Review Board or any other previous dispute resolution panel that may have
convened in connection with a transaction involving other failed financial
institutions or Federal assistance transactions.
 
           7.19.       Confidentiality; Proceedings, Information and Documents.
No arbitration held pursuant to this Article 7 shall be public or accessible to
any person other than the parties and their representatives, the Review Board
and witnesses participating in the arbitration (and then, only to the extent of
their participation). Each party and each Member shall strictly maintain the
confidentiality of all issues, disputes, arguments, positions and
interpretations of any such proceeding, as well as all testimony, pleadings,
filings, discovery, information, attachments, enclosures, exhibits, summaries,
compilations, studies, analyses, notes, documents, statements, schedules and
other similar items associated therewith (“Confidential Information”), in
accordance with the provisions of ADRA. In the event that disclosure of
Confidential Information is required pursuant to law, rule or regulation, or in
the event that disclosure is required pursuant to statute or court determination
as provided by ADRA, then to the extent reasonably practicable, the person
required to make the disclosure shall provide the other party or parties with
written notice of such disclosure within one (1) Business Day following the
request that it make such disclosure, and in any event prior to making such
disclosure, so that the other party or parties may seek a protective order.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
23

--------------------------------------------------------------------------------

 
 
          7.20.         Confidentiality of Arbitration Award. Notwithstanding
the provisions of Section 7.19, no party has any duty of confidentiality with
respect to any arbitration award made pursuant to this Article 7.
 
          7.21.         Extension of Time Periods. The parties may extend any
period of time provided in this Article 7 by mutual agreement.
 
          7.22.         Venue. The arbitration shall take place at such location
as the parties thereto may mutually agree, but if they cannot agree, then it
will take place at the offices of the Corporation in Washington, D.C., or
Arlington, Virginia.
 
ARTICLE 8.          DEFINITIONS. The capitalized terms used in this Agreement
shall have the meanings defined or referenced in this Article 8.
 
          “AAA” has the meaning set forth in Section 7.6(c).
 
          “Accounting Records” means Records including, but not limited to,
corporate minutes, general ledger and subsidiary ledgers and schedules which
support general ledger balances.
 
         “Accrued Interest” means, for any Shared-Loss Loan, the amount of
accrued earned and unpaid interest, taxes, credit life and/or disability
insurance premiums (if any) payable by the Obligor, all as reflected on the
Accounting Records of the Failed Bank or the Assuming Institution (as
applicable) at the note rate specified in the applicable loan documents, for no
more than a maximum of ninety (90) days.
 
          “ADRA” has the meaning set forth in Section 7.3.
 
          “Affiliate” has the meaning set forth in the Purchase and Assumption
Agreement; provided that, for purposes of this Agreement, no Third Party
Servicer appointed by an Affiliate shall be deemed to be an Affiliate of the
Assuming Institution solely by virtue of that appointment.
 
          “Agreement” has the meaning set forth in Recital A.
 
          “Applicable Percentage” is eighty percent (80%) for the Tranche 1
Amount and eighty percent (80%) for the Tranche 2 Amount.
 
          “Arbitration Administrator” has the meaning set forth in Section
7.6(f).
 
          “Arbitration Hearing” has the meaning set forth in Section 7.10(c).
 
          “Assets” has the meaning set forth in the Purchase and Assumption
Agreement.
 
          “Assuming Institution” has the meaning set forth in the Purchase and
Assumption Agreement.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
24

--------------------------------------------------------------------------------

 
 
          “Bank Closing Date” has the meaning set forth in the Purchase and
Assumption Agreement.
 
          “Bank Premises” has the meaning set forth in the Purchase and
Assumption Agreement.
 
          “Book Value” has the meaning set forth in the Purchase and Assumption
Agreement.
 
          “Business Day” has the meaning set forth in the Purchase and
Assumption Agreement.
 
          “Charge-Off” means, for any period with respect to a particular
Shared-Loss Loan, the amount of a loan or portion of a loan classified as “Loss”
under the Examination Criteria as effected by the Assuming Institution and
reflected on its Accounting Records for such period, consisting solely of a
charge-off of the following:
 
(a)           the principal amount of such Shared-Loss Loan net of unearned
interest;
 
(b)           a write-down associated with Shared-Loss Loans, ORE or loan
modification(s);
 
(c)           Accrued Interest for no more than a maximum of ninety (90) days;
plus
 
(d)           capitalized expenditures.
 
                    Losses incurred on the sale or other disposition of
Shared-Loss Loans to any Person shall not constitute Charge-Offs except for: (i)
sales duly conducted in accordance with the provisions of Sections 4.1(a) and
4.1(b), (ii) the sale or other disposition of ORE to a Person other than an
Affiliate of the Assuming Institution which was conducted in a commercially
reasonable and prudent manner and (iii) other sales or dispositions, if any,
with respect to which the Receiver granted prior consent.
 
          “Chartering Authority” has the meaning set forth in the Purchase and
Assumption Agreement.
 
          “Claimant Party” has the meaning set forth in Section 7.6(a).
 
          “Collections on Fully Charged-Off Assets” means fifty per cent (50%)
of collections on Fully Charged-Off Assets less fifty per cent (50%) of any
expenses attributable to Fully Charged-Off Assets.
 
          “Commencement Date” means the first day following the Bank Closing
Date.
 
          “Commercial Agreement” means, if any, the Commercial Shared-Loss
Agreement and the Exhibits thereto attached to the Purchase and Assumption
Agreement as Exhibit 4.15B and entered into of even date with this Agreement
between among Receiver, Corporation and the Assuming Institution.
 
          “Commercial Arbitration Rules” has the meaning set forth in Section
7.9.
 
          “Commitment” has the meaning set forth in the Purchase and Assumption
Agreement.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
25

--------------------------------------------------------------------------------

 
 
          “Confidential Information” has the meaning set forth in Section 7.19.
 
          “Corporation” has the meaning set forth in the Purchase and Assumption
Agreement.
 
          “Covered Gain” has the meaning set forth in Section 2.3(b).
 
          “Covered Loss” has the meaning set forth in Section 2.3(a).
 
          “Cumulative Loss Amount” means the sum of all Monthly Loss Amounts
minus the sum of (a) all Recovery Amounts plus (b) all Collections on Fully
Charged-Off Assets.
 
          “Customary Servicing Procedures” means procedures (including
collection procedures) that the Assuming Institution (or, to the extent that a
Third Party Servicer is appointed in accordance with Section 3.3, the Third
Party Servicer) customarily employs and exercises in servicing and administering
mortgage loans for its own accounts and the servicing procedures established by
the Federal National Mortgage Association or Federal Home Loan Mortgage
Corporation (as in effect from time to time), which are in accordance with
accepted mortgage servicing practices of prudent lending institutions and all
applicable laws and regulations.
 
          “Deficiency Loss” means, pursuant to the final determination by a
court in a bankruptcy proceeding that the value of the collateral is less than
the amount of the related Shared-Loss Loan, the difference between the then
unpaid principal balance on the Shared-Loss Loan (or the net present value of a
modified Shared-Loss Loan that defaults) and the value of the collateral so
established.
 
          “Dispute Item” has the meaning set forth in Section 7.1(b).
 
          “Examination Criteria” means the loan classification criteria employed
by, and any applicable regulations of, the Assuming Institution’s Chartering
Authority at the time an action is taken, as such criteria may be amended from
time to time.
 
          “Failed Bank” has the meaning set forth in the Purchase and Assumption
Agreement.
 
          “Failed Bank Charge-Offs” means, with respect to any Asset, an amount
equal to the aggregate reversals or charge-offs of Accrued Interest and
charge-offs and write-downs of principal effected by the Failed Bank with
respect to that Asset as reflected on the Accounting Records of the Failed Bank.
 
          “Federal Arbitration Act” has the meaning set forth in Section 7.9.
 
          “FDIC” means the Federal Deposit Insurance Corporation, in any
capacity, as appropriate.
 
          “FDIC Party” has the meaning set forth in Section 7.2.
 
          “Final Shared-Loss Month” means the calendar month in which the
Termination Date occurs.
 
          “Fixtures” has the meaning set forth in the Purchase and Assumption
Agreement.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
26

--------------------------------------------------------------------------------

 
 
          “Foreclosure Loss” means the loss realized when the Assuming
Institution has completed the foreclosure on a Shared-Loss Loan and has realized
final recovery on the collateral through liquidation and recovery of all
insurance proceeds. Each Foreclosure Loss shall be calculated in the form and
determined in accordance with the methodologies set forth in Exhibits 2c(1)-(3).
 
          “Fully Charged-Off Assets” means Assets subject to Failed Bank
Charge-Offs that were completely charged-off by the Failed Bank and had a Book
Value of zero on the Bank Closing Date.
 
          “Holding Company” means any company owning Shares of the Assuming
Institution that is a holding company pursuant to the Bank Holding Company Act
of 1956, 12 U.S.C. 1841 et seq. or the Home Owners’ Loan Act, 12 U.S.C. 1461 et
seq.
 
          “Home Equity Loan” means a Loan or the funded or unfunded portions of
a line of credit secured by a mortgage on a one-to-four-family residence or
stock of a cooperative housing association in respect of which the Failed Bank
did not have a first lien on the same property as collateral.
 
          “Home Equity Loan Loss” means the loss on a Home Equity Loan
calculated in the form and determined in accordance with the charge-off policies
of and the loan classification criteria employed by the Assuming Institution’s
Chartering Authority as set forth in Exhibit 2d(1).
 
          “Investor-Owned Residential Loan” means a Loan, excluding advances
made pursuant to a Home Equity Loan, that is secured by a mortgage on a
one-to-four family residence or stock of a cooperative housing association that
is not owner-occupied or the borrower’s primary residence.
 
          “Intrinsic Loss Estimate” is fifty seven million dollars
($57,000,000).
 
          “Loan” has the meaning set forth in the Purchase and Assumption
Agreement.
 
          “Loan Records” means the subsidiary systems of record on which the
loan history and balance of each Shared-Loss Loan is maintained; individual loan
files containing either an original or copies of documents that are customary
and reasonable with respect to loan servicing, including management and
disposition of ORE; the records documenting alternatives considered with respect
to loans in default or for which a default is reasonably foreseeable; records of
loss calculations and supporting documentation with respect to line items on the
loss calculations; and monthly delinquency reports and other performance reports
customarily utilized by the Assuming Institution in management of loan
portfolios.
 
          “Loan Sale Loss” means the loss realized on a sale of a Shared-Loss
Loan in pursuant to Section 4.1(a).
 
          “Loss” means a Foreclosure Loss, Restructuring Loss, Short-Sale Loss,
Loan Sale Loss, Modification Default Loss, Deficiency Loss or Home Equity Loan
Loss.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
27

--------------------------------------------------------------------------------

 
 
          “Loss Amount” means the dollar amount of any Loss incurred and
reported on the Monthly Certificate for a Shared-Loss Loan.
 
          “Management Standards” has the meaning set forth in Section 3.1.
 
          “Member” has the meaning set forth in Section 7.10.
 
          “Modification Default Loss” means the loss calculated in the form and
determined accordance with the methodologies set forth in Exhibits 2a(1)-(3) for
Single Family Shared-Loss Loans previously modified pursuant to this Agreement
that subsequently default and result in a Foreclosure Loss, a Short Sale Loss or
a Deficiency Loss.
 
          “Modification Guidelines” has the meaning set forth in Section 2.4(c).
 
          “Monthly Certificate” means a certificate or certificates, signed by
an officer of the Assuming Institution involved in, or responsible for, the
administration and servicing of the Shared-Loss Loans, whose name appears on a
list provided to the Receiver (as updated by the Assuming Institution as needed
from time to time) of servicing officers and the related supporting
documentation, setting forth in such form and detail as the Receiver may specify
from time to time the items set forth in Section 5.2.
 
          “Monthly Loss Amount” means the sum of all Restructuring Losses,
Deficiency Losses, Modification Default losses, Short-Sale Losses, Foreclosure
Losses, Home Equity Loan Losses, Loan Sale Losses and losses on Investor-Owned
Residential Loans realized by the Assuming Institution for any Shared-Loss
Month.
 
          “Net Loss Amount” means the sum of all Cumulative Loss Amounts
pursuant to this Agreement plus total Covered Losses minus total Covered Gains
pursuant to the Commercial Agreement.
 
          “Neutral Member” has the meaning set forth in Section 7.10(a)(ii).
 
          “Notice of Dispute” has the meaning set forth in Section 7.3.
 
          “Obligor” has the meaning set forth in the Purchase and Assumption
Agreement.
 
          “ORE” means the following Assets that (a) are owned by the Failed Bank
as of the Bank Closing Date and purchased pursuant to the Purchase and
Assumption Agreement or (b) have been acquired subsequent to the Bank Closing
Date from the collection or settlement by the Assuming Institution of a
Shared-Loss Loan, including, without limitation, any assets which have been
fully or partially charged-off on the books and records of the Failed Bank or
the Assuming Institution:

     
(i)           interests in real estate (other than Bank Premises and Fixtures),
including but not limited to mineral rights, leasehold rights, condominium and
cooperative interests, air rights and development rights; and
     
(ii)           other assets (whether real property, furniture, fixtures or
equipment and, at the option of the Receiver, other personal property) acquired
by foreclosure of ORE or in full or partial satisfaction of judgments or
indebtedness.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
28

--------------------------------------------------------------------------------

 
 
          “Party-Appointed Arbitrator” has the meaning set forth in Section
7.10(a)(ii).
 
          “Person” has the meaning set forth in the Purchase and Assumption
Agreement.
 
          “Receiver” has the meaning set forth in the Purchase and Assumption
Agreement.
 
          “Record” has the meaning set forth in the Purchase and Assumption
Agreement.
 
          “Recovery Amount” means, with respect to any period prior to the
Termination Date, the amount of funds received by the Assuming Institution that
are (i) gains on a Foreclosure Loss or Short-Sale Loss calculated in accordance
with the methodology set forth in Exhibits 2c(1)-(3) or Exhibits 2b(1)-(3)
respectively, (ii) gains realized from a sale of Shared-Loss Loans pursuant to
Sections 4.1(a) and 4.1(b) for which the Assuming Institution has previously
received a Restructuring Loss payment from the Receiver or (iii) incentive
payments from national programs paid to an investor or borrower on loans that
have been modified or otherwise treated in accordance with Exhibit 5.
 
          “Related Loan” means a loan or extension of credit held by the
Assuming Institution at any time on or prior to the end of the Final Shared-Loss
Month that is:
 
(a)           made to an Obligor of a Shared-Loss Loan; or
 
(b)           attributable to the same primary Obligor with respect to any Loan
described at paragraph (a) under the applicable rules of the Assuming
Institution’s Chartering Authority concerning the legal lending limits of
financial institutions organized under its jurisdiction as in effect on the
Commencement Date.
 
          “Respondent Party” has the meaning set forth in Section 7.6(b).
 
          “Restructured Loan” means a Shared-Loss Loan for which the Assuming
Institution has received a Restructuring Loss payment from the Receiver, and may
apply to owner-occupied and investor-owned residences.
 
          “Restructuring Loss” means the loss on a modified Loan or a
Restructured Loan represented by the difference between (a) the principal,
Accrued Interest, tax and insurance advances, third party or other fees due on
such loan prior to the modification or restructuring and (b) the net present
value of estimated cash flows on the modified or restructured loan, discounted
at the Then-Current Interest Rate. Each Restructuring Loss shall be calculated
in the form and determined in accordance with the methodologies set forth in
Exhibits 2a(1)-(3), as applicable.
 
          “Review Board” has the meaning set forth in Section 7.10.
 
          “Settlement Interest Rate” has the meaning set forth in the Purchase
and Assumption Agreement.
 
          “Shared-Loss Loan” means any or all of a Single Family Shared-Loss
Loan, Investor-Owned Residential Loan, Restructured Loan or Home Equity Loan and
any Commitment with respect to those loans or any ORE resulting from foreclosure
on such loans, as applicable.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
29

--------------------------------------------------------------------------------

 
 
          “Shared-Loss Month” means each calendar month commencing on the first
day of each month following the Commencement Date and ending on the Termination
Date, except that the first Shared-Loss Month shall begin on the Commencement
Date and end on the last day of that month.
 
          “Shares” means common stock and any instrument which is, or may
become, convertible into common stock.
 
          “Short-Sale Loss” means the loss resulting from the Assuming
Institution’s acceptance from a mortgagor of a payoff in an amount less than the
balance due on a Loan (including the costs of any cash incentives to the
borrower to agree to such sale or to maintain the property pending such sale),
provided that each Short-Sale Loss shall be calculated in the form and
determined in accordance with the methodologies set forth in Exhibits 2b(1)-(3).
 
          “Single Family Shared-Loss Loan” means a single family one-to-four
owner-occupied residential mortgage loan, excluding a Home Equity Loan, that is
secured by a mortgage on a one-to four family residence or stock of a
cooperative housing association.
 
          “Termination Date” means the last day of the month in which the tenth
(10th) anniversary of the Commencement Date occurs.
 
          “Then-Current Interest Rate” means the most recently published Primary
Mortgage Market Survey® (PMMS) for 30-year fixed-rate loans, or such other
interest rate approved by the Receiver.
 
          “Third Party Servicer” means any servicer appointed from time to time
by the Assuming Institution, which may include an Affiliate of the Assuming
Institution, to service the Shared-Loss Loans on behalf of the Assuming
Institution.
 
          “Tranche 1 Amount” means a Cumulative Loss Amount up to and including
fifty seven million dollars ($ 57,000,000).
 
          “Tranche 2 Amount” means a Cumulative Loss Amount in excess of the
Tranche 1 Amount.
 
          “True-Up Date” means the date which is forty-five (45) days after the
latest to occur of the Termination Date of this Agreement, the Termination Date
of the Commercial Agreement or disposition of all Assets pursuant to this
Agreement or the Commercial Agreement.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
 
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
 
Springfield, Georgia
December 8, 2010
   

 
 
30

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 1
 
MONTHLY CERTIFICATE
 
Note:  This is an example only and not representative of any transaction.
 
 
(IMAGE) [img009_v1.jpg]



   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
31

--------------------------------------------------------------------------------

 
 
(fdic logo) [img008_v1.jpg]
FDIC as Receiver of:
 
FDIC completes
Fund No:
 
###
 
Purchase and Assumption Agreement Dated:
 
date
Section 2: Summary for the Period
Beginning of this Shared-Loss Period:
 
1/1/2010
For Single Family
End of this Shared-Loss Period:
 
3/31/2010
Shared Loss Agreement
     



PART A. Opening/Closing/Net Shared-Loss Asset Balances - Active loans
 
Number
   
Balance
 
 1. Opening Active Loans Balance
    0       0  
 2. Add: HELOC Advances
            0  
 3. Add: Capitalization (from restructuring, forbearance plans, etc)
            0  
 4. Less:
a) Prin Collections (amortization/partial)
            0    
b) Paid in Full
    0       0    
c) Foreclosures
    0       0    
d) Short Sales
    0       0    
e) Principal Reduction
            0    
f) Qualifying Charge-Offs (excluding accr int)
    0       0    
g) Loan Sales
    0       0  
 5. Add: Other Adjustments (net)
    0       0  
 6. Net (Reduction)/Increase Amount
    0       0  
 7. Closing Balance
    0       0  

 
PART B. Opening/Closing/Net Shared-Loss Asset Balances - ORE activity
 
Number
   
Balance
 
 8. Opening ORE Balance
    0       0  
 9. Add: New ORE
    0       0  
10. Add: ORE Adjustments (net)
    0       0  
11. Less: Sold ORE
    0       0  
12. Closing Balance
    0       0  

 
PART C. Loss Events and Charge-offs
 
Number
   
Balance
 
13. Opening Cumulative Covered Loss (Gain) Amount (SFR only)
    0       0  
14. Add:
a) Foreclosure Sale Loss Amount
    0       0    
b) Short Sale Loss Amount
    0       0    
c) Restructuring Loss Amount
    0       0    
d) Charge-Off Loss Amount
    0       0  
15. Add: Qualifying Loss on Loan Sale
    0       0  
16. Less:
a) Recoveries From Fully Charged Off Assets *
            0    
b) Other Recoveries and Adjustments
            0  
17. Less:
a) FDIC Adjustment - Recoveries From Fully Charged Off Assets *
            0    
b) FDIC Adjustment - All Other
            0  
18. Total Covered Loss (Gain) Amount for this Period
    0       0  
19. Closing Cumulative Covered Loss (Gain) Amount
    0       0  
  Memo items:
               
20. Total previously reported Recoveries from Fully Charged Off Assets
            0  
21. Total Recoveries this period
            0  

 
Page 2 of 3
 
* As of the beginning of the Loss Share Agreement

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
32

--------------------------------------------------------------------------------

 
 

(fdic logo) [img008_v1.jpg]
FDIC as Receiver of:
 
FDIC completes
Fund No:
 
###
 
Purchase and Assumption Agreement Dated:
 
date
Section 3: Summary for the Period
Beginning of this Shared-Loss Period:
 
1/1/2010
For Single Family
End of this Shared-Loss Period:
 
3/31/2010
Shared Loss Agreement
     

 
Loans Secured by 1-4 Family Residential Property*

                           
Secured by First Lien
           
Secured by Second Lien
                                           
Number
   
Balance
     
Number
   
Balance
 
Current
    0       0  
Current
    0       0  
30-59 days
    0       0  
30-59 days
    0       0  
60-89 days
    0       0  
60-89 days
    0       0  
90-119 days
    0       0  
90-119 days
    0       0  
120+ days
    0       0  
120+ days
    0       0  
In Bankruptcy (and not in
Foreclosure)
    0       0  
In Bankruptcy (and not in

Foreclosure)
    0       0  
In Foreclosure
    0       0  
In Foreclosure
    0       0  
Total
    0       0  
Total
    0       0  

 
Loans Secured by 1-4 Family Residential Property in Process of Restructuring**

                           
Secured by First Lien
           
Secured by Second Lien
                                           
Number
   
Balance
     
Number
   
Balance
 
Current
    0       0  
Current
    0       0  
30-59 days
    0       0  
30-59 days
    0       0  
60-89 days
    0       0  
60-89 days
    0       0  
90-119 days
    0       0  
90-119 days
    0       0  
120+ days
    0       0  
120+ days
    0       0  
In Bankruptcy (and not in

Foreclosure)
    0       0  
In Bankruptcy (and not in

Foreclosure)
    0       0  
In Foreclosure
    0       0  
In Foreclosure
    0       0  
Total
    0       0  
Total
    0       0  



*
Note: Include both “Loans Secured by 1-4 Family Residential Property” and “Loans
Secured by 1-4 Family Residential Property in Process of Restructuring”.
 
          Total Number and Balance should equal Active Loan file.
**
Note: Include only “Loans Secured by 1-4 Family Residential Property in Process
of Restructuring”

 
Page 3 of 3

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
33

--------------------------------------------------------------------------------

 
 
EXHIBIT 2a(1)
 
CALCULATION OF RESTRUCTURING LOSS
 
HAMP OR FDIC LOAN MODIFICATION
 
(Loan Written Down to Book Value Prior to Loss Share)
 
Note: This is an example only and not representative of any transaction.

           
1
 
Shared-Loss Month
    20100831  
2
 
Loan no:
    123456  
3
 
Modification Program:
 
HAMP
                   
Loan before Restructuring
       
4
 
Unpaid principal balance
    450000  
50
 
Net Book Value per Schedule 4.15A
    375000  
51
 
Less: Post closing principal payments
    2500  
5
 
Remaining term
    298  
6
 
Interest rate
    0.06500  
7
 
Next ARM reset rate (if within next 4 months)
    0.00000  
8
 
Interest Paid-To-Date
    20091230  
9
 
Delinquency Status
    F  
10
 
Monthly payment - P&I
    2539  
11
 
Monthly payment - T&I
    200      
Total monthly payment
    2739  
12
 
Household current annual income
    55000  
13
 
Valuation Date
    20100901  
14
 
Valuation Amount
    350000                
15
 
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
AVM
                   
Terms of Modified/Restructured Loan
       
16
 
1st Trial Payment Due Date
    20090119  
17
 
Modification Effective Date
    20090419  
18
 
Net Unpaid Principal Balance (net of forbearance & principal reduction)
    403147  
19
 
Principal forbearance
    60040  
20
 
Principal reduction
    0  
21
 
Product (fixed or step)
 
step
 
22
 
Remaining amortization term
    480  
23
 
Maturity date
    20490119  
24
 
Interest rate
    0.02000  
25
 
Next Payment due date
    20090601  
26
 
Monthly payment - P&I
    1221  
27
 
Monthly payment - T&I
    200      
Total monthly payment
    1421  
28
 
Next reset date
    20140501  
29
 
Interest rate change per adjustment
    0.01000  
30
 
Lifetime interest rate cap
    0.05530  
31
 
Back end DTI
    0.45000  




   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
34

--------------------------------------------------------------------------------

 
 

   
Restructuring Loss Calculation
     
50-
         
51
 
Net Book Value Less Principal Payments
    372500  
35
 
Attorneys’ fees
    0                
36
 
Foreclosure costs, including title search, filing fees, advertising, etc.
    500  
37
 
Property protection costs, maint. and repairs
    0  
38
 
Tax and insurance advances
    2500      
Other Advances
       
39
 
Appraisal/Broker’s Price Opinion fees
    100  
40
 
Inspections
    0  
41
 
Other
    0      
Gross balance recoverable by Assuming Institution
    375600                    
Cash Recoveries:
       
52
 
MI Claim Date
    20090119  
53
 
MI Claim Amount
    252000  
54
 
MI Response Date
    20090519  
42
 
MI Contribution
    0  
43
 
Other credits
    0  
44
 
T & I escrow account balances, if positive
    0      
Total Cash Recovery
    0                    
Assumptions for Calculating Loss Share Amount, Restructured Loan:
       
45
 
Discount rate for projected cash flows
    0.05530  
46
 
Loan prepayment in full
    120  
47
 
NPV of projected cash flows (see amort schd1)
    364556                
48
 
Loss Amount
    11044  

 
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
35

--------------------------------------------------------------------------------

 
 
EXHIBIT 2a(2)
 
CALCULATION OF RESTRUCTURING LOSS
 
HAMP OR FDIC LOAN MODIFICATION
 
(No Preceding Loan Restructure Under Loss Share)
 
Note: This is an example only and not representative of any transaction.

           
1
 
Shared-Loss Month
    20090531  
2
 
Loan no:
    123456  
3
 
Modification Program:
 
HAMP
                   
Loan before Restructuring
       
4
 
Unpaid principal balance
    450000  
5
 
Remaining term
    298  
6
 
Interest rate
    0.06500  
7
 
Next ARM reset rate (if within next 4 months)
    0.00000  
8
 
Interest Paid-To-Date
    20091230  
9
 
Delinquency Status
    F  
10
 
Monthly payment - P&I
    3047  
11
 
Monthly payment - T&I
    200      
Total monthly payment
    3247  
12
 
Household current annual income
    55000  
13
 
Valuation Date
    20100901  
14
 
Valuation Amount
    350000  
15
 
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
AVM
                   
Terms of Modified/Restructured Loan
       
16
 
1st Trial Payment Due Date
    20090119  
17
 
Modification Effective Date
    20090419  
18
 
Net Unpaid Principal Balance (net of forbearance & principal reduction)
    403147  
19
 
Principal forbearance
    60040  
20
 
Principal reduction
    0  
21
 
Product (fixed or step)
 
step
 
22
 
Remaining amortization term
    480  
23
 
Maturity date
    20490119  
24
 
Interest rate
    0.02000  
25
 
Next Payment due date
    20090601  
26
 
Monthly payment - P&I
    1221  
27
 
Monthly payment - T&I
    200      
Total monthly payment
    1421  
28
 
Next reset date
    20140501  
29
 
Interest rate change per adjustment
    0.01000  
30
 
Lifetime interest rate cap
    0.05530  
31
 
Back end DTI
    0.45000                    
Restructuring Loss Calculation
       




   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
36

--------------------------------------------------------------------------------

 


same
as 4
above
 
Unpaid Principal Balance before restructuring/modification
    450000  
34
 
Accrued interest, limited to 90 days
    7313  
35
 
Attorneys’ fees
    0  
36
 
Foreclosure costs, including title search, filing fees, advertising, etc.
    500  
37
 
Property protection costs, maint. and repairs
    0  
38
 
Tax and insurance advances
    2500      
Other Advances
       
39
 
Appraisal/Broker’s Price Opinion fees
    100  
40
 
Inspections
    0  
41
 
Other
    0      
Gross balance recoverable by Assuming Institution
    460413                    
Cash Recoveries:
       
52
 
MI Claim Date
    20090119  
53
 
MI Claim Amount
    370000  
54
 
MI Response Date
    20090519  
42
 
MI Contribution
    0  
43
 
Other credits
    0  
44
 
T & I escrow account balances, if positive
    0      
Total Cash Recovery
    0                    
Assumptions for Calculating Loss Share Amount, Restructured Loan:
       
45
 
Discount rate for projected cash flows
    0.05530  
46
 
Loan prepayment in full
    120  
47
 
NPV of projected cash flows (see amort schd2)
    364556                
48
 
Loss Amount
    95856  

 
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
37

--------------------------------------------------------------------------------

 
 
EXHIBIT 2a(3)
 
CALCULATION OF RESTRUCTURING LOSS
 
2ND FDIC RESTRUCTURING
 
Note: This is an example only and not representative of any transaction.
 
Restructure after Covered Loan Restructuring
 
1
 
Shared-Loss Month
    20090531  
2
 
Loan no:
    123456  
3
 
Modification Program:
 
FDIC
                   
Loan before Restructuring
       
4
 
Unpaid principal balance
    450000  
5
 
Remaining term
    298  
6
 
Interest rate
    0.06500  
7
 
Next ARM reset rate (if within next 4 months)
    0.00000  
8
 
Interest Paid-To-Date
    20091230  
9
 
Delinquency Status
    F  
10
 
Monthly payment - P&I
    3047  
11
 
Monthly payment - T&I
    200      
Total monthly payment
    3247  
12
 
Household current annual income
    55000  
13
 
Valuation Date
    20100901  
14
 
Valuation Amount
    350000                
15
 
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
AVM
                   
Terms of Modified/Restructured Loan
       
16
 
1st Trial Payment Due Date
    20090201  
17
 
Modification Effective Date
    20090501  
18
 
Net Principal balance (net of forbearance & principal reduction)
    403147  
19
 
Principal forbearance
    60040  
20
 
Principal reduction
    0  
21
 
Product (fixed or step)
 
step
 
22
 
Remaining amortization term
    480  
23
 
Maturity date
    20490501  
24
 
Interest rate
    0.02000  
25
 
Next Payment due date
    20090601  
26
 
Monthly payment - P&I
    1221  
27
 
Monthly payment - T&I
    200      
Total monthly payment
    1421  
28
 
Next reset date
    20140501  
29
 
Interest rate change per adjustment
    0.01000  
30
 
Lifetime interest rate cap
    0.05530  
31
 
Back end DTI
    0.45000                    
Restructuring Loss Calculation
       
32
 
Previous NPV of loan modification
    458740  




   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
38

--------------------------------------------------------------------------------

 
 
33
 
Less: Post modification principal payments
    2500      
Plus:
       
35
 
Attorneys’ fees
    0                
36
 
Foreclosure costs, including title search, filing fees, advertising, etc.
    500  
37
 
Property protection costs, maint. and repairs
    0  
38
 
Tax and insurance advances
    2500      
Other Advances
       
39
 
Appraisal/Broker’s Price Opinion fees
    100  
40
 
Inspections
    0  
41
 
Other
    0      
Gross balance recoverable by Assuming Institution
    459340                    
Cash Recoveries:
       
52
 
MI Claim Date
    20090119  
53
 
MI Claim Amount
    0  
54
 
MI Response Date
    20090519  
42
 
MI contribution
    0  
43
 
Other credits
    0  
44
 
T & I escrow account balances, if positive
    0      
Total Cash Recovery
    0                    
Assumptions for Calculating Loss Share Amount, Restructured Loan:
       
45
 
Discount rate for projected cash flows
    0.05530  
46
 
Loan prepayment in full
    120  
47
 
NPV of projected cash flows (see amort schd3)
    364556                
48
 
Loss Amount
    94784  

 
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
39

--------------------------------------------------------------------------------

 
 
Notes to Exhibits 2a (Restructuring)

     
1.
The data shown are for illustrative purposes.
   
2.
The Covered Loss is the difference between the gross balance recoverable by the
Assuming Institution and the total cash recovery. There are three methods of
calculation for Restructuring Loss:
     
a.
Use Exhibit 2a(1) for loans written down to book value prior to the Bank Closing
Date (based on the loan balance specified on Schedule 4.15A) less any post
closing principal payments.
       
b.
If a Restructuring Loss has already been processed for the loan, use Exhibit
2a(3). This version uses the Net Present Value (NPV) of the modified loan as the
starting point for the Covered Loss.
       
c.
Otherwise, use Exhibit 2a(2). The unpaid balance of the loan as of the last
payment date is the starting point for this Restructuring Loss calculation.
     
3.
The gross balance recoverable by the Assuming Institution (shown after line 41)
is calculated as: the sum of lines 50-51, and 35-41 for Exhibit 2a(1), the sum
of lines 4, and 34-41 for Exhibit 2a(2), line 32 minus line 33 plus lines 35-41
for Exhibit 2a(3). Costs specified in lines 35-41 must be related to the second
restructuring.
   
4.
For all Exhibits 2a, the Assuming Institution’s (or Third Party Servicer’s)
reasonable and customary out-of-pocket costs paid to either a third party or an
Affiliate for foreclosure, property protection and maintenance costs, repairs,
assessments, taxes, insurance and similar items are treated as part of the gross
recoverable balance, to the extent they are not paid from funds in the
borrower’s escrow account, and are limited to amounts specified in Federal
National Mortgage Association or Federal Home Loan Mortgage Corporation
guidelines (as in effect from time to time).
   
5.
For all Exhibits 2a, the total cash recovery is calculated as the sum of the
lines 52-54 and 42-44.
   
6.
For purposes of loss sharing, Losses on Restructured Loans are calculated as the
difference between the gross balance recoverable by the Assuming Institution and
the Net Present Value (NPV) of the estimated cash flows (line 47). The cash
flows should assume no default or prepayment for ten years, followed by
prepayment in full at the end of ten (10) years (one hundred twenty (120)
months).
   
7.
Reasonable and customary third party attorneys’ fees and expenses incurred by or
on behalf of the Assuming Institution in connection with any enforcement
procedures, or otherwise with respect to such loan, are reported under
attorneys’ fees.
   
8.
For owner-occupied residential loans, the NPV is calculated using then current
Primary Mortgage Market Survey® (PMMS) for 30-year fixed-rate loans as of the
restructuring date.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
40

--------------------------------------------------------------------------------

 
 
9.
For Investor-Owned Residential Loans or non-owned occupied residential loans,
the Assuming Institution may propose a commercially reasonable discount rate for
the NPV calculation.
    10. If the new loan is an adjustable-rate loan, interest rate resets and
related cash flows should be projected based on the index rate in effect at the
date of the loan restructuring. If the restructured loan otherwise provides for
specific changes in monthly principal and interest (“P&I”) payments over the
term of the loan, those changes should be reflected in the NPV. The Assuming
Institution must retain the supporting schedules of NPV as required by Section
5.2 of the Single Family Shared-Loss Agreement and provide it to the FDIC if
requested for a sample audit.      
11.
Do not include late fees, prepayment penalties, or any similar lender fees or
charges by the Failed Bank or Assuming Institution to the loan account, any
allocation of the Assuming Institution’s servicing costs, or any allocations of
the Assuming Institution’s general and administrative (G&A) or other operating
costs.
     
12.
If Exhibit 2a(1) or 2a(3) is used, then no Accrued Interest may be included as a
Covered Loss. Otherwise, the amount of Accrued Interest that may be added to the
balance of the loan is limited to the minimum of:
       
a.
ninety (90) days;
       
b.
the number of days that the loan is delinquent at the time of restructuring; or
       
c.
the number of days between the resolution date and the restructuring.
       
To calculate Accrued Interest, apply the note interest rate that would have been
in effect if the loan were performing to the principal balance after application
of the last payment made by the borrower.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
41

--------------------------------------------------------------------------------

 
 
EXHIBIT 2b(1)
CALCULATION OF SHORT-SALE LOSS
(WRITTEN DOWN TO BOOK VALUE)
 
Note: This is an example only and not representative of any transaction.
 
Exhibit 2b(1)
CALCULATION OF LOSS FOR SHORT SALE LOANS
Loan written down to book value prior to Loss Share

           
1
 
Shared-Loss Month:
    20090531  
2
 
Loan #
    62201                
3
 
Interest Paid-to-Date
    20071130  
4
 
Short Payoff Date
    20090522  
5
 
Note Interest rate
    0.08500  
6
 
Occupancy
 
Owner
     
If owner occupied:
       
7
 
Household current annual income
    45000  
8
 
Estimated NPV of loan mod
    220000  
9
 
Valuation Date
    20090121  
10
 
Valuation Amount
    300000                
11
 
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
EXT
                   
Short-Sale Loss calculation
       
13
 
Net Book Value per Schedule 4.15A
    300000  
14
 
Less: Post closing principal payments
    0  
17
 
Accrued interest, limited to 90 days
    6375  
18
 
Attorneys’ fees
    75                
19
 
Foreclosure costs, including title search, filing fees, advertising, etc.
    0  
20
 
Property protection costs, maint., repairs and any costs or expenses
relating to environmental conditions
    0  
21
 
Tax and insurance advances
    0      
Other Advances
       
22
 
Appraisal/Broker’s Price Opinion fees
    250  
23
 
Inspections
    600  
24
 
Other
    0  
25
 
Incentive to borrower
    5000                    
Gross balance recoverable by Assuming Institution
    312300                    
Cash Recoveries:
       
26
 
Amount accepted in Short-Sale (proceeds gross of claimed amounts)
    275000  
27
 
Hazard Insurance
    0  
33
 
MI Claim Date
    20090119  
34
 
MI Claim Amount
    0  
35
 
MI Response Date
    20090519  
28
 
Mortgage Insurance
    0  
29
 
T & I escrow account balance, if positive
    0  

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
42

--------------------------------------------------------------------------------

 
 
30
  Other credits, if any (itemize )     0      
Total Cash Recovery
    275000                
31
 
Loss Amount
    37300  

 
1 Costs with respect to environmental remediation activities are limited to
$200,000 unless prior consent of the FDIC
 
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
43

--------------------------------------------------------------------------------

 

EXHIBIT 2b(2)
 
CALCULATION OF LOSS FOR SHORT-SALE LOANS
 
(NO PRECEDING LOAN MODIFICATION UNDER LOSS SHARE)
 
Note: This is an example only and not representative of any transaction.
 
Exhibit 2b(2)
CALCULATION OF LOSS FOR SHORT SALE LOANS
No Preceding Loan Restructure under Loss Share

           
1
 
Shared-Loss Month:
    20090531  
2
 
Loan #
    58776                
3
 
Interest Paid-to-Date
    20080731  
4
 
Short Payoff Date
    20090417  
5
 
Note Interest rate
    0.07750  
6
 
Occupancy
 
Owner
     
If owner occupied:
       
7
 
Household current annual income
    38500  
8
 
Estimated NPV of loan mod
    200000  
9
 
Valuation Date
    20090121  
10
 
Valuation Amount
    300000                
11
 
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
EXT
                   
Short-Sale Loss calculation
       
12
 
Loan UPB
    375000  
17
 
Accrued interest, limited to 90 days
    7266  
18
 
Attorneys’ fees
    0                
19
 
Foreclosure costs, including title search, filing fees, advertising, etc.
    400  
20
 
Property protection costs, maint., repairs and any costs or expenses
relating to environmental conditions
    1450  
21
 
Tax and insurance advances
    0      
Other Advances
       
22
 
Appraisal/Broker’s Price Opinion fees
    350  
23
 
Inspections
    600  
24
 
Other
    0  
25
 
Incentive to borrower
    2000                    
Gross balance recoverable by Assuming Institution
    387066                    
Cash Recoveries:
       
26
  Amount accepted in Short-Sale (proceeds gross of claimed amounts )     275000
 
27
 
Hazard Insurance
    0  
33
 
MI Claim Date
    20090119  
34
 
MI Claim Amount
    0  
35
 
MI Response Date
    20090519  
28
 
Mortgage Insurance
    0  
29
 
T & I escrow account balance, if positive
    0  

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
44

--------------------------------------------------------------------------------

 
 
30
 
Other credits, if any (itemize)
   
0
     
Total Cash Recovery
   
275000
               
31
 
Loss Amount
   
112066
 

 
1 Costs with respect to environmental remediation activities are limited to
$200,000 unless prior consent of the FDIC
 
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
45

--------------------------------------------------------------------------------

 

EXHIBIT 2b(3)
 
CALCULATION OF LOSS FOR SHORT-SALE LOANS
 
(AFTER A COVERED LOAN MODIFICATION)
 
Note: This is an example only and not representative of any transaction.
 
Exhibit 2b(3)
CALCULATION OF LOSS FOR SHORT SALE LOANS
Short-Sale after Covered Loan Restructuring

           
1
 
Shared-Loss Month:
    20090531  
2
 
Loan #
    20076                
3
 
Interest paid-to-date
    20080930  
4
 
Short Payoff Date
    20090402  
5
 
Note Interest rate
    0.07500  
9
 
Valuation Date
    20090121  
10
 
Valuation Amount
    230000                
11
 
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
EXT
                   
Short-Sale Loss calculation
       
15
 
NPV of projected cash flows at first loan mod
    311000  
16
 
Less: Post modification principal payments
    1000      
Plus:
       
18
 
Attorneys’ fees
    0                
19
 
Foreclosure costs, including title search, filing fees, advertising, etc.
    0  
20
 
Property protection costs, maint., repairs and any costs or expenses
relating to environmental conditions
    0  
21
 
Tax and insurance advances
    0      
Other advances
       
22
 
Appraisal/Broker’s Price Opinion fees
    350  
23
 
Inspections
    600  
24
 
Other
    0  
25
 
Incentive to borrower
    3500                    
Gross balance recoverable by Assuming Institution
    314450                    
Cash Recoveries:
                     
26
  Amount accepted in Short-Sale (proceeds gross of claimed amounts )     210000
 
27
 
Hazard Insurance
    0  
33
 
MI Claim Date
    19000100  
34
 
MI Claim Amount
    0  
35
 
MI Response Date
    19000100  
28
 
Mortgage Insurance
    0  
29
 
T & I escrow account balance, if positive
    400  
30
 
Other credits, if any (itemize)
    0                    
Total Cash Recovery
    210400  

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
46

--------------------------------------------------------------------------------

 
 
31
 
Loss Amount
   
104050
 

 
1 Costs with respect to environmental remediation activities are limited to
$200,000 unless prior consent of the FDIC
 
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
47

--------------------------------------------------------------------------------

 
 
Notes to Exhibits 2b (Short-Sale)
 
1.
The data shown are for illustrative purposes.
   
2.
The Covered Loss is the difference between the gross balance recoverable by
Assuming Institution and the total cash recovery. There are three methods of
calculation for Short-Sale Loss, depending upon the circumstances:

 

 
a.
Use Exhibit 2b(1) for loans written down to book value prior to bank failure
(based on the loan balance specified on Schedule 4.15A) less any post closing
principal payments.
       
b.
If a Restructuring Loss was submitted prior to the short sale, use Exhibit
2b(3). This version uses the Net Present Value (NPV) of the modified loan as the
starting point for the Covered Loss less post-modification principal payments.
       
c.
Otherwise, use Exhibit 2b(2). The unpaid balance of the loan as of the last
payment date is the starting point for this Short-Sale Loss calculation.

 
3.
The gross balance recoverable by the Assuming Institution (shown after line 25)
is calculated as: line 13 minus line 14 plus lines 18-25 for Exhibit 2b(1), the
sum of lines 12, 17-25 for Exhibit 2b(2), line 15 minus line 16 plus lines 18-25
for Exhibit 2b(3).
   
4.
For all Exhibits 2b, the Assuming Institution’s (or Third Party Servicer’s)
reasonable and customary out-of-pocket costs paid to either a third party or an
Affiliate for foreclosure, property protection and maintenance costs, repairs,
assessments, taxes, insurance and similar items are treated as part of the gross
recoverable balance, to the extent they are not paid from funds in the
borrower’s escrow account, and are limited to amounts specified in Federal
National Mortgage Association or Federal Home Loan Mortgage Corporation
guidelines (as in effect from time to time).
   
5.
The total cash recovery is calculated as the sum of lines 26-30 for all Exhibits
2b and is shown after line 30.
   
6.
Reasonable and customary third party attorneys’ fees and expenses incurred by on
or behalf of the Assuming Institution in connection with any enforcement
procedures, or otherwise with respect to such loan, are reported under
attorneys’ fees.
   
7.
Do not include late fees, prepayment penalties or any similar lender fees or
charges by the Failed Bank or the Assuming Institution to the loan account, any
allocation of the Assuming Institution’s servicing costs, or any allocations of
the Assuming Institution’s general and administrative (G&A) or other operating
costs.
   
8.
Net liquidation proceeds are gross of any claimed amounts and Accrued Interest
amounts.
   
9.
If Exhibit 2b(1) or 2b(3) is used, then no Accrued Interest may be included as a
Covered Loss. Otherwise, the amount of Accrued Interest that may be included as
a Covered Loss is limited to the minimum of:

 

 
a.
ninety (90) days;

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
48

--------------------------------------------------------------------------------

 
 

 
b.
the number of days that the loan is delinquent when the property was sold; or
       
c.
the number of days between the resolution date and the date when the property
was sold.
     
To calculate Accrued Interest, apply the note interest rate that would have been
in effect if the loan were performing to the principal balance after application
of the last payment made by the borrower.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
49

--------------------------------------------------------------------------------

 
 
EXHIBIT 2c(1)
 
CALCULATION OF FORECLOSURE LOSS
 
(ORE OR FORECLOSURE OCCURRED PRIOR TO LOSS SHARE AGREEMENT)
 
Note: This is an example only and not representative of any transaction.
Exhibit 2c(1)
CALCULATION OF FORECLOSURE LOSS
Loan written down to book value prior to Loss Share

             
1
 
Shared-Loss Month
   
20090630
 
2
 
Loan no:
   
364574
               
3
 
Interest Paid-To-Date
   
20071001
 
4
 
Foreclosure sale date
   
20080202
 
5
 
Liquidation date
   
20090412
 
6
 
Note Interest rate
   
0.08100
 
10
 
Valuation Date
   
20090121
 
11
 
Valuation Amount
   
228000
               
12
 
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
   
INT
                   
Foreclosure Loss calculation
       
13
 
Net Book Value per Schedule 4.15A
   
244900
 
14
 
Less: Post closing principal payments
   
0
                   
Costs incurred after Loss Share agreement in place:
       
19
 
Attorneys’ fees
   
0
 
20
 
Foreclosure costs, including title search, filing fees, advertising, etc.
   
0
 
21
 
Property protection costs, maint. and repairs
   
6500
 
22
 
Tax and insurance advances
   
0
     
Other Advances
       
23
 
Appraisal/Broker’s Price Opinion fees
   
0
 
24
 
Inspections
   
0
 
25
 
Other
   
0
                   
Gross balance recoverable by Assuming Institution
   
251400
                   
Cash Recoveries:
       
26
 
Net liquidation proceeds (from HUD-1 settl stmt)
   
219400
 
27
 
Hazard Insurance proceeds
   
0
 
33
 
MI Claim Date
   
19000100
 
34
 
MI Claim Amount
   
0
 
35
 
MI Response Date
   
19000100
 
28
 
Mortgage Insurance proceeds
   
0
 
29
 
T & I escrow account balances, if positive
   
0
 
30
 
Other credits, if any (itemize)
   
0
     
Total Cash Recovery
   
219400
 

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
50

--------------------------------------------------------------------------------

 
 
31
 
Loss Amount
   
32000
 

 
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
51

--------------------------------------------------------------------------------

 
 
EXHIBIT 2c(2)
CALCULATION OF FORECLOSURE LOSS
(DURING THE TERM OF THE AGREEMENT,
NO PRECEDING LOAN MODIFICATION UNDER LOSS SHARE)
 
Note: This is an example only and not representative of any transaction.
 
Exhibit 2c(2)
CALCULATION OF FORECLOSURE LOSS
No Preceding Loan Restructuring under Loss Share

             
1
 
Shared-Loss Month
   
20090531
 
2
 
Loan no:
   
292334
               
3
 
Interest Paid-to-Date
   
20080430
 
4
 
Foreclosure sale date
   
20090115
 
5
 
Liquidation date
   
20090412
 
6
 
Note Interest rate
   
0.08000
 
7
 
Occupancy
   
Owner
     
If owner occupied:
       
8
 
Household current annual income
   
42000
 
9
 
Estimated NPV of loan mod
   
195000
 
10
 
Valuation Date
   
20090121
 
11
 
Valuation Amount
   
235000
               
12
 
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
   
EXT BPO
                   
Foreclosure Loss calculation
       
15
 
Loan Principal balance at property reversion
   
300000
     
Plus:
       
18
 
Accrued interest, limited to 90 days
   
6000
 
19
 
Attorneys’ fees
   
0
               
20
 
Foreclosure costs, including title search, filing fees, advertising, etc.
   
500
 
21
 
Property protection costs, maint. and repairs
   
5500
 
22
 
Tax and insurance advances
   
1500
     
Other Advances
       
23
 
Appraisal/Broker’s Price Opinion fees
   
0
 
24
 
Inspections
   
50
 
25
 
Other
   
0
                   
Gross balance recoverable by Assuming Institution
   
313550
                   
Cash Recoveries:
       
26
 
Net liquidation proceeds (from HUD-1 settl stmt)
   
205000
 
27
 
Hazard Insurance proceeds
   
0
 
33
 
MI Claim Date
   
19000100
 
34
 
MI Claim Amount
   
0
 
35
 
MI Response Date
   
19000100
 
28
 
Mortgage Insurance proceeds
   
0
 

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
52

--------------------------------------------------------------------------------

 
 
29
 
T & I escrow account balances, if positive
   
0
 
30
 
Other credits, if any (itemize)
   
0
     
Total Cash Recovery
   
205000
               
31
 
Loss Amount
   
108550
 

 
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
53

--------------------------------------------------------------------------------

 
 
EXHIBIT 2c(3)
 
CALCULATION OF FORECLOSURE LOANS
 
(FORECLOSURE AFTER COVERED LOAN MODIFICATION)
 
Note: This is an example only and not representative of any transaction.
 
Exhibit 2c(3)
CALCULATION OF FORECLOSURE LOSS
Foreclosure after a Covered Loan Restructuring

             
1
 
Shared-Loss Month
    20090531  
2
 
Loan no:
    138554                
3
 
Interest Paid-to-Date
    20080430  
4
 
Foreclosure sale date
    20090115  
5
 
Liquidation date
    20090412  
6
 
Note Interest rate
    0.04000  
10
 
Valuation Date
    20081215  
11
 
Valuation Amount
    210000              
12
 
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
EXT
                   
Foreclosure Loss calculation
       
16
 
NPV of projected cash flows at loan mod
    285000  
17
 
Less: Post modification principal payments
    2500      
Plus:
       
19
 
Attorneys’ fees
    0                
20
 
Foreclosure costs, including title search, filing fees, advertising, etc.
    500  
21
 
Property protection costs, maint. and repairs
    7000  
22
 
Tax and insurance advances
    2000      
Other Advances
       
23
 
Appraisal/Broker’s Price Opinion fees
    0  
24
 
Inspections
    0  
25
 
Other
    0                    
Gross balance recoverable by Assuming Institution
    292000                    
Cash Recoveries:
       
26
 
Net liquidation proceeds (from HUD-1 settl stmt)
    201000  
27
 
Hazard Insurance proceeds
    0  
33
 
MI Claim Date
    19000100  
34
 
MI Claim Amount
    0  
35
 
MI Response Date
    19000100  
28
 
Mortgage Insurance proceeds
    0  
29
 
T & I escrow account balances, if positive
    0  
30
 
Other credits, if any (itemize)
    0      
Total Cash Recovery
    201000  

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
54

--------------------------------------------------------------------------------

 
 

31  
Loss Amount
    91000  

 
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
55

--------------------------------------------------------------------------------

 
 
Notes to Exhibits 2c (Foreclosure)
 
1.
The data shown are for illustrative purposes.
     
2.
The Covered Loss is the difference between the gross balance recoverable by
Assuming Institution and the total cash recovery. There are three methods of
calculation for Foreclosure Loss, depending upon the circumstance:
       
a.
Use Exhibit 2c(1) for loans written down to book value prior to bank failure
(based on the loan balance specified on Schedule 4.15A) less any post closing
principal payments.
       
b.
If a Restructuring Loss was submitted prior to the foreclosure liquidation, use
Exhibit 2c(3). This version uses the Net Present Value (NPV) of the modified
loan as the starting point for the Covered Loss less post modification principal
payments.
       
c.
Otherwise, use Exhibit 2c(2). The unpaid balance of the loan as of the last
payment date is the starting point for this Foreclosure Loss calculation.
     
3.
The gross balance recoverable by the Assuming Institution (shown after line 25)
is calculated as: line 13 minus line 14 plus lines 19-25 for Exhibit 2c(1), the
sum of lines 15, 18-25 for Exhibit 2c(2), line 13 minus line 14 plus lines 19-25
for Exhibit 2c(3).
     
4.
For all Exhibits 2c, the Assuming Institution’s (or Third Party Servicer’s)
reasonable and customary out-of-pocket costs paid to either a third party or an
Affiliate for foreclosure, property protection and maintenance costs, repairs,
assessments, taxes, insurance and similar items are treated as part of the gross
recoverable balance, to the extent they are not paid from funds in the
borrower’s escrow account, and are limited to amounts specified in Federal
National Mortgage Association or Federal Home Loan Mortgage Corporation
guidelines (as in effect from time to time).
     
5.
The total cash recovery is calculated as the sum of lines 26-30, 33-35 for all
Exhibits 2c and is shown after line 30.
     
6.
Reasonable and customary third party attorneys’ fees and expenses incurred by or
on behalf of the Assuming Institution in connection with any enforcement
procedures, or otherwise with respect to such loan, are reported under
attorneys’ fees.
     
7.
Do not include late fees, prepayment penalties or any similar lender fees or
charges by the Failed Bank or the Assuming Institution to the loan account, any
allocation of the Assuming Institution’s servicing costs, or any allocations of
the Assuming Institution’s general and administrative (G&A) or other operating
costs.
     
8.
Net liquidation proceeds are gross of any claimed amounts and Accrued Interest
amounts.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
56

--------------------------------------------------------------------------------

 
 
9.
If Exhibit 2c(1) or 2c(3) is used, then no Accrued Interest may be included as a
Covered Loss. Otherwise, the amount of Accrued Interest that may be included as
a Covered Loss is limited to the minimum of:
       
a.
ninety (90) days;
       
b.
the number of days that the loan is delinquent when the property was sold; or
       
c.
the number of days between the resolution date and the date when the property
was sold.
       
To calculate Accrued Interest, apply the note interest rate that would have been
in effect if the loan were performing to the principal balance after application
of the last payment made by the borrower.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
57

--------------------------------------------------------------------------------

 
 
EXHIBIT 2d(1)
 
CALCULATION OF HOME EQUITY LOAN LOSS
 
Note: This is an example only and not representative of any transaction.
 
1
 
Shared-Loss Month:
    20090531  
2
 
Loan #
    58776                
3
 
Interest paid-to-date
    20081201  
4
 
Charge-Off Date
    20090531  
5
 
Note Interest rate
    0.03500  
6
 
Occupancy
 
Owner
     
If owner occupied:
       
7
 
Household current annual income
    0  
8
 
Valuation Date
    20090402  
9
 
Valuation Amount
    230000              
10
 
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
BPO
 
11
 
Balance of superior liens
    300000                    
Charge-Off Loss calculation
       
12
 
Loan Principal balance
    55000  
13
 
Charge-off amount (principal only)
    55000      
Plus:
       
14
 
Accrued interest, limited to 90 days
    481  
15
 
Attorneys’ fees
    0  
16
 
Foreclosure costs, including title search, filing fees, advertising,
etc.
    250  
17
 
Property protection costs, maint., repairs and any costs or
expenses relating to environmental conditions
    0  
18
 
Tax and insurance advances
    0      
Other Advances
       
19
 
Appraisal/Broker’s Price Opinion fees
    75  
20
 
Inspections
    0  
21
 
Other
    0                    
Gross balance recoverable by Assuming Institution
    55806                
22
 
Foreclosure sale proceeds
    0  
23
 
Hazard Insurance proceeds
    0  
31
 
MI Claim Date
    19000100  
32
 
MI Claim Amount
    0  
33
 
MI Response Date
    19000100  
24
 
Mortgage Insurance proceeds
    0  
25
 
Tax overage
    0  
26
 
First lien payoff
    1500  
27
 
Other credits, if any (itemize)
    0  

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
58

--------------------------------------------------------------------------------

 
 

   
Total Cash Recovery
    1500                 28  
Loss Amount
    54306  

 

 
1 Costs with respect to environmental remediation activities are limited to
$200,000 unless prior consent of the FDIC
   
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
59

--------------------------------------------------------------------------------

 
 
EXHIBIT 2d(2)
 
CALCULATION OF RECOVERY
 
WHEN A RESTRUCTURING LOSS HAS BEEN PAID
 
Note: This is an example only and not representative of any transaction.

     
Shared-Loss Month:
[input month]
 
Loan No.:
[input loan no.)
 

 
NOTE
The calculation of recovery on a loan for which a Restructuring Loss has been
paid will only apply if the loan is sold.

             
EXAMPLE CALCULATION
           
Restructuring Loss Information
           
Loan principal balance before restructuring
   
$
200,000
 
A
NPV, restructured loan
     
165,000
 
B
Loss on restructured loan
   
$
35,000
 
A – B
Times FDIC applicable loss share % (80%)
     
80
%
 
Loss share payment to Assuming Institution
   
$
28,000
 
C
Calculation – Recovery amount due to Receiver
           
Loan sales price
   
$
190,000
   
NPV of restructured loan at mod date
     
165,000
   
Gain - step 1
     
25,000
 
D
PLUS
           
Loan UPB after restructuring
(1)
   
200,000
   
Loan UPB at liquidation date
     
192,000
   
Gain - step 2 (principal collections after restructuring)
     
8,000
 
E
Recovery amount
     
33,000
 
D + E
Times FDIC loss share %
     
80
%
 
Recovery due to FDIC
   
$
26,400
 
F
             
Net loss share paid to Assuming Institution (C – F)
   
$
1,600
                 
Proof Calculation
(2)
         
Loan principal balance
   
$
200,000
 
G
             
Principal collections on loan
     
8,000
   
Sales price for loan
     
190,000
   
Total collections on loan
     
198,000
 
H
Net loss on loan
   
$
2,000
 
G – H
Times FDIC applicable loss share % (80%)
     
80
%
 
Loss share payment to Assuming Institution
   
$
1,600
   

 

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
60

--------------------------------------------------------------------------------

 
 

   
(1)
This example assumes that the FDIC loan modification program as shown in Exhibit
5 is applied and the loan restructuring does not result in a reduction in the
loan principal balance due from the borrower.
(2)
This proof calculation is provided to illustrate the concept and the Assuming
Institution is not required to provide this with its Recovery calculations.

 

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
61

--------------------------------------------------------------------------------

 
 

     
Notes to Exhibits 2d (Charge-Off)
 
1.
The data shown are for illustrative purposes.
     
2.
The Covered Loss is the difference between the gross loss recoverable by
Assuming Institution and the total cash recovery. The gross balance recoverable
by the Assuming Institution is calculated as the charge-off amount plus
permissible third party fees (sum of lines 13-21). If a charge-off occurred
prior to bank failure, the charge-off amount is limited to the loan balance
specified on Schedule 4.15A less post closing principal payments. Otherwise the
charge-off amount is limited to the outstanding principal balance at the time of
the last payment made.
     
3.
For all Exhibits 2d, the Assuming Institution’s (or Third Party Servicer’s)
reasonable and customary out-of-pocket costs paid to either a third party or an
Affiliate for foreclosure, property protection and maintenance costs, repairs,
assessments, taxes, insurance and similar items are treated as part of the gross
recoverable balance, to the extent they are not paid from funds in the
borrower’s escrow account, and are limited to amounts specified in Federal
National Mortgage Association or Federal Home Loan Mortgage Corporation
guidelines (as in effect from time to time).
     
4.
The total cash recovery is calculated as the sum of lines 23-27, and is shown
after line 27.
     
5.
Reasonable and customary attorneys’ fees and expenses incurred by or on behalf
of the Assuming Institution in connection with any enforcement procedures, or
otherwise with respect to such loan, are reported under attorneys’ fees.
     
6.
Do not include late fees, prepayment penalties, or any similar lender fees or
charges by the Failed Bank or the Assuming Institution to the loan account, any
allocation of the Assuming Institution’s servicing costs or any allocations of
the Assuming Institution’s general and administrative (G&A) or other operating
costs.
     
7.
If a Charge-Off occurred prior to bank failure, no Accrued Interest may be
claimed. Otherwise, the amount of Accrued Interest that may be included as a
Covered Loss is limited to the minimum of:
       
a.
ninety (90) days;
       
b.
the number of days that the loan is delinquent when the Charge-Off occurred; or
       
c.
the number of days between the resolution date and the Charge-Off date.
       
To calculate Accrued Interest, apply the note interest rate that would have been
in effect if the loan were performing to the principal balance after application
of the last payment made by the borrower.

 

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
62

--------------------------------------------------------------------------------

 
 
EXHIBIT 2e(1)
 
CALCULATION OF LOAN SALE LOSS
 
(LOAN WRITTEN DOWN TO BOOK VALUE PRIOR TO LOSS SHARE)
 
Note: This is an example only and not representative of any transaction.
 
Exhibit 2e(1)
CALCULATION OF LOAN SALE LOSS
Loan written down to book value prior to Loss Share

           
1
 
Shared-Loss Month
 
20100930
 
22
 
FDIC Asset ID:
 
4587999
 
2
 
Loan No:
                 
7
 
Valuation Date
 
20100330
 
8
 
Valuation Amount
 
250000
             
9
 
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
INT
 
10
 
Delinquency Status
 
F
                 
Loan Sale Loss calculation
     
11
 
Net Book Value per Schedule 4.15A
 
250000
 
12
 
Less: Post closing principal payments
 
1000
     
Gross balance recoverable by Assuming Institution
 
249000
                 
Cash Recoveries:
     
3
 
Sale Date
 
20100920
 
4
 
Gross Sale Proceeds
 
220000
 
16
 
Other credits, if any (itemize)
 
0
     
Total Cash Recovery
 
220000
             
5
 
Loss Amount
 
29000
 

 
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
63

--------------------------------------------------------------------------------

 
 
EXHIBIT 2e(2)
 
CALCULATION OF LOAN SALE LOSS
 
(NO PRECEDING LOAN MODIFICATION UNDER LOSS SHARE)
 
Note: This is an example only and not representative of any transaction.
 
Exhibit 2e(2)
 
CALCULATION OF LOAN SALE LOSS
 
No Preceding Loan restructuring under Loss Share
 
1
 
Shared-Loss Month
  20100930  
21
 
FDIC Loan ID:
  8877050  
2
 
Loan No:
                 
7
 
Valuation Date
  20100330  
8
 
Valuation Amount
  210000              
9
 
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
INT
 
10
 
Delinquency Status
  F                  
Loan Sale Loss calculation
     
13
 
UPB
  285000      
Gross balance recoverable by Assuming Institution
  285000                  
Cash Recoveries:
     
3
 
Sale Date
  20100920  
4
 
Gross Sale Proceeds
  200000  
16
 
Other credits, if any (itemize)
  0      
Total Cash Recovery
  200000              
5
 
Loss Amount
  85000  

 
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
64

--------------------------------------------------------------------------------

 

 
EXHIBIT 2e(3)
 
CALCULATION OF LOAN SALE LOSS
 
(LOAN SALE AFTER A COVERED LOAN MODIFICATION)
 
Note: This is an example only and not representative of any transaction.
 
Exhibit 2e(3)
 
CALCULATION OF LOAN SALE LOSS
 
Loan Sale after a Covered Loan Restructuring

           
1
 
Shared-Loss Month
  20100930  
21
 
FDIC Loan ID:
  222512  
2
 
Loan No:
                 
7
 
Valuation Date
  20100330  
8
 
Valuation Amount
  230000              
9
 
Valuation Type (INT, EXTP, AVM, BPO, DA, DB, FA, PAU and TV)
 
INT
 
10
 
Delinquency Status
  F                  
Loan Sale Loss calculation
     
14
 
NPV of projected cash flows at loan mod
  265000  
15
 
Less: Post modification principal payments
  2500      
Gross balance recoverable by Assuming Institution
  262500                  
Cash Recoveries:
     
3
 
Sale Date
  20100920  
4
 
Gross Sale Proceeds
  205000  
16
 
Other credits, if any (itemize)
  0      
Total Cash Recovery
  205000              
5
 
Loss Amount
  57500  

 
Note: If the calculated Loss Amount is negative, meaning loss event proceeds are
greater than the gross balance recoverable by the Assuming Institution, the
claim is considered a recovery and reduces the total reported loss claim amount
prior to applying the Applicable Percentage. If the total amount of the
Certificate loss claim is negative, the payment amount due the FDIC is
calculated by applying the Applicable Percentage.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
65

--------------------------------------------------------------------------------

 
 
Notes to Exhibits 2e (Loan Sale)

       
1.
The data shown are for illustrative purposes.
       
2.
The Covered Loss is the difference between the outstanding loan balance and the
gross sales proceeds. There are three methods of calculation for Loan Sale Loss,
depending upon the circumstances:
         
a.
Use Exhibit 2e(1) for loans written down to book value prior to bank failure
(based on the loan balance specified on Schedule 4.15A) less any post-closing
principal payments.
         
b.
If a Restructuring Loss was submitted prior to the loan sale, use Exhibit 2e(3).
This version uses the Net Present Value (NPV) of the modified loan as the
starting point for the Covered Loss less post modification principal payments.
         
c.
Otherwise, use Exhibit 2e(2). The unpaid balance of the loan as of the last
payment date is the starting point for this Loan Sale Loss calculation.
       
3.
All loan sales require FDIC approval.

 

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
66

--------------------------------------------------------------------------------

 

EXHIBIT 2.5
 
TRUE-UP
 
Pursuant to Section 2.5(a) of this Agreement, the following calculation applies
to determine any payment due by the Assuming Institution to the Receiver on the
True-Up Date. All capitalized terms used in this Exhibit 2.5 have the meanings
defined or referenced in Article 8 of this Agreement.

   
X = A-(B+C+D)
 
              2
 

 
Where:
 
X = the amount payable to the Receiver pursuant to Section 2.5(a)
 
A = 20% of the Intrinsic Loss Estimate
 
B = 20% of the Net Loss Amount
 
C = 25% of the Asset discount bid, expressed in dollars, of total Shared-Loss
Loans on Schedules 4.15A and 4.15B as of the Bank Closing Date
 
D = 3.5% of total Shared-Loss Loans on Schedules 4.15A and 4.15B as of the Bank
Closing Date

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
67

--------------------------------------------------------------------------------

 

EXHIBIT 3
 
PORTFOLIO PERFORMANCE AND SUMMARY SCHEDULE
 
SHARED-LOSS LOANS
PORTFOLIO PERFORMANCE AND SUMMARY SCHEDULE
MONTH ENDED:

                [input report month]                
POOL SUMMARY
           
 
#    
$
               
Loans at Sale Date
xx    
xx
               
Loans as of this month-end
xx    
xx
 

 

           
Percent of Total
PORTFOLIO PERFORMANCE STATUS
#
   
$
 
#
Current
           
30 – 59 days past due
           
60 – 89 days past due
           
90 – 119 days past due
           
120 and over days past due
           
In foreclosure
           
ORE
           
Total
                         
Memo Item:
           
Loans in process of restructuring – total
           
Loans in bankruptcy
                         
Loans in process of restructuring by delinquency status
           
Current
           
30 - 59 days past due
           
60 - 89 days past due
           
90 - 119 days past due
           
120 and over days past due In foreclosure
           
Total
           

 

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
68

--------------------------------------------------------------------------------

 
 
List of Loans Paid Off During Month
 
 
Principal
Loan #
Balance
   
List of Loans Sold During Month
   
Principal
Loan #
Balance

 

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
69

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 4
 
WIRE TRANSFER INSTRUCTIONS

     
BANK RECEIVING WIRE
         
9 DIGIT ABA ROUTING NUMBER
         
ACCOUNT NUMBER
         
NAME OF ACCOUNT
         
ATTENTION TO WHOM
         
PURPOSE OF WIRE
   

 
FDIC RECEIVER WIRING INSTRUCTIONS

     
BANK RECEIVING WIRE
         
SHORT NAME
         
ADDRESS OF BANK RECEIVING WIRE
         
9 DIGIT ABA ROUTING NUMBER
         
ACCOUNT NUMBER
         
NAME OF ACCOUNT
         
ATTENTION TO WHOM
         
PURPOSE OF WIRE
   



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
70

--------------------------------------------------------------------------------

 
 
EXHIBIT 5
 
FDIC MORTGAGE LOAN MODIFICATION PROGRAM
 
Objective
 
The objective of this FDIC Mortgage Loan Modification Program (“Program”) is to
modify the terms of certain residential mortgage loans so as to improve
affordability, increase the probability of performance, allow borrowers to
remain in their homes and increase the value of the loans to the FDIC and
assignees. The Program provides for the modification of Qualifying Loans (as
defined below) by reducing the borrower’s monthly housing debt to income ratio
(“DTI Ratio”) to no more than 31% at the time of the modification and
eliminating adjustable interest rate and negative amortization features.
 
Qualifying Loans
 
In order for a mortgage loan to be a Qualifying Loan it must meet all of the
following criteria, which must be confirmed by the lender:

       
•
The collateral securing the mortgage loan is owner-occupied and the owner’s
primary residence; and
 
•
The mortgagee has a first priority lien on the collateral; and
 
•
Either the borrower is at least 60 days delinquent or a default is reasonably
foreseeable.

 
Modification Process
 
The lender shall undertake a review of its mortgage loan portfolio to identify
Qualifying Loans. For each Qualifying Loan, the lender shall determine the net
present value (“NPV”) of the modified loan and shall provide the methodology
employed to determine the NPV, and a certification that the lender’s model
assumptions are documented and validated through periodic independent reviews. A
sound model validation process includes the lender’s modeling assumptions,
consideration of industry standards and results and the lender’s own portfolio
experiences, other available models or predictors, and any model validation
requirements of the lender’s chartering authority.
 
If the NPV of a Qualifying Loan will exceed the value of the foreclosed
collateral upon disposition, then the Qualifying Loan shall be modified so as to
reduce the borrower’s monthly DTI Ratio to 31% at the time of the modification.
To achieve this, the lender shall use a combination of interest rate reduction,
term extension and principal forbearance, as necessary.
 
The borrower’s monthly DTI Ratio shall be a percentage calculated by dividing
borrower’s gross monthly housing payment (including principal, interest, taxes
and insurance, any homeowners’ association dues, i.e., PITIA) by the borrower’s
monthly income. For the purpose of the foregoing calculation:
 
          (1) the borrower’s monthly income shall be defined as the borrower’s
(along with any co-borrowers’) income amount before any payroll deductions and
includes wages and salaries, overtime pay, commissions, fees, tips, bonuses,
housing allowances, other compensation for personal services, Social Security
payments, including Social Security received by adults on behalf of minors or by
minors intended for their own support, and monthly income from annuities,
insurance policies, retirement funds, pensions, disability or death benefits,
unemployment benefits, rental income and other income. All income information
must be documented and verified. If the borrower receives public assistance or
collects unemployment, the Assuming Institution must determine whether the
public assistance or unemployment income will continue for at least nine (9)
months.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
71

--------------------------------------------------------------------------------

 
 
          (2) the borrower’s monthly housing payment shall be the amount
required to pay monthly principal and interest plus one-twelfth of the then
current annual amount required to pay real property taxes and homeowner’s
insurance with respect to the collateral.
 
In order to calculate the monthly principal payment, the lender shall capitalize
to the outstanding principal balance of the Qualifying Loan the amount of all
delinquent interest, delinquent taxes, past due insurance premiums, third party
fees and (without duplication) escrow advances (such amount, the “Capitalized
Balance”).
 
In order to achieve the goal of reducing the DTI Ratio to 31%, the lender shall
take the following steps in the following order of priority with respect to each
Qualifying Loan:

       
1.
Reduce the interest rate to the then current Primary Mortgage Market Survey®
(PMMS) for 30-year fixed-rate loans, and adjust the term to 30 years.
       
2.
If the DTI Ratio is still in excess of 31%, reduce the interest rate further,
but no lower than 3%, until the DTI ratio of 31% is achieved, for a period of
five (5) years.
       
3.
If the DTI Ratio is still in excess of 31% after adjusting the interest rate to
3%, extend the remaining term of the loan by 10 years.
       
4.
If the DTI Ratio is still in excess of 31%, calculate a new monthly payment (the
“Adjusted Payment Amount”) that will result in the borrower’s monthly DTI Ratio
not exceeding 31%. After calculating the Adjusted Payment Amount, the lender
shall bifurcate the Capitalized Balance into two portions – the amortizing
portion and the non-amortizing portion. The amortizing portion of the
Capitalized Balance shall be the mortgage amount that will fully amortize over a
40-year term at an annual interest rate of 3% and monthly payments equal to the
Adjusted Payment Amount. The non-amortizing portion of the Capitalized Balance
shall be the difference between the Capitalized Balance and the amortizing
portion of the Capitalized Balance. If the amortizing portion of the Capitalized
Balance is less than 75% of the current estimated value of the collateral, then
the lender may choose not to restructure the loan. If the lender chooses to
restructure the loan, then the lender shall forbear on collecting the
non-amortizing portion of the Capitalized Balance, and such amount shall be due
and payable only upon the earlier of (i) maturity of the modified loan, (ii) a
sale of the property or (iii) a pay-off or refinancing of the loan. No interest
shall be charged on the non-amortizing portion of the Capitalized Balance, but
repayment shall be secured by a first lien on the collateral.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
72

--------------------------------------------------------------------------------

 
 
At the end of the five (5) year period in paragraph 2, above, the interest rate
on the modified loan shall adjust to the Primary Mortgage Market Survey® (PMMS)
for 30-year fixed-rate loans as of the date of the loan modification, but
subject to an annual adjustment cap of one percent (1%) per year. At that time,
the monthly amount due by the borrower will also adjust to amortize fully the
remaining Capitalized Balance (or, in any case in which the Capitalized Balance
was bifurcated, the amortizing portion thereof) over the remaining term of the
modified loan.
 
Special Note:
 
The NPV calculation used to determine whether a loan should be modified based on
the modification process above is distinct and different from the net present
value calculation used to determine the Covered Loss if the loan is modified.
Please refer only to the net present value calculation described in this exhibit
for the modification process, with its separate assumptions, when determining
whether to provide a modification to a borrower. Separate assumptions may
include, without limitation, the Assuming Institution’s determination of a
probability of default without modification, a probability of default with
modification, home price forecasts, prepayment speeds, and event timing. These
assumptions are applied to different projected cash flows over the term of the
loan, such as the projected cash flow of the loan performing or defaulting
without modification and the projected cash flow of the loan performing or
defaulting with modification.
 
By contrast, the net present value for determining the Covered Loss is based on
a 10 year period. While the assumptions in the net present value calculation
used in the modification process may change, the net present value calculation
for determining the Covered Loss remains constant.
 
Related Junior Lien Mortgage Loans
 
In cases where the lender holds a junior lien mortgage loan that is
collateralized by the same property that collateralizes a Qualifying Loan that
is modified as described above, the junior lien mortgage loan shall also be
modified to enhance overall affordability to the borrower. At a minimum, the
lender shall reduce the interest rate on the junior lien mortgage loan to no
more than 2% per annum. Further modifications may be made at the lender’s
discretion as needed to support affordability and performance of the modified
first lien Qualifying Loan.


Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
73

--------------------------------------------------------------------------------

 
 
EXHIBIT 5.3(a)
 
SINGLE FAMILY SHARED-LOSS LOANS
 
Single Family Active Loan Listing

       
1.
Property type
 
2.
Lien Status
 
3.
Original loan amount
 
4.
Documentation
 
5.
Original Credit Score
 
6.
Original LTV
 
7.
Original combined LTV
 
8.
Original front-end DTI
 
9.
Original back-end DTI
 
10.
Negative Amortization cap
 
11.
Property city
 
12.
Property state
 
13.
Property street address
 
14.
Property zip
 
15.
Maturity date
 
16.
MI Coverage
 
17.
Occupancy
 
18.
Interest rate type
 
19.
Product Type
 
20.
Loan amortization type
 
21.
Lookback
 
22.
Interest Rate Spread
 
23.
Interest rate index
 
24.
Lifetime Interest Rate Cap
 
25.
Interest rate floor
 
26.
First interest cap
 
27.
Periodic interest rate cap
 
28.
Periodic interest floor
 
29.
Payment Adjustment Cap
 
30.
Outstanding Unpaid Principal Balance
 
31.
Interest rate
 
32.
Interest Paid to Date
 
33.
Next payment due date
 
34.
Scheduled Principal and Interest Amount
 
35.
Escrow Taxes and Insurance Payment
 
36.
Escrow balance
 
37.
Next interest rate reset date
 
38.
Next payment reset date
 
39.
Rate reset period
 
40.
Payment reset period
 
41.
Payment History

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
74

--------------------------------------------------------------------------------

 



 
42.
Exceptional Loan Status
 
43.
Valuation date
 
44.
Valuation amount
 
45.
Valuation Type
 
46.
Household income
 
47.
Current Credit Score
 
48.
HELOC Maximum Draw Amount
 
49.
HELOC Draw Period End Date
 
50.
Superior Lien Balance
 
51.
FDIC Asset ID
 
52.
Origination Date
 
53.
Last Renewal Date
 
54.
Number of Renewals
 
55.
Guarantor
 
56.
Nonaccrual
 
57.
Last Payment Date
 
58.
LSBO
 
59.
Undisbursed Commitment availability
 
60.
Credit Line Status
 
61.
HELOC Amount Advanced

 
Non-Single Family Active Loan Listing

       
1.
Borrower ID
 
2.
Short Name
 
3.
Long Name
 
4.
Address line 1
 
5.
Address line 2
 
6.
Address line 3
 
7.
City
 
8.
State
 
9.
Zip Code
 
10.
Taxpayer ID
 
11.
Business Type
 
12.
Relationship Name
 
13.
Relationship ID
 
14.
Credit Score
 
15.
Stock symbol
 
16.
Out of Territory
 
17.
Insiders and Employees
 
18.
Lending Division
 
19.
Lending Officer
 
20.
Branch ID



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
75

--------------------------------------------------------------------------------

 



 
21.
Note number
 
22.
Balance outstanding
 
23.
Undisbursed Commitment availability
 
24.
Original Amount
 
25.
Origination Date
 
26.
Last renewal date
 
27.
Maturity Date
 
28.
Last extension date
 
29.
Number of renewals
 
30.
Number of extensions
 
31.
Note purpose
 
32.
Collateral Code
 
33.
Interest Rate
 
34.
Interest Rate Index
 
35.
Interest Rate Spread
 
36.
Interest earned not collected
 
37.
Borrower’s internal rating
 
38.
Borrower’s rating date
 
39.
Note risk rating
 
40.
Note balance rated pass
 
41.
Note balance rated special mention
 
42.
Note balance rated substandard
 
43.
Note balance rated doubtful
 
44.
Charge off amount
 
45.
Specific Reserve
 
46.
Shared National Credit
 
47.
Guarantor
 
48.
Days Past Due
 
49.
Interest paid-to date
 
50.
Nonaccrual
 
51.
Times Past Due 30 59
 
52.
Times Past Due 60 89
 
53.
Times Past Due 90+
 
54.
Loan Type
 
55.
FFIEC Code
 
56.
Participation indicator
 
57.
Amount Sold
 
58.
Participation Sold Original Amount
 
59.
Collateral description
 
60.
Loan for sale
 
61.
Next due date



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
76

--------------------------------------------------------------------------------

 



 
62.
Payment frequency
 
63.
Variable Rate
 
64.
Periodic Interest Rate Cap
 
65.
Interest Rate Reset Interval
 
66.
Lifetime Interest Rate Cap
 
67.
Troubled Debt Restructured
 
68.
Amortizing/Non-amortizing status
 
69.
Payment amount
 
70.
Last Payment Date
 
71.
Capitalized Interest
 
72.
Number of payments in contract
 
73.
Collateral Value
 
74.
Collateral Valuation/Appraisal Date
 
75.
Lien Status
 
76.
Block Numbering Area or Census Tract
 
77.
MSA Code
 
78.
Dealer Code
 
79.
Dealer Reserve Balance
 
80.
Escrow Balance
 
81.
Co-maker/Joint-maker
 
82.
Late Charges
 
83.
FDIC Asset ID
 
84.
FDIC Asset Type
 
85.
Share-Loss Quarter
 
86.
Collateral Property street address
 
87.
Collateral Property city
 
88.
Collateral Property state
 
89.
Collateral Property zip
 
90.
Payment reset period
 
91.
First payment date
 
92.
Interest rate floor
 
93.
First interest cap
 
94.
Original LTV
 
95.
Original combined LTV
 
96.
Next interest rate reset date
 
97.
Exceptional Loan Status
 
98.
Valuation Type
 
99.
Superior Loan Balance
 
100.
Modification
 
101.
Other Adjustments
 
102.
Assumed Commitment Advances



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
77

--------------------------------------------------------------------------------

 



 
103.
Permitted Advances
 
104.
Capital Expenditures
 
105.
Interest Reserve
 
106.
Net Operating Income
     



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
78

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.15A
 
LOANS SUBJECT TO LOSS SHARING UNDER THE
 
SINGLE FAMILY SHARED-LOSS AGREEMENT
 
- TO BE PROVIDED -


Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 –Single family Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
79

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 4.15B
 
COMMERCIAL SHARED-LOSS AGREEMENT
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 4.15B
COMMERCIAL SHARED-LOSS AGREEMENT
 
TABLE OF CONTENTS

       
ARTICLE 1. GENERAL
1
         
1.1
Purpose
1
 
1.2
Relationship with Purchase and Assumption Agreement
1
 
1.3
Defined Terms
1
       
ARTICLE 2. SHARED-LOSS ARRANGEMENT
1
         
2.1
Accounting for and Management of Shared-Loss Assets
1
 
2.2
Payments with Respect to Shared-Loss Assets
2
 
2.3
Payments Applicable to Shared-Loss Quarters
2
 
2.4
Payments Applicable to Recovery Quarters
3
 
2.5
True-Up Payment and Calculation
3
 
2.6
Limitation on Payments
4
 
2.7
Expenses
5
 
2.8
Permitted Advances and Amendments
8
 
2.9
Recovery
9
 
2.10
Treatment as a Shared-Loss Asset
12
 
2.11
Receiver’s Option to Purchase
13
       
ARTICLE 3. ADMINISTRATION OF SHARED- LOSS ASSETS
14
         
3.1
Management Standards Regarding Administration
14
 
3.2
Assuming Institution’s Responsibilities and Duties
14  
3.3
Third Party Servicers and Affiliates
15
 
3.4
Utilization by the Assuming Institution of Special Receivership Powers
16
 
3.5
Tax Ruling
17
       
ARTICLE 4 SALE OF CERTAIN SHARED-LOSS ASSETS
17
         
4.1
Sales of Shared-Loss Assets
17
 
4.2
Calculation of Gain or Loss on Sale
17
 
4.3
Sale of ORE, Additional ORE or Subsidiary ORE
18
       
ARTICLE 5. CERTIFICATES, REPORTS AND RECORDS
18
         
5.1
Reporting Obligations of the Assuming Institution
18
 
5.2
Quarterly Certificates
18
 
5.3
Notification of Certain Transactions
19
 
5.4
Notification of Related Loans
20
 
5.5
Auditor’s Report; Right to Audit
20
 
5.6
Accounting Principles
21
 
5.7
Records and Reports
21
       
ARTICLE 6. MISCELLANEOUS
22
         
6.1
Expenses
22
 
6.2
Successors and Assigns
22
 
6.3
Waiver of Jury Trial
23
 
6.4
No Third Party Beneficiary
23
 
6.5
Consent; Determination of Discretion
23
 
6.6
Rights Cumulative
23
 
6.7
References
23
 
6.8
Notice
23
       
ARTICLE 7. DISPUTE RESOLUTION
24
 
7.1
Methods of Resolution
24
 
7.2
Informal Resolution
24
 
7.3
Resolution by Non-Binding Dispute Resolution Proceeding
24
 
7.4
Confidentiality of Compromise Negotiations
25
 
7.5
Payment Resulting from Compromise Negotiations
25
 
7.6
Formal Resolution
25
 
7.7
Limitation on FDIC Party
26
 
7.8
Effectiveness of Agreement Pending Dispute
26
 
7.9
Governing Rules and Law
26
 
7.10
Review Board Proceedings
26
 
7.11
Impartiality
28
 
7.12
Schedule
28
 
7.13
Written Award
28
 
7.14
Interest Rate on Award
28
 
7.15
Payments
29
 
7.16
Fees, Costs and Expenses
29
 
7.17
Binding and Conclusive Nature
29
 
7.18
No Precedent
29
 
7.19
Confidentiality; Proceedings, Information and Documents
29
 
7.20
Confidentiality of Arbitration Award
30
 
7.21
Extension of Time Periods
30
 
7.22
Venue
30
       
ARTICLE 8. DEFINITIONS
30



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
i

--------------------------------------------------------------------------------

 
 
EXHIBITS
 

     
Page
True-Up
Exhibit 2.5
 
38
Exclusion from Reimbursable Expenses
Exhibit 2.7
 
39
Interest Income as a Recovery
Exhibit 2.9
 
40
Form of Quarterly Certificates
Exhibit 5.2
 
41

 
SCHEDULES
 

     
Page
Loans Subject to Loss-Sharing under the Commercial Shared-Loss Agreement
Schedule 4.15B
 
45
Shared-Loss Subsidiaries
Schedule 4.15C
 
46



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
ii

--------------------------------------------------------------------------------

 
 
EXHIBIT 4.15B
 
COMMERCIAL SHARED-LOSS AGREEMENT
 
A.       This Commercial Shared-Loss Agreement and the Exhibits attached hereto
and incorporated herein by this reference (collectively, the “Agreement”) is
made pursuant to and as of the date of that certain Purchase and Assumption
Agreement (the “Purchase and Assumption Agreement”) among the Receiver, the
Assuming Institution and the Corporation, to which this Agreement is attached.
 
B.       This Agreement shall apply only if the Assuming Institution has
purchased Shared-Loss Assets (as defined herein) pursuant to the Purchase and
Assumption Agreement. Subject to the provisions of this Agreement, it is the
intention of the parties that the Receiver and the Assuming Institution shall
share certain losses, expenses and Recoveries (as defined herein).
 
A G R E E M E N T
 
ARTICLE 1.          GENERAL.
 
1.1.          Purpose. The purpose of this Agreement is to set forth
requirements regarding, among other things, management of Shared-Loss Assets by
the Assuming Institution and procedures for notices, consents, reporting and
payments. In administering the Shared-Loss Assets, the Assuming Institution
shall at all times comply with the Management Standards set forth in Article 3.
 
1.2.          Relationship with Purchase and Assumption Agreement. To the extent
that any inconsistencies may arise between the terms of the Purchase and
Assumption Agreement and this Agreement with respect to the subject matter of
this Agreement, the terms of this Agreement shall control.
 
1.3.          Defined Terms. The capitalized terms used in this Agreement have
the meanings defined or referenced in Article 8.
 
ARTICLE 2.          SHARED-LOSS ARRANGEMENT.
 
2.1.          Accounting for and Management of Shared-Loss Assets.
 
(a)          Initial Values. The Assuming Institution shall record the
Shared-Loss Assets on its Accounting Records at their respective Book Values as
of the Commencement Date.
 
(b)          Adjustments. After the Commencement Date, the Assuming Institution
shall adjust the Book Values of the Shared-Loss Assets in accordance with this
Agreement, the Examination Criteria and Article VIII of the Purchase and
Assumption Agreement.
 
(c)          Management. The Assuming Institution shall manage and account for
the Shared-Loss Assets in accordance with this Agreement.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
1

--------------------------------------------------------------------------------

 
 
2.2.          Payments with Respect to Shared-Loss Assets.
 
(a)          Calculation and Method of Payments. Subject to the conditions of
this Agreement, the parties shall make the payments set forth in this Article 2.
All payments made by a party under this Agreement shall be made by wire
transfer.
 
(b)          Timing of Payments.

     
(i)           Payments by the Receiver under this Article 2 shall be made within
thirty (30) days following the date on which the Receiver receives the Quarterly
Certificate with respect to each Shared-Loss Quarter or Recovery Quarter,
provided that the Quarterly Certificate is complete, accurate, timely and in
compliance with the requirements of this Agreement.
     
(ii)          Payments by the Assuming Institution under this Article 2 shall be
made on or before the due date for the Quarterly Certificate for each
Shared-Loss Quarter or Recovery Quarter, as applicable.

 
(c)          Source of Receiver’s Funds. Payment obligations of the Receiver
with respect to this Agreement shall be treated as administrative expenses of
the Receiver pursuant to 12 U.S.C § 1821(d)(11). To the extent that the Receiver
requires funds to make payments relating to Shared-Loss Assets pursuant to this
Agreement, the Receiver shall request funds under the Master Loan and Security
Agreement between the FDIC in its corporate capacity and the FDIC in its
receivership capacity, with respect to any receivership, dated as of May 21,
2009, as amended.
 
(d)          Shared-Loss Subsidiaries. Covered Losses with respect to Subsidiary
Shared-Loss Loans and Subsidiary ORE shall not exceed the Applicable Percentage
of the Investment in Subsidiary of each Shared-Loss Subsidiary, if any,
identified on Schedule 4.15C as the owner of each such Subsidiary Shared-Loss
Loans or Subsidiary ORE.
 
2.3.          Payments Applicable to Shared-Loss Quarters. For each Shared-Loss
Quarter, pursuant to the applicable Quarterly Certificate, one of the payments
described at (a) or (b) below shall be made, as appropriate, with respect to
Shared-Loss Assets:
 
(a)          Covered Loss Payments by the Receiver. The Receiver shall pay to
the Assuming Institution the “Covered Loss” which is an amount equal to:
 

 
(i)          the sum of the Applicable Percentage of:




 
(A)         Charge-Offs; plus
     
(B)          Reimbursable Expenses attributable to Shared-Loss Assets; minus
     
(C)          Recoveries; and




 
(ii)          fifty per cent (50%) of collections on Fully Charged-Off Assets
less fifty per cent (50%) of any expenses attributable to such Fully Charged-Off
Assets, provided and only to the extent that such expenses would be Reimbursable
Expenses if such Fully Charged-Off Assets were Shared-Loss Assets.



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
2

--------------------------------------------------------------------------------

 
 
(b)          Covered Gain Payments by the Assuming Institution. If the result of
the calculation described in Section 2.3(a) is a negative amount (the “Covered
Gain”), the Assuming Institution shall pay such amount to the Receiver.
 
2.4.          Payments Applicable to Recovery Quarters. For each Recovery
Quarter, pursuant to the applicable Quarterly Certificate, the payments
described at (a) and (b) below shall be made, as appropriate, with respect to
Shared-Loss Assets:
 
(a)          Payments by the Receiver. The Receiver shall pay to the Assuming
Institution an amount equal to the Applicable Percentage of any Reimbursable
Expenses, for the period through and including the last Shared-Loss Quarter,
which are specified on the Quarterly Certificate for the first Recovery Quarter.
 
(b)          Payments by the Assuming Institution. The Assuming Institution
shall pay to the Receiver:
 

 
(i)           an amount equal to the Applicable Percentage of Net Recoveries for
each Recovery Quarter; plus
     
(ii)          an amount equal to fifty per cent (50%) of any collections on
Fully Charged-Off Assets minus fifty per cent (50%) of any Reimbursable Expenses
attributable to such Fully Charged-Off Assets.

 
(c)          Net Recoveries. “Net Recoveries” means gross Recoveries during any
Calendar Quarter minus Reimbursable Expenses during such Calendar Quarter.
 
(d)          Negative Net Recoveries. If Net Recoveries received in a Recovery
Quarter is a negative amount, then the amount of such Net Recoveries shall be
offset against the amount of gross Recoveries received in the following Recovery
Quarter to determine the amount of Net Recoveries for that following Recovery
Quarter. If, after applying the preceding provisions, Net Recoveries received in
any subsequent Recovery Quarter is also a negative amount, the provisions of
this Section 2.4(d) shall continue to apply to determine the amount of Net
Recoveries in each such subsequent Recovery Quarter.
 
2.5.          True-Up Payment and Calculation.
 
(a)          Payment Obligation of the Assuming Institution. If the Assuming
Institution’s Bid Amount, as set forth in Article VII of the Purchase and
Assumption Agreement, includes an “Asset discount bid” which represents five
percent (5%) or more of the purchase price of the Assets determined in
accordance with Article III of the Purchase and Assumption Agreement, the
Assuming Institution shall pay to the Receiver on the True-Up Date any positive
amount resulting from the calculation set forth in Exhibit 2.5.
 
(b)          Reporting of Calculation. On or before the True-Up Date the
Assuming Institution shall deliver to the Receiver a schedule, signed by the
chief executive officer or the chief financial officer of the Assuming
Institution, setting forth in reasonable detail the calculation described in
Exhibit 2.5, including the calculation of the Net Loss Amount.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
3

--------------------------------------------------------------------------------

 
 
2.6.          Limitation on Payments.
 
(a)          Failure to Administer. If the Assuming Institution fails to
administer any Shared-Loss Asset in accordance with the provisions of Article 3,
the Receiver may determine that such asset will not be treated as a Shared-Loss
Asset pursuant to this Agreement.
 
(b)          Receiver’s Right to Withhold Payment. Notwithstanding any other
provision of this Article 2, the Receiver may withhold all or any portion of a
payment to the Assuming Institution of the amount requested in a Quarterly
Certificate if the Receiver determines that:
 

 
(i)           the Quarterly Certificate is incomplete, inaccurate or untimely;
     
(ii)          based upon the Examination Criteria, a Charge-Off of a Shared-Loss
Asset should not have been effected by the Assuming Institution;
     
(iii)         there is a reasonable basis under the terms of this Agreement for
denying the eligibility of amounts included in a Quarterly Certificate for which
reimbursement or payment is sought;
     
(iv)         with respect to a particular Shared-Loss Asset, the Assuming
Institution has not complied or is not complying with the Management Standards;
     
(v)          the Assuming Institution has failed to comply with the requirements
set forth in Section 5.5 including, but not limited to permitting the Receiver,
its agents, contractors and/or employees to determine compliance with this
Agreement pursuant to Section 5.5(c); or
      (vi)         a retroactive accounting adjustment is to be made by the
Receiver pursuant to Section 5.5(c).

 
(c)          Opportunity to Cure; Payment.

     
(i)           In the event that a determination is made to withhold an amount
pursuant to Section 2.6(b), the Receiver shall provide the Assuming Institution
with notice detailing the grounds for withholding such amount and the Assuming
Institution shall cure any deficiency within a reasonable period of time.
     
(ii)          If the Assuming Institution demonstrates to the satisfaction of
the Receiver that the grounds for withholding a payment, or any part thereof, no
longer exist or have been cured, the Receiver shall pay the Assuming Institution
the amount which the Receiver determines is eligible for payment within thirty
(30) days following the date of such determination.
     
(iii)         If the Assuming Institution does not cure any such deficiency
within a reasonable period of time, the Receiver may withhold payment as
described in Section 2.6 (b) with respect to the affected Shared-Loss Asset(s),
but such withholding will not affect the Receiver’s obligation to make any other
payment properly due pursuant to this Agreement.



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
4

--------------------------------------------------------------------------------

 
 
(d)          Adjustments. In the event that the Receiver withholds payment with
respect to a Charge-Off of a Shared-Loss Asset or determines pursuant to Section
2.6(b) that a payment was improperly made, the Assuming Institution and the
Receiver shall, upon final resolution of such issue, make such accounting
adjustments and payments as may be necessary to give retroactive effect to such
actions.
 
(e)          Interest on Payments. Any payment by the Receiver pursuant to
Section 2.6(d) shall be made together with interest on the amount thereof that
accrues with effect from five (5) Business Days after the date on which payment
was agreed or determined to be due until such amount is paid. The annual
interest rate shall be determined by the Receiver based on the coupon equivalent
of the three (3)-month U.S. Treasury Bill Rate in effect as of the first
Business Day of each Calendar Quarter during which such interest accrues as
reported in the Federal Reserve Board Statistical Release for Selected Interest
Rates H.15 opposite the caption “Treasury bills (secondary market), 3-Month” or,
if not so reported for such day, for the next preceding Business Day for which
such rate was so reported.
 
(f)           Determination of Disputes. Any dispute arising under this Section
2.6 shall be resolved pursuant to the dispute resolution procedures of Article
7.
 
2.7.          Expenses.
 
(a)          Reimbursable Expenses. Reimbursable Expenses incurred by the
Assuming Institution for a product, service or activity may be reimbursable or
recoverable by the Assuming Institution and may be included for the purpose of
calculating payments relating to Shared-Loss Assets. “Reimbursable Expenses”
means actual, reasonable and necessary out-of-pocket expenses incurred in the
usual, prudent and lawful management of a Shared-Loss Asset which are paid to
third parties by or on behalf of the Assuming Institution or its Affiliates for
a Shared-Loss Quarter or a Recovery Quarter, as applicable, in respect of the
following expenditure:

       
(i)          expenses to recover amounts owed with respect to:
       
(A)         Shared-Loss Assets as to which a Charge-Off was effected prior to
the end of the final Shared-Loss Quarter as reflected on the Accounting Records
of the Assuming Institution; and
         
(B)          Failed Bank Charge-Offs;
       
(ii)          expenses to recover amounts described in paragraph (i) which
relate to an Environmental Assessment and any environmental conditions relating
to the Shared-Loss Assets, including remediation expenses for any pollutant or
contaminant and fees for consultants retained to assess the presence, storage or
release of any hazardous or toxic substance or any pollutant or contaminant
relating to the collateral securing a Shared-Loss Asset that has been fully or
partially charged-off, in each case up to a maximum of $200,000 per Shared-Loss
Asset, except as provided in the last paragraph of this Section 2.7(a);



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
5

--------------------------------------------------------------------------------

 



     
(iii)         ORE Expenses to the extent that such amount exceeds any ORE
Income;
     
(iv)         reasonable and necessary litigation expenses with respect to
maximizing Recoveries of Shared-Loss Assets but excluding amounts, if any,
incurred with respect to any alleged improper conduct of the Assuming
Institution;
     
(v)          fees incurred for attorneys, appraisers and other independent
professional consultants engaged as necessary to assist in collections of
Shared-Loss Assets, up to a maximum of $100,000 per Shared-Loss Asset, except as
provided in the last paragraph of this Section 2.7(a);
     
(vi)         a proportion of expenses for collections by or on behalf of the
Assuming Institution on an Asset other than a Shared-Loss Asset with a Book
Value greater than zero which are applied to both that Book Value and to a
Failed Bank Charge-Off, equal to the collections on such Asset which are applied
to the Failed Bank Charge-Off divided by the total collections on such Asset;
and
     
(vii)        with respect to the final Recovery Quarter, Reimbursable Expenses
may include (A) a Net ORE Loss Carryforward if applicable and to the extent set
forth in Section 2.9(g)(iii) and (B) any ORE Expenses to the extent that such
amount exceeds ORE Income.

 
                    If the Assuming Institution estimates in good faith that
required expenditures for the purposes described (A) in paragraph (ii) may
exceed $200,000 or (B) in paragraph (v) may exceed $100,000 with respect to a
particular Shared-Loss Asset, and provides the Receiver with advance notice and
details thereof prior to incurring any such expenditure, the Receiver may, in
its sole and absolute discretion, consent to such greater amount being deemed a
Reimbursable Expense for purposes of this Agreement.
 
(b)          Exclusions. Reimbursable Expenses do not include the following:

     
(i)           Capitalized Expenditures;
     
(ii)          amounts paid to Affiliates of the Assuming Institution;
     
(iii)         with respect to Shared-Loss Assets with prior Failed Bank
Charge-Offs or Charge-Offs or write-downs for which the Assuming Institution is
recognizing interest income as described in Section 2.9(d), the portion of the
expense attributable to that Shared-Loss Loan which is derived by applying the
calculation set forth in Exhibit 2.7;
     
(iv)          Federal, State or local income taxes and expenses related thereto;
     
(v)          salaries, other compensation and related benefits of employees of
the Assuming Institution and its Affiliates including, without limitation,
bonus, commission or severance arrangements, training, payroll taxes, dues and
travel- or relocation-related expenses;



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
6

--------------------------------------------------------------------------------

 
 

 
(vi)        the cost of space occupied by the Assuming Institution or its
Affiliates and their respective staff and the rental and maintenance of
furniture and equipment;
     
(vii)       expenses for data processing, including the purchase or enhancement
of data processing systems;
     
(viii)      except as expressly permitted in Sections 2.7(a)(ii) and 2.7(a)(v),
fees for accounting and other independent professional consultants;
     
(ix)         allocated portions of any other overhead or general and
administrative expense for services of a type which the Assuming Institution
does not normally perform internally;
     
(x)          expenses not incurred in good faith and/or with the same degree of
care that the Assuming Institution normally would exercise in the collection of
troubled assets in which it alone had an interest;
     
(xi)         servicing fees payable to a third party (including a Third Party
Servicer which is an Affiliate of the Assuming Institution), if the Assuming
Institution would have provided those services had the relevant Shared-Loss
Assets not been subject to this Agreement;
     
(xii)        in a Recovery Quarter, ORE Expenses to the extent that such amount
exceeds ORE Income; and
     
(xiii)       expenses which exceed the amount of Recoveries made in any Recovery
Quarter.

 
(c)          Reimbursable Expenses Incurred in Shared-Loss Quarters.
Reimbursable Expenses for Shared-Loss Quarters shall be submitted to the
Receiver in each Quarterly Certificate, and in any event on or before the end of
the first Recovery Quarter.
 
(d)          Reimbursable Expenses Incurred in Recovery Quarters. Reimbursable
Expenses for Recovery Quarters shall be submitted to the Receiver in the
Quarterly Certificate for each Recovery Quarter, and in any event on or before
the Termination Date.
 
(e)          Notification of Certain Expenditures.

     
(i)          Under certain circumstances the Assuming Institution may determine
that, in order to maximize collection of a Shared-Loss Asset or an Asset on
which a Failed Bank Charge-Off has been effected, there is a substantial
likelihood that funds will need to be expended after the Bank Closing Date by or
on behalf of the Assuming Institution to a third party for a specified purpose,
which do not otherwise constitute Reimbursable Expenses. If such expenditure is
estimated to exceed ten percent (10%) of the Book Value of such Shared-Loss
Asset or Asset, respectively, and that Shared-Loss Asset or Asset has a Legal
Balance on the Accounting Records of the Assuming Institution of $1,000,000 or
more, then the Assuming Institution shall promptly report such proposed
expenditure to the Receiver, and may request that such expenditure be treated as
a Permitted Expense.



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
7

--------------------------------------------------------------------------------

 
 

 
(ii)          Within thirty (30) days following receipt of a notice pursuant to
Section 2.7(e)(i), the Receiver will advise the Assuming Institution whether the
Receiver grants or withholds its consent to the qualification of the proposed
expenditures as a Reimbursable Expense. If consent is withheld, the Assuming
Institution shall not be required to make such expenditures and otherwise shall
continue to administer such Shared-Loss Asset in accordance with the Management
Standards.

 
2.8.          Permitted Advances and Amendments. Pursuant to this Agreement,
certain advances in respect of a Shared-Loss Loan and certain amendments in
respect of a Shared-Loss Loan or a Shared-Loss Loan Commitment made by the
Assuming Institution may be permissible additions to the Book Value of the
Shared-Loss Assets, and entitle such Shared-Loss Assets to retain their status
as such, if they satisfy certain criteria, as set forth below:
 
(a)          Permitted Advance. A “Permitted Advance” is an advance on a
Shared-Loss Loan which is made by the Assuming Institution in good faith,
justified by contemporaneous supporting documentation in the Credit File, in
accordance with the applicable requirements set forth in Article 3 and with the
then effective written internal credit policy guidelines of the Assuming
Institution and which meets the following criteria:

       
(i)          it is an advance made by the Assuming Institution, or a legally
binding commitment by the Assuming Institution to advance funds and, in either
case, funds are advanced fully within one (1) year from the Commencement Date;
and

 

 
  (A)          the sum of the following is less than 110% of the Book Value of
such Shared-Loss Loan after such advance has been made:




     
(1)          the Book Value of such Shared-Loss Loan; plus
             
(2)          the unfunded amount of the legally binding commitment referred to
at Section 2.8(a)(i) with respect to that Shared-Loss Loan;




   
  (B)          the Assuming Institution has not taken a Charge-Off with respect
to that Shared-Loss Loan; and
         
  (C)           no Shared-Loss Loan Commitment exists for such Shared-Loss Loan;
or
       
(ii)          it is an advance made by the Assuming Institution which the
Assuming Institution determines is necessary to preserve or secure the value of
the collateral for a Shared-Loss Loan. In making such determination, the
Assuming Institution shall apply the same criteria as it would if the
Shared-Loss Assets were owned by the Assuming Institution or any of its
Affiliates, and subject to the limitation on expenses related to the
remediation, presence, storage or release of any hazardous or toxic substance,
pollutant or contaminant as set forth in Section 2.7(a)(ii).

 


Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
8

--------------------------------------------------------------------------------

 
 
 
                       (b)     Permitted Amendment. A “Permitted Amendment” is,
with respect to any Shared-Loss Loan Commitment or Shared-Loss Loan, any
amendment, modification, renewal or extension thereof, or any waiver of any
term, right or remedy thereunder which is made by the Assuming Institution in
good faith, justified by contemporaneous supporting documentation in the Credit
File, in accordance with the applicable requirements set forth in Article 3 and
with the then effective written internal credit policy guidelines of the
Assuming Institution. A Permitted Amendment must also satisfy the following
criteria:

     
                    (i)     the sum of the following is less than 110% of the
Book Value of such Shared-Loss Loan after such amendment or modification has
been made:

 

 
                    (A)     the Book Value of such Shared-Loss Loan; plus
     
                    (B)     the unfunded amount of any applicable Shared-Loss
Loan Commitment, inclusive of amounts advanced pursuant to such amendment,
modification, renewal or extension; and

 

 
                    (ii)     with respect to a Shared-Loss Loan Commitment or
Shared-Loss Loan which is not a revolving line of credit, it does not increase
the amount of principal (A) then remaining available to be advanced by the
Assuming Institution under the Shared-Loss Loan Commitment or (B) then
outstanding under the Shared-Loss Loan beyond the limit provided in Section
2.8(b)(i); or
     
                    (iii)     with respect to a Shared-Loss Loan Commitment or
Shared-Loss Loan which is a revolving line of credit, it does not increase the
maximum amount of principal authorized as of the Bank Closing Date to be
outstanding at any one time under the underlying revolving line of credit
relationship with the debtor beyond the limit provided in Section 2.8(b)(i)
(regardless of the extent to which such revolving line of credit may have been
funded as of the Bank Closing Date or may subsequently have been funded and/or
repaid); and
     
                    (iv)     it does not extend the term of such Shared-Loss
Loan Commitment or Shared-Loss Loan beyond the end of the final Shared-Loss
Quarter or, if later, beyond the term which existed as of the Bank Closing Date.
     
2.9.     Recovery.

 
                       (a)     Calculation of a Recovery. A “Recovery” is the
sum of the following amounts (without duplication) for any period, subject to
the limitations and exceptions set forth in Section 2.9(b):

     
                    (i)     collections by or on behalf of the Assuming
Institution on Charge-Offs of a Shared-Loss Asset effected by the Assuming
Institution prior to the end of the final Shared-Loss Quarter;



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
9

--------------------------------------------------------------------------------

 
 

 
                    (ii)      collections by or on behalf of the Assuming
Institution on Failed Bank Charge-Offs;
     
                    (iii)     collections by or on behalf of the Assuming
Institution on any Asset on which a Failed Bank Charge-Off has been effected, to
the extent that such collections exceed the Book Value of such Asset;
     
                     (iv)    ORE Income;
     
                    (v)      collections by or on behalf of the Assuming
Institution of any Reimbursable Expenses;
     
                    (vi)     any gain received on a sale or other disposition of
a Shared-Loss Loan or Shared-Loss Subsidiary by or on behalf of the Assuming
Institution;
     
                     (vii)     the amount of any fee or other consideration
received by or on behalf of the Assuming Institution for any amendment,
modification, renewal, extension, refinance, restructure, commitment, sale or
other similar action with respect to a Shared-Loss Loan as to which there exists
a Failed Bank Charge-Off or as to which a Charge-Off has been effected by the
Assuming Institution during or prior to such period, not exceeding the total of
any related Failed Bank Charge-Offs, Charge-Offs and Reimbursable Expenses made
with respect to the particular Shared-Loss Loan; and
     
                    (viii)   interest income, if any, pursuant to Section
2.9(d).
   
                    (b)        Limitations and Exceptions. In calculating a
Recovery, the following shall not be included:
     
                    (i)       amounts paid to the Assuming Institution by the
Receiver pursuant to Article 2;
     
                    (ii)      amounts received by or on behalf of the Assuming
Institution with respect to Charge-Offs effected by the Assuming Institution
after the final Shared-Loss Quarter;
     
                    (iii)     the amount of any gain with respect to Shared-Loss
Loans, ORE, Additional ORE or Subsidiary ORE included in a Recovery which
exceeds the total amount of any Failed Bank Charge-Offs, Charge-Offs and
Reimbursable Expenses made with respect to the particular Shared-Loss Asset; and
     
                    (iv)      after the final Shared-Loss Quarter, ORE Income
except to the extent that aggregate ORE Income exceeds ORE Expenses.
   
                    (c)        Order of Application. For the purpose of
calculating Recoveries, the Assuming Institution shall apply any collections
received on an Asset not otherwise applied to reduce the Book Value of such
Asset, if applicable, in the following order:
     
                      (i)       to Charge-Offs and Failed Bank Charge-Offs;
     
                     (ii)       to Reimbursable Expenses;



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
10

--------------------------------------------------------------------------------

 
 

 
                     (iii)     to interest income; and
     
                    (iv)     to other expenses incurred by the Assuming
Institution which are not Reimbursable Expenses.

 
                    (d)         Interest Income as a Recovery. In the event that
(i) there is any amendment, modification, renewal, extension, refinance,
restructure, commitment, sale or other similar action with respect to a
Shared-Loss Loan as to which there exists a Failed Bank Charge-Off or as to
which a Charge-Off has been effected by the Assuming Institution during or prior
to a Recovery Period and (ii) as a result, the Assuming Institution recognizes
interest income for financial accounting purposes on that Shared-Loss Loan, then
a Recovery shall also include the portion of such interest income recognized by
the Assuming Institution which is derived by applying the calculation set forth
in Exhibit 2.9, subject to the limitations set forth in Section 2.9(e).
 
                    (e)         Maximum Amount of Interest Income. The amount of
any interest income included as a Recovery with respect to a Shared-Loss Loan
subject to Section 2.9(d) shall not exceed the total of the following:

     
  (i)      Failed Bank Charge-Offs;
     
  (ii)     Charge-Offs effected by the Assuming Institution during or prior to
the period in which the amount of a Recovery is being determined; and
     
  (iii)   Reimbursable Expenses paid to the Assuming Institution pursuant to
this Agreement during or prior to the period in which the amount of a Recovery
is being determined, all with respect to that particular Shared-Loss Loan.

 
                    (f)         Application of Collections. Any collections on a
Shared-Loss Loan that are not applied to reduce Book Value of principal or
recognized as interest income shall be applied pursuant to Section 2.9(c).
 
                    (g)         Treatment of Net ORE Loss Carryforward. To
determine whether the Assuming Institution is entitled to apply a Net ORE Loss
Carryforward at the end of the final Recovery Quarter, the Assuming Institution
shall calculate and report the following information with respect to Recovery
Quarters:

     
                    (i)      For any Recovery Quarter other than the final
Recovery Quarter, Net ORE Income is calculated as the amount of ORE Income
received during such Recovery Quarter less (A) ORE Expenses paid to third
parties during such Recovery Quarter and (B) if applicable, Net ORE Loss
Carryforward. Any positive Net ORE Income shall be reported as a Recovery on the
Quarterly Certificate for such Recovery Quarter.
     
                    (ii)     For the final Recovery Quarter, Net ORE Income is
calculated as the amount of ORE Income received during the final Recovery
Quarter less ORE Expenses from the beginning of the final Recovery Quarter up to
the date the Assuming Institution is required to deliver the Final Recovery
Certificate pursuant to this Agreement.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
11

--------------------------------------------------------------------------------

 
 

 
                    (iii)     If there is a Net ORE Loss Carryforward at the end
of the final Recovery Quarter, an amount equal to the Net ORE Loss Carryforward
up to but not exceeding the total Net ORE Income reported as a Recovery on
Quarterly Certificates for all Recovery Quarters may be included as a Recovery
Expense on the Final Recovery Certificate.
     
2.10.     Treatment as a Shared-Loss Asset.

 
                    (a)        Loss of Right to Receive Shared-Loss Asset
Payments. The Assuming Institution shall not be entitled to payments relating to
a Shared-Loss Asset pursuant to Section 2.2 if the Assuming Institution or any
Affiliate of the Assuming Institution:

     
                    (i)      sells or otherwise transfers that Shared-Loss Asset
or any interest therein (whether with or without recourse) to any Person, other
than in compliance with this Agreement;
     
                    (ii)     makes any additional advance, commitment or
increase in the amount of a commitment with respect to that Shared-Loss Loan
that does not constitute a Permitted Advance or a Shared-Loss Loan Commitment
Advance, in which case the entire Shared-Loss Loan will not be entitled to such
payments;
     
                    (iii)     makes any amendment, modification, renewal or
extension of that Shared-Loss Loan that does not constitute a Permitted
Amendment; 
 
                   (iv) manages, administers or collects any Related Loan in a
manner which would increase the amount of any collections with respect to that
Related Loan to the detriment of the Shared-Loss Asset to which such loan is
related; or
     
                    (v)     fails to administer that Shared-Loss Asset pursuant
to the Management Standards, including, without limitation, consistent failure
to provide complete, accurate and timely certificates and reports pursuant to
Article 5.

 
                    (b)       Effective Date of Loss of Shared-Loss Asset
Treatment. If any of the actions described in Section 2.10(a) occur with respect
to a Shared-Loss Asset, the Receiver shall not be obligated to make any payments
to the Assuming Institution with respect to any affected Shared-Loss Loan after
the date of occurrence of such action. In the event that the Receiver withholds
payment pursuant to the foregoing provisions, the Assuming Institution and the
Receiver shall make such accounting adjustments and payments as may be necessary
to give retroactive effect to such actions.
 
                    (c)       Treatment of Recoveries. Notwithstanding Sections
2.10(a) and (b), a Shared-Loss Loan which has been the subject of Charge-Offs
prior to the occurrence of any action described in Section 2.10(a) shall be
treated as a Shared-Loss Asset for the purpose of calculating Recoveries on such
Charge-Offs, provided that the amount of Recoveries shall be limited to the
amount of such Charge-Offs.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
12

--------------------------------------------------------------------------------

 
 
2.11. Receiver’s Option to Purchase.
 
                    (a)     Exercise of Option to Purchase. At any time on or
prior to the Termination Date, the Receiver shall have the option, exercisable
by notice to the Assuming Institution, to purchase a Shared-Loss Asset or an
Asset on which a Failed Bank Charge-Off has been effected which meets any of the
following criteria:

     
                     (i)     if the Shared-Loss Asset has been fully or
partially charged-off or written down and the Receiver determines that the
Assuming Institution is not diligently pursuing collection efforts with respect
to such Shared-Loss Asset;
     
                     (ii)     if the Shared-Loss Asset is the subject of a
request pursuant to Section 2.7(e), notwithstanding any prior consent by the
Receiver with respect to any requested expenditures;
     
                    (iii)     if it is an Asset on which a Failed Bank
Charge-Off has been effected; and
     
                    (iv)     if the Shared-Loss Asset is a Related Loan required
to be included in a schedule pursuant to Section 5.4.

 
                    (b)     Transfer by the Assuming Institution. Within ten
(10) Business Days following the date upon which the Assuming Institution
receives notice pursuant to Section 2.11(a), the Assuming Institution shall
transfer to the Receiver such Shared-Loss Asset or Asset and all Credit Files
and Accounting Records relating thereto and shall take all such other actions as
may be necessary and appropriate to assign, transfer and convey such Shared-Loss
Asset or Asset to the Receiver.
 
                    (c)     Payment by the Receiver. Within fifteen (15)
Business Days after the date upon which the Assuming Institution transfers the
Shared-Loss Asset or Asset pursuant to Section 2.11(b), the Receiver shall pay
to the Assuming Institution a purchase price equal to:

     
                    (i)     the principal amount of such Shared-Loss Asset, any
fees or penalties due from an Obligor and any Accrued Interest (subject to the
limitations set forth at Section 2.11(d)), as stated on the Accounting Records
of the Assuming Institution, as of the date such price is determined (in the
case of a Shared-Loss Loan, regardless of the Legal Balance thereof) plus all
Reimbursable Expenses incurred up to and through the transfer date of such
Shared-Loss Asset pursuant to Section 2.11(b) which have not previously been
paid to the Assuming Institution; minus
     
                    (ii)     the Related Liability Amount applicable to any
Related Liabilities related to such Shared-Loss Asset or Asset.

 
                    (d)     Limitations on Payment by the Receiver. In the case
of the purchase of a Shared-Loss Loan:

     
                    (i)     the price paid pursuant to Section 2.11(c) shall not
include any Accrued Interest accruing during the ninety (90) day period prior to
the purchase date pursuant to Section 2.11(b), except to the extent that such
Accrued Interest is included in the Book Value of such Shared-Loss Loan;

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
13

--------------------------------------------------------------------------------

 
 

 
                    (ii)     the Receiver shall be entitled to any collections
received by the Assuming Institution after the purchase date, which shall be
paid by the Assuming Institution forthwith upon receipt and in any event no
later than simultaneously with delivery of the next Quarterly Certificate; and
     
                    (iii)     for the purposes of determining the amount of
unpaid interest which accrued during a given period with respect to a
variable-rate Shared-Loss Loan, all collections of interest shall be deemed to
be applied to unpaid interest in the chronological order (oldest first) in which
such interest accrued.

 
                    (e)     Receiver’s Assumption of Related Liabilities. The
Receiver shall assume all Related Liabilities with respect to any Shared-Loss
Asset or Asset repurchased pursuant to this Section 2.11 with effect from the
date of transfer of such Shared-Loss Asset or Asset.
 
ARTICLE 3.          ADMINISTRATION OF SHARED-LOSS ASSETS.
 
          3.1.     Management Standards Regarding Administration. During the
term of this Agreement the Assuming Institution shall manage, administer and
collect all Shared-Loss Assets while owned by it or any of its Affiliates in
accordance with the rules, requirements and standards regarding management,
administration and collection of Shared-Loss Assets set forth in this Article 3
(the “Management Standards”). Failure to comply with the Management Standards
shall constitute a material breach of this Agreement. If the Receiver determines
in its sole and absolute discretion that the Assuming Institution is not in
compliance with the Management Standards, it may notify the Assuming Institution
of the breach and may take action pursuant to this Agreement including, without
limitation, as provided in Sections 2.6(a) and (b).
 
          3.2.     Assuming Institution’s Responsibilities and Duties.

   
                    (a)     Covenants of the Assuming Institution. The Assuming
Institution shall:
     
                 (i)     be responsible to the Receiver and the Corporation in
the performance of this Agreement, whether performed by the Assuming
Institution, an Affiliate or a Third Party Servicer;
     
                 (ii)     provide to the Receiver and the Corporation such
certificates, notifications and reports as the Receiver or the Corporation
reasonably deems advisable, including but not limited to the certificates,
notifications and reports required by Article 5; and
     
                 (iii)     permit the Receiver and the Corporation to monitor
the Assuming Institution’s performance of its duties hereunder at all times.

 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
14

--------------------------------------------------------------------------------

 
 
                    (b)     Duties of the Assuming Institution with Respect to
Shared-Loss Assets. In the performance of duties in accordance with the
Management Standards, the Assuming Institution shall at all times exercise its
best business judgment and shall:

     
                    (i)     manage, administer, collect and effect Charge-Offs
and Recoveries with respect to each Shared-Loss Asset in a manner consistent
with the following:

 

 
               (A)     usual and prudent business and banking practices; and
     
               (B)     the Assuming Institution’s (or, if applicable, a Third
Party Servicer’s) practices and procedures including, without limitation, all
applicable law, the written internal credit policy guidelines of the Assuming
Institution (or, if applicable, of a Third Party Servicer) in effect from time
to time, with respect to the management, administration and collection of and
taking of Charge-Offs and write-downs with respect to loans, ORE and repossessed
collateral that do not constitute Shared-Loss Assets;

 

 
                    (ii)     use its best efforts to maximize collections with
respect to, and manage and administer, Shared-Loss Assets without favored
treatment for any assets owned by the Assuming Institution or any of its
Affiliates that are not Shared-Loss Assets;
     
                    (iii)     adopt and implement accounting, reporting,
record-keeping and similar systems with respect to the Shared-Loss Assets, as
provided in Sections 5.6 and 5.7;
     
                    (iv)     retain sufficient staff to perform its duties
hereunder;
     
                    (v)     not manage, administer or collect a Related Loan in
a manner which would have the effect of increasing the amount of any collections
with respect to the Related Loan to the detriment of the Shared-Loss Asset to
which such loan is related; and
     
                    (vi)     cause any of its Affiliates to which it transfers
any Shared-Loss Assets and any Third Party Servicer to act in accordance with
the Management Standards.
     
3.3.    Third Party Servicers and Affiliates.
     
          (a)     Appointment of Third Party Servicers.
     
                    (i)     With the prior consent of the Receiver, the Assuming
Institution may perform any of its obligations and/or exercise any of its rights
under this Agreement through one or more Third Party Servicers. The Assuming
Institution shall notify the Receiver at least forty (40) days prior to the
proposed appointment of a Third Party Servicer. Such notice will include
information regarding the Third Party Servicer’s relevant experience,
qualifications, financial strength and any pending litigation in relation to
servicing activities. In the case of a Third Party Servicer that is an Affiliate
of the Assuming Institution, the notice shall include an express statement that
the Third Party Servicer is an Affiliate. The Receiver may object to the
proposed appointment of a Third Party Servicer by giving the Assuming
Institution notice that it so objects within thirty (30) days following the
Receiver’s receipt of the notice of the proposed appointment. The appointment of
a Third Party Servicer by the Assuming Institution shall not release the
Assuming Institution from any obligation or liability hereunder.



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
15

--------------------------------------------------------------------------------

 
 

 
                    (ii)     The Assuming Institution shall provide to the
Receiver written notification immediately following the execution of any
contract pursuant to which a Third Party Servicer or any third party (other than
an Affiliate of the Assuming Institution) will manage, administer or collect any
of the Shared-Loss Assets.

 
                    (b)     Actions of and Expenses Incurred by Third Party
Servicers. The Assuming Institution shall ensure that the practices, procedures
and guidelines of any Third Party Servicer comply with the obligations of the
Assuming Institution under this Agreement. The Assuming Institution shall
provide to the Receiver a copy of the Assuming Institution’s written agreement
with each Third Party Servicer and shall ensure compliance by each Third Party
Servicer with the Assuming Institution’s obligations under this Agreement,
including, without limitation, amending such agreement with each Third Party
Servicer to the extent necessary. Subject to the foregoing and to the other
provisions of this Agreement, a Third Party Servicer may take actions and incur
expenditures in the same manner as the Assuming Institution, and out-of-pocket
expenses incurred by a Third Party Servicer on behalf of the Assuming
Institution shall be Reimbursable Expenses if such out-of-pocket expenses would
qualify as Reimbursable Expenses if incurred by the Assuming Institution.
 
                    (c)     Duties with Respect to Affiliates. The Assuming
Institution shall provide to the Receiver prior written notification of any
transaction with or by any Affiliate of the Assuming Institution with respect to
any Shared-Loss Asset including, without limitation, the execution of any
contract pursuant to which an Affiliate of the Assuming Institution will own,
manage, administer or collect amounts owing with respect to a Shared-Loss Asset.
The Assuming Institution shall notify the Receiver at least forty (40) days
prior to a proposed transaction with an Affiliate which is not on an arm’s
length basis or commercially reasonable terms. Such notice will include
information regarding the Affiliate’s relevant experience, qualifications and
financial strength. The Receiver may object to the proposed transaction with an
Affiliate in such circumstances by giving the Assuming Institution notice that
it so objects within thirty (30) days following the Receiver’s receipt of the
notice of the proposed transaction.
 
          3.4.    Utilization by the Assuming Institution of Special
Receivership Powers.
 
                    (a)     Notice and Request to Receiver. Upon timely notice
to and with the prior consent of the Receiver, which may be granted or withheld
in its sole discretion, to the extent permitted by applicable law, the Assuming
Institution may utilize in a legal action any special legal power or right which
the Assuming Institution derives as a result of having acquired a Shared-Loss
Asset from the Receiver.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
16

--------------------------------------------------------------------------------

 
 
                    (b)     Use of Special Legal Powers. The Receiver may direct
usage by the Assuming Institution of any special legal powers of the Receiver or
the Corporation. The Assuming Institution shall:
 
(i)       comply in all respects with any direction from the Receiver or the
Corporation and with any protocols, directives or interpretive memoranda issued
from time to time by the Receiver or the Corporation;
 
(ii)      upon request of the Receiver, notify the Receiver of the status of any
legal action in which any special legal power or right is utilized; and
 
(iii)     immediately notify the Receiver of any judgment or significant order
in any legal action involving any of such special powers or rights.
 
          3.5.     Tax Ruling. The Assuming Institution shall not at any time,
without the Corporation’s prior consent, seek a private letter ruling or other
determination from the Internal Revenue Service or otherwise seek to qualify for
any special tax treatment or benefits associated with any payments made by the
Receiver pursuant to this Agreement.
 
ARTICLE 4.          SALE OF CERTAIN SHARED-LOSS ASSETS.
 
          4.1. Sales of Shared-Loss Assets. All sales of Shared-Loss Assets are
subject to the prior written approval of the Receiver, except as provided in
Section 4.3:
 
                    (a)     Sales with the Receiver’s Consent. After the fourth
anniversary of the Commencement Date and with the prior consent of the Receiver,
the Assuming Institution may conduct sales to liquidate for cash consideration,
in one or more transactions, all or a portion of the Shared-Loss Assets
(individually or in portfolio transactions) then held by the Assuming
Institution. The Assuming Institution shall provide the Receiver with at least
sixty (60) days notice prior to any such proposed sale and the notice shall set
forth the sale details and the proposed sale schedule.
 
                    (b)     Sales Required by the Receiver. During the twelve
(12) month period immediately prior to the Termination Date the Receiver may, in
its sole and absolute discretion, require the Assuming Institution to liquidate
for cash consideration, in one or more transactions, all Shared-Loss Assets then
held by the Assuming Institution. If the Receiver exercises such right, it shall
give notice to the Assuming Institution setting forth the time period within
which the Assuming Institution shall be required to offer to sell the
Shared-Loss Assets. The Assuming Institution shall make a good faith effort to
sell the Shared-Loss Assets and to otherwise comply with the provisions of the
Receiver’s notice.
 
                    (c)     Conduct of Sales. Any sale pursuant to this Section
4.1 shall be conducted by means of sealed bid, to third parties, which may not
include any Affiliates of the Assuming Institution, any contractors of the
Assuming Institution or any Affiliates of contractors of the Assuming
Institution. The Assuming Institution shall notify the Receiver prior to the
proposed appointment of any financial advisor or other third party broker or
sales agent for the liquidation of the remaining Shared-Loss Assets pursuant to
Section 4.1(b). The Receiver may object to such proposed appointment by giving
the Assuming Institution notice that it so objects within thirty (30) days
following the Receiver’s receipt of the notice of the proposed appointment.
 
          4.2.     Calculation of Gain or Loss on Sale. The gain or loss on
sales conducted in accordance with the provisions of Section 4.1 will be
calculated based on the gross sale price received by the Assuming Institution
less the Book Value of the Shared-Loss Assets which are sold.

   
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
17

--------------------------------------------------------------------------------

 
 
          4.3.     Sale of ORE, Additional ORE or Subsidiary ORE.
Notwithstanding the provisions of Section 4.1, the Assuming Institution may sell
or otherwise dispose of ORE, Additional ORE or Subsidiary ORE at any time to a
Person other than an Affiliate, a contractor of the Assuming Institution or any
Affiliate of a contractor of the Assuming Institution, provided that such sale
is conducted in an arm’s length, commercially reasonable and prudent manner.
 
ARTICLE 5.           CERTIFICATES, REPORTS AND RECORDS.
 
          5.1.    Reporting Obligations of the Assuming Institution.
 
                    (a)     Records, Notifications and Reports. The Assuming
Institution shall maintain such records, provide such notifications and deliver
such reports as are required pursuant to this Agreement, including, without
limitation, the records, notifications and reports as provided in the following
provisions of this Article 5. Nothing contained in this Agreement shall be
deemed to modify any laws, regulations or orders that are otherwise applicable
to the Assuming Institution.
 
                    (b)     Certification of Accuracy and Completeness. Every
submission by the Assuming Institution to the Receiver of a Quarterly
Certificate, the Final Recovery Certificate and any other document or
information shall constitute a certification from the Assuming Institution that
the information provided in such submission is correct, complete and in
compliance with this Agreement.
 
          5.2.    Quarterly Certificates.
 
                    (a)     Shared-Loss Quarters. Within thirty (30) days after
the end of each Shared-Loss Quarter, the Assuming Institution shall deliver to
the Receiver a Quarterly Certificate setting forth the following information
with respect to each such Shared-Loss Quarter, in such form and detail as the
Receiver may specify from time to time:

     
                              (i)     Charge-Offs with respect to Shared-Loss
Assets;
     
                              (ii)     Recoveries;
     
                             (iii)     collections on Assets on which a Failed
Bank Charge-Off has been effected;
     
                             (iv)     aggregate Charge-Offs less Recoveries;
     
                             (v)     Reimbursable Expenses; and
     
                             (vi)     ORE Income.



Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 


 
18

--------------------------------------------------------------------------------

 
 
 
(b)           Recovery Quarters. Not later than thirty (30) days after the end
of each Recovery Quarter, the Assuming Institution shall deliver to the Receiver
a Quarterly Certificate setting forth the information specified in Section
5.2(a) and the following information with  respect to each Recovery Quarter, in
such form and detail as the Receiver may specify from time to time: 
 
                (i)           Recoveries and Reimbursable Expenses;
 
(ii)          on the Quarterly Certificate for the first Recovery Quarter only,
the Assuming Institution may report as a separate item any Reimbursable Expenses
which were: (A) paid prior to or during the final Shared-Loss Quarter, (B) not
included in a Quarterly Certificate for any Shared-Loss Quarter because they
were not paid by or on behalf of the Assuming Institution during a Shared-Loss
Quarter and (C) paid by or on behalf of the Assuming Institution during the
first Recovery Quarter; and
 
(iii)         ORE Income, ORE Expenses and Net ORE Income.
 
(c)           Final Recovery Certificate.  In addition to the information
specified in Sections 5.2(a) and 5.2(b), in the Final Recovery Certificate the
Assuming Institution shall include any Recoveries which were not included in a
Quarterly Certificate for a Recovery Quarter and may include any Reimbursable
Expenses which were: (A) incurred prior to or during the final Recovery Quarter,
(B) not included in a Quarterly Certificate for any Recovery Quarter because
they were not paid by or on behalf of the Assuming Institution during a Recovery
Quarter and (C) paid by or on behalf of the Assuming Institution prior to the
date the Assuming Institution is required to deliver the Final Recovery
Certificate to the Receiver pursuant to Section 5.2(b).  
 
(d)           Completeness of Information.  The Assuming Institution shall
provide to the Receiver complete and accurate information, except to the extent
that it is unable to do so as a result of the failure of the Failed Bank or the
Receiver to provide requested information.
 
(e)           Limitations.  The Assuming Institution may claim each Charge-Off
and each item of expenditure, income, gain or loss only on the Quarterly
Certificate for the period in which such Charge-Off, expenditure, income, gain
or loss was incurred.  The inclusion of information regarding Reimbursable
Expenses in a Quarterly Certificate or other documentation does not create any
reimbursement obligation of the Receiver if the Assuming Institution is not
otherwise in compliance with this Agreement.
 
(f)            True-Up Date.  The Assuming Institution shall deliver the
schedule required pursuant to Section 2.5(b) on or before the True-Up Date.
 
5.3.         Notification of Certain Transactions.  Prior to the Termination
Date the Assuming Institution shall notify the Receiver within fifteen (15) days
following any of the following becoming fully or partially charged-off:  
 
 
                (a)     a Shared-Loss Loan having a Legal Balance (or, in the
case of more than one (1) Shared-Loss Loan made to the same Obligor, a combined
Legal Balance) of $5,000,000 or more in circumstances in which a legal claim
against the relevant Obligor survives; and
               
                (b)          a Shared-Loss Loan made to a director, an
“executive officer” as defined in 12 C.F.R. § 215.2(d), a “principal
shareholder” as defined in 12 C.F.R. § 215.2(l), or an Affiliate of the Assuming
Institution.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
19

--------------------------------------------------------------------------------

 
 
5.4.         Notification of Related Loans.  In addition to maintaining records
of all Related Loans, the Assuming Institution shall prepare and deliver to the
Receiver, on a semi-annual basis, together with the Quarterly Certificates for
all Shared-Loss Quarters and Recovery Quarters ending on June 30 and December
31, schedules of all Related Loans which are commercial loans or commercial real
estate loans which have Legal Balances of $5,000,000 or more on the Accounting
Records of the Assuming Institution as of June 30 and December 31, to the extent
that more than one of such loans are to the same Obligor on Related Loans of
$5,000,000 or more.
 
5.5.         Auditor’s Report; Right to Audit.
 
(a)           Independent Auditor’s Report.
 
(i)           Within the time period permitted for the examination audit
pursuant to 12 C.F.R. § 363 following the end of each fiscal year, from and
including the fiscal year during which the Bank Closing Date occurs, up to and
including the calendar year during which the Termination Date occurs, the
Assuming Institution shall deliver to the Receiver and the Corporation a report
signed by its independent public accountants stating that such accountants have
reviewed this Agreement and that, in the course of their annual audit of the
Assuming Institution’s books and records, nothing has come to their attention
suggesting that any computations required to be made by the Assuming Institution
during each such year were not made in accordance with this Agreement. 
 
(ii)          In the event that the Assuming Institution cannot comply with the
provisions of Section 5.5(a)(i), within seven (7) days following the end of the
time period permitted for the examination audit pursuant to 12 C.F.R. § 363, the
Assuming Institution shall submit to the Receiver corrected computations
together with a report signed by its independent public accountants stating
that, after giving effect to such corrected computations, nothing has come to
the attention of such accountants suggesting that any computations required to
be made by the Assuming Institution during such year were not made by the
Assuming Institution in accordance with this Agreement. In such event, the
Assuming Institution and the Receiver shall make all such accounting adjustments
and payments as may be necessary to give effect to each correction reflected in
such corrected computations, retroactive to the date on which the corresponding
incorrect computation was made.  It is the intention of this provision to align
the timing of the audit required under this Agreement with the examination audit
required pursuant to 12 C.F.R. § 363.
 
                                (b)           Assuming Institution’s Internal
Audit.  The Assuming Institution shall perform on an annual basis an internal
audit of its compliance with this Agreement and shall provide the Receiver and
the Corporation with:
 
                                (i)           copies of all internal audit
reports and access to all related internal audit work papers; and
                               
                                (ii)          a certificate signed by the chief
executive officer or chief financial officer of the Assuming Institution
certifying that the Assuming Institution is in compliance with this Agreement or
identifying any areas of non-compliance.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
20

--------------------------------------------------------------------------------

 
 
(c)           Right of Receiver or Corporation to Audit.  The Receiver or the
Corporation, their respective agents, contractors and employees, may (but are
not required to) perform an audit to determine the Assuming Institution’s
compliance with this Agreement at any time, by providing not less than ten (10)
Business Days prior notice. The scope and duration of any such audit shall be at
the discretion of the Receiver or the Corporation, as the case may be.  The
Receiver or the Corporation, as the case may be, shall bear the expense of any
such audit. In the event that any corrections are necessary as a result of such
an audit, the Assuming Institution and the Receiver shall make such accounting
adjustments, payments and withholdings as may be necessary to give retroactive
effect to such corrections.  
 
(d)           Authority to Advisors and Representatives.  The Assuming
Institution shall, and shall cause its Affiliates, contractors and Third Party
Servicers to, allow its advisors and representatives to discuss its (and any
Affiliates’, contractors’ or Third Party Servicers’) affairs, finances and
accounts as they relate to Shared-Loss Assets, or any other matters relating to
this Agreement or the rights and obligations hereunder, with the Receiver and
authorizes such advisors and representatives to so discuss such affairs,
finances and accounts with the Receiver.
 
5.6.         Accounting Principles.
 
(a)           Maintenance of Books and Records.  The Assuming Institution shall
at all times during the term of this Agreement keep books and records which
fairly present all dealings and transactions carried out in connection with its
business and affairs.
 
(b)     Accounting Principles.  Except as otherwise provided for in the Purchase
and Assumption Agreement or this Agreement, the Assuming Institution shall keep
all financial books and records in accordance with generally accepted accounting
principles, which shall be consistently applied for the periods involved.
 
(c)           Change in Accounting Principles.  The Assuming Institution shall
not make any change in its accounting principles which adversely affects the
value of the Shared-Loss Assets, unless it obtains the prior written approval of
the Corporation or if required by a change in generally accepted accounting
principles.  The Assuming Institution shall notify the Corporation of any change
in its accounting principles that is required by a change in generally accepted
accounting principles which would affect any Shared-Loss Asset, the accounting
for any Shared-Loss Asset or the amount of any loss, gain, expense, cost or
other item of reimbursement that may be due to or from the Assuming Institution.
 
5.7.         Records and Reports.
 
(a)           Content of Records.  The Assuming Institution shall establish and
maintain records on a separate general ledger, and on such subsidiary ledgers as
may be appropriate, in such form and detail as the Receiver or the Corporation
may specify, to account for the Shared-Loss Assets and to enable the Assuming
Institution to prepare and deliver such reports as the Receiver or the
Corporation may from time to time request pursuant to this Article 5.  Without
limitation, such books and records shall be kept in such a manner that
information will be readily available to determine and document compliance with
this Agreement and the Purchase and Assumption Agreement.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
21

--------------------------------------------------------------------------------

 
 
(b)           Additional Information.  The Assuming Institution shall promptly
provide to the Receiver or the Corporation such information as the requesting
party may request from time to time, including financial statements,
computations and information as the Receiver or the Corporation deems necessary
or appropriate in connection with monitoring compliance with this Agreement,
certified as correct by the chief executive officer or chief financial officer
of the Assuming Institution if so requested.  The Assuming Institution shall
provide to the Receiver all such loan-level data and cumulative information
regarding the Shared-Loss Assets as the Receiver may request from time to time.
 
ARTICLE 6.             MISCELLANEOUS.
 
6.1.         Expenses.   All costs and expenses incurred by a party in
connection with this Agreement (including the performance of any obligations or
the exercise of any rights hereunder) shall be borne by such party unless
expressly otherwise provided, whether or not the transactions contemplated
herein are consummated.
 
6.2.         Successors and Assigns.
 
(a)           Binding on Successors and Assigns; Assignment.  This Agreement,
and all of the terms and provisions hereof shall be binding upon and shall inure
to the benefit of the parties hereto and their respective permitted successors
and assigns only.  The Receiver may assign or otherwise transfer this Agreement
and the rights and obligations of the Receiver hereunder (in whole or in part)
to the Corporation in its corporate capacity without the consent of the Assuming
Institution.  Notwithstanding anything to the contrary contained in this
Agreement, the Assuming Institution may not assign or otherwise transfer this
Agreement or any of the Assuming Institution’s rights or obligations hereunder
(in whole or in part) or sell or transfer any subsidiary of the Assuming
Institution holding title to Shared-Loss Assets without the prior written
consent of the Receiver, which consent may be granted or withheld by the
Receiver in its sole and absolute discretion.  An assignment or transfer of this
Agreement includes:
 
(i)           a merger or consolidation of the Assuming Institution with or
into another Person, if the shareholders of the Assuming Institution will own
less than sixty-six and two/thirds percent (66.66%) of the equity of the
consolidated entity;
 
(ii)          a merger or consolidation of the Assuming Institution’s
Holding Company with or into another Person, if the shareholders of the Holding
Company will own less than sixty-six and two/thirds percent (66.66%) of the
equity of the consolidated entity;
 
(iii)         the sale of all or substantially all of the assets of the
Assuming Institution to another Person; or
 
(iv)         a sale of Shares by any one or more shareholders that will effect a
change in control of the Assuming Institution, as determined by the Receiver
with reference to the standards set forth in the Change in Bank Control Act, 12
U.S.C. 1817(j).
 
                                Any transaction under this Section 6.2 that
requires the Receiver’s consent that is made without such consent will relieve
the Receiver of its obligations under this Agreement.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
22

--------------------------------------------------------------------------------

 
 
(b)           No Recognition of Loss.  No loss shall be recognized under
this Agreement as a result of any accounting adjustments that are made due to or
as a result of any assignment or transfer of this Agreement or any merger,
consolidation, sale or other transaction to which the Assuming Institution, its
Holding Company or any Affiliate is a party, regardless of whether the Receiver
consents to such assignment or transfer in connection with such
transaction pursuant to this Section 6.2.
 
6.3.        WAIVER OF JURY TRIAL.   EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ALL
RIGHT TO TRIAL BY JURY IN, OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE, ARISING OUT OF OR RELATING TO OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
 
6.4.         No Third Party Beneficiary.  This Agreement is for the sole and
exclusive benefit of the parties and their respective permitted successors and
permitted assigns and there shall be no other third party
beneficiaries.  Nothing in this Agreement shall be construed to grant to any
other Person any right, remedy or claim under or in respect of this Agreement or
any provision hereof.
 
6.5.         Consent; Determination or Discretion.  When the consent or approval
of a party is required under this Agreement, such consent or approval shall be
obtained in writing and unless expressly otherwise provided, shall not be
unreasonably withheld or delayed.  When a determination or decision is to be
made by a party under this Agreement, that party shall make such determination
or decision in its reasonable discretion unless expressly otherwise provided.
 
6.6.         Rights Cumulative.  Except as expressly otherwise provided herein,
the rights of each of the parties under this Agreement are cumulative, may be
exercised as often as any party considers appropriate and are in addition to
each such party’s rights under the Purchase and Assumption Agreement, any of the
agreements related thereto or under applicable law.  Any failure to exercise or
any delay in exercising any of such rights, or any partial or defective exercise
of such rights, shall not operate as a waiver or variation of that or any other
such right, unless expressly otherwise provided.
 
6.7.         References.  References in this Agreement to Recitals, Articles,
Sections and Exhibits are to Recitals, Articles, Sections and Exhibits of this
Agreement, respectively, unless the context indicates that the Purchase and
Assumption Agreement is intended. References to parties are to the parties to
this Agreement.  Unless expressly otherwise provided, references to days and
months are to calendar days and months respectively.  Article and Section
headings are for convenient reference and shall not affect the meaning of this
Agreement.  References to the singular shall include the plural, as the context
may require, and vice versa.
 
6.8.          Notice.
 
(a)           Form of Notices.  All notices shall be given in writing to the
parties at the addresses set forth in Sections 6.8(b) and 6.8(c) and sent in
accordance with the provisions of Section 13.6 of the Purchase and Assumption
Agreement, unless expressly otherwise provided.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
23

--------------------------------------------------------------------------------

 
 
(b)       Notice to FDIC (Division of Resolutions and Receiverships). With
respect to a notice under this Agreement, other than pursuant to Section 3.4(a):
 

 
Federal Deposit Insurance Corporation  
Division of Resolutions and Receiverships  
550 17th Street, N.W.
Washington, D.C.  20429
Attention: Assistant Director, Franchise and Asset Marketing

 
(c)       Notice to FDIC (Legal Division). With respect to a notice under
Section 3.4(a):
 

 
Federal Deposit Insurance Corporation Legal Division
 
7777 Baymeadows Way West
 
Jacksonville, FL 32256
 
Attention: Managing Counsel
 
 
with a copy to:
 
 
Federal Deposit Insurance Corporation Legal Division
 
Virginia Square, L. William Seidman Center
 
3501 Fairfax Drive, VS-E-7056
 
Arlington, Virginia 22226
 
Attention: Senior Counsel (Special Issues Group)

 
ARTICLE 7.          DISPUTE RESOLUTION.
 
7.1.        Methods of Resolution.  The methods of resolving a dispute arising
pursuant to this Agreement shall be as follows:
 
                (a)     Charge-Offs.  Any dispute as to whether a Charge-Off of
a Shared-Loss Asset was made in accordance with the Examination Criteria shall
be finally resolved by the Assuming Institution’s Chartering Authority.
 
                                (b)          Other Disputes.  Any other dispute
(a “Dispute Item”) shall be resolved in accordance with the following provisions
of this Article 7.
 
                7.2.         Informal Resolution.  The Receiver or the
Corporation, as appropriate, (the “FDIC Party”) and the Assuming Institution
shall negotiate in good faith to resolve any Dispute Item within thirty (30)
Business Days following receipt of information concerning the Dispute Item.   
 
7.3.         Resolution by Non-Binding Dispute Resolution Proceeding.  If
informal resolution of the Dispute Item pursuant to Section 7.2 is unsuccessful,
the FDIC Party, on the one hand, and the Assuming Institution, on the other
hand, may submit to the other party written notification of a Dispute Item (a
“Notice of Dispute”).  The Notice of Dispute shall contain a description of the
dispute, an estimate of the amount in issue and any other information required
pursuant to this Article 7.  The parties shall make good faith efforts to
resolve the dispute by mutual agreement within thirty-five (35) Business Days
following receipt of the Notice of Dispute.  In furtherance of these efforts,
the parties should consider the mutually agreed upon use of less formal dispute
resolution techniques, which may include, but are not limited to, mediation,
settlement conference, early neutral evaluation and any other dispute resolution
proceedings (as defined in § 571(6) of the Administrative Dispute Resolution Act
(“ADRA”), 5 U.S.C. § 571 et seq.), as amended).
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
24

--------------------------------------------------------------------------------

 
 
7.4.         Confidentiality of Compromise Negotiations.  All good faith
attempts to resolve or compromise a dispute pursuant to Sections 7.2 or 7.3 will
be confidential. All such compromise negotiations, including any statements made
or documents prepared by any party, attorney or other participant, are
inadmissible as evidence in other proceedings and may not be construed for any
purpose as admissions against interest.
 
7.5.         Payment Resulting from Compromise Negotiations.  If the FDIC Party
and the Assuming Institution resolve a Dispute Item to their mutual satisfaction
pursuant to Sections 7.2 or 7.3, including any dispute pursuant to Section 2.6,
then within thirty (30) days following such resolution, the appropriate party
shall make payment or take action as agreed by the parties.
 
7.6.         Formal Resolution.
 
(a)           Arbitration Matters. Any Dispute Item which has an estimated
amount in issue not exceeding $1,000,000 per Asset may be proposed by the party
seeking relief (the “Claimant Party”) for arbitration pursuant to the provisions
of this Section 7.6.  No more than three Dispute Items may be submitted for any
single arbitration, provided that, by mutual agreement pursuant to Section
7.6(c), the parties may agree to submit any Dispute Item(s) to arbitration.
 
(b)          Proposal to Arbitrate. If the FDIC Party and the Assuming
Institution do not resolve a Dispute Item pursuant to Sections 7.2 and 7.3, then
within ten (10) Business Days following the expiration of the period provided in
Section 7.3, the Claimant Party may propose to submit the unresolved Dispute
Item to arbitration by notifying the other party (the “Respondent Party”) in
writing.
 
(c)          Submission to Arbitration. The Respondent Party may agree to the
Claimant Party’s proposal of arbitration by responding in writing within ten
(10) Business Days following receipt of such proposal.  Within five (5) Business
Days following receipt of the Respondent Party’s agreement to arbitrate, the
Claimant Party may submit the Dispute Item to the American Arbitration
Association (“AAA”) for arbitration.  No Dispute Item may be submitted for
arbitration without the consent of both parties.
 
(d)          Waiver of Arbitration. If the Claimant Party does not (i) propose
to submit the Dispute Item to arbitration within the period set forth in Section
7.6(b) or (ii) submit the Dispute Item to AAA within the period set forth in
Section 7.6(c), then the Claimant Party shall be deemed to have waived
submission of the Dispute Item to arbitration.
 
(e)           Litigation Matters. If the FDIC Party and the Assuming Institution
do not agree to submit the Dispute Item to arbitration, the Dispute Item may be
resolved by litigation in accordance with Federal or state law, as provided in
Section 13.10 of the Purchase and Assumption Agreement.  Any litigation shall be
filed in a United States District Court in the proper district.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
25

--------------------------------------------------------------------------------

 
 
 (f)    Arbitration Administrator. The FDIC Party may, in its discretion,
appoint an organization other than AAA for administration of arbitration
pursuant to this Section 7.6, in which case this Article 7 and the rules and
procedures set forth herein, including the Commercial Arbitration Rules as
referred to in Section 7.9, shall govern the arbitration.  AAA or such other
organization appointed pursuant to this Section 7.6(f) shall be referred to in
this Agreement as the “Arbitration Administrator.”
 
7.7.         Limitation on FDIC Party.  Nothing in this Article 7 shall be
interpreted as obligating the FDIC Party to submit to a dispute resolution
proceeding (as defined in ADRA at § 571(6)) any Dispute Item described in (i)
ADRA, § 572(b) or (ii) the FDIC’s Statement of Policy Regarding Binding
Arbitration, 66 Fed. Reg. 18632 (April 10, 2001), as amended, as a dispute for
which an agency shall consider not using a dispute resolution proceeding.
 
7.8.         Effectiveness of Agreement Pending Dispute.  Notwithstanding
anything in this Agreement to the contrary, in the event that a Notice of
Dispute is provided to a party under this Article 7 prior to the Termination
Date, the terms of this Agreement shall remain in effect with respect to the
items set forth in such notice until the dispute with respect to such items has
been finally resolved, and such dispute shall be resolved in accordance with the
provisions of this Agreement even if that resolution occurs after the
Termination Date.
 
7.9.         Governing Rules and Law for Arbitration.  Any arbitration shall be
substantively governed by the Federal law of the United States of America, and
in the absence of controlling Federal law, in accordance with the laws of the
state in which the main office of the Failed Bank is located.  The arbitration
shall be procedurally governed by the Commercial Arbitration Rules (the
“Commercial Arbitration Rules”) established by AAA to the extent that such rules
are not inconsistent with this Article 7, the Federal Arbitration Act, 9 U.S.C.
§ 1 et seq. (“Federal Arbitration Act”), and ADRA., as each may be in effect at
the time that the arbitration is initiated, except that the Commercial
Arbitration Rules’ Expedited Procedures shall not apply unless the FDIC Party
and Claimant Party otherwise agree in writing.  The Review Board (as defined
below) may modify the procedures set forth in such rules from time to time with
the prior written approval of the Claimant Party and the Respondent Party.
 
7.10.      Review Board Proceedings.  The arbitration of a dispute shall be
conducted by a review board (a “Review Board”) which shall consist of either one
(1) or three (3) members (each, a “Member”) with such expertise as the Claimant
Party and Respondent Party agree is relevant.  The Claimant Party shall specify,
in its Notice of Dispute, the number of Members which it proposes for the Review
Board.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
26

--------------------------------------------------------------------------------

 
 
(a)           Selection of Members.  
 
(i)           Claimant Party Proposes One Member.  If the Dispute Item(s) are
less than $500,000 in total, the Claimant Party may propose that the Review
Board shall consist of one Member, and shall state, in its Notice of Dispute,
the name and address of the Member that it proposes for the Review Board.  If
the Respondent Party agrees, in its response to the Notice of Dispute, the
Member suggested by the Claimant Party shall comprise the Review Board.  If the
Respondent Party agrees, in its response to the Notice of Dispute, that the
Review Board shall consist of one Member, but states the name and address of a
different proposed Member for the Review Board, then that Member shall be deemed
acceptable to the Claimant Party if it submits the Notice of Dispute to the
Arbitration Administrator, provided that, before the Respondent Party responds
to the Notice of Dispute with a different proposed Member, the parties may also
mutually agree upon one Member.  If the Respondent Party proposes that the
Review Board shall consist of three Members, then the Members shall be selected
in accordance with Section 7.10(a)(iv).
 
(ii)          Claimant Party Proposes Three Members.  If the Dispute Items
exceed $500,000 in total, or if the Respondent Party proposes that the Review
Board shall consist of three Members, then the Claimant Party shall state the
name and address of the first of three Members in its Notice of Dispute.  If the
Respondent Party agrees that the Review Board shall consist of three Members,
the Respondent Party shall state the name and address of the second Member in
its response to the Notice of Dispute.  Each such Member shall be considered a
“Party-Appointed Arbitrator” (“Party-Appointed Arbitrator”), consistent with
Commercial Arbitration Rule R-12.  If the Claimant Party subsequently submits
the Notice of Dispute to the Arbitration Administrator as provided in Section
7.6(c), then within ten (10) Business Days of such submission, the
Party-Appointed Arbitrators shall select a neutral third Member (the “Neutral
Member”) in accordance with Commercial Arbitration Rules R-11 and R-13, except
that the Neutral Member need not be from the National Roster of Commercial
Arbitrators.  If the Respondent Party proposes that the Review Board shall
consist of one Member, then the Member shall be selected in accordance with
Section 7.10(a)(iii).
 
(iii)        Respondent Party Proposes One Member.  If the Claimant Party
proposes that the Review Board shall consist of three Members, but the
Respondent Party proposes that the Review Board shall consist of one Member in
its response to the Notice of Dispute, then the Member proposed by the Claimant
Party in the Notice of Dispute shall comprise the Review Board unless the
Respondent Party states the name and address of a different proposed Member in
its response to the Notice of Dispute.  If the Respondent Party proposes a
different Member in its response to the Notice of Dispute, then that Member
shall be deemed acceptable to the Claimant Party if it submits the Notice of
Dispute to the Arbitration Administrator.
 
(iv)       Respondent Party Proposes Three Members.  If the Claimant Party
proposes that the Review Board shall consist of one Member, but the Respondent
Party proposes, in its response to the Notice of Dispute, that the Review Board
shall consist of three Members, then the Member proposed by the Claimant Party
in the Notice of Dispute shall comprise the first Member of the Review
Board.  The Respondent Party shall state the name and address of the second
Member in its response to the Notice of Dispute.  Each such Member shall be
considered a Party-Appointed Arbitrator.  If the Claimant Party subsequently
submits the Notice of Dispute to the Arbitration Administrator, a Neutral Member
shall be selected in accordance with the procedure set forth in Section
7.10(a)(ii).
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
27

--------------------------------------------------------------------------------

 
 
(b)           Removal of Members.  A Party-Appointed Arbitrator may be removed
at any time by the party who appointed that Member upon five (5) Business Days
notice to the other party of the selection of a replacement Member.  The Neutral
Member may be removed by unanimous action of the Party-Appointed Arbitrators or
unanimous action of the parties after five (5) Business Days notice to the
Claimant Party and the Respondent Party and the Arbitration Administrator of the
selection of a replacement Neutral Member.
 
(c)           Vacancies.  Any vacancy on the Review Board prior to or after the
commencement of the hearing of evidence and argument (the “Arbitration Hearing”)
shall be handled in accordance with Commercial Arbitration Rule R-19, except
that if a vacancy arises after the Arbitration Hearing has commenced, a
substitute Member shall be selected in accordance with the rules under which the
original Member was selected. 
 
7.11.      Impartiality.  As a condition of serving on the Review Board, within
five (5) Business Days after being selected, each Member shall provide a written
oath, under penalty of perjury, containing a statement that the Member does not
have any conflicts of interest (whether official, financial, personal or
otherwise) with respect to the issues or parties in controversy, and that each
Member agrees to be bound by the provisions of this Article 7 as applicable to
the Members.  If a Member has any potential conflict of interest, the Member
shall fully disclose such interest in writing to the Claimant Party and the
Respondent Party and the Member shall not serve on the Review Board, unless the
Claimant Party and the Respondent Party agree otherwise.  The Conflicts
Committee of the Legal Division of the Corporation shall review any potential
conflicts of interest for potential waiver.  None of the Members may serve as
counsel, advisor, witness or representative to any party to the arbitration.
 
7.12.      Schedule.  The Review Board shall assume control of the arbitration
process and shall schedule all events as expeditiously as possible.  The
Arbitration Hearing shall commence within ninety (90) Business Days after
receipt of the Notice of Dispute by the Arbitration Administrator.
 
7.13.      Written Award.  Within twenty (20) Business Days following closing of
the Arbitration Hearing, as determined by Commercial Arbitration Rule R-35, the
Review Board shall determine the prevailing party and award the prevailing party
its proposed award/award any remedy or relief that the arbitrator deems just and
equitable and within the scope of this Article 7, but in no event may an award
of the Review Board (inclusive of all claims and counterclaims) exceed the
maximum amount set forth in Section 7.6(a) of this Agreement.  If the Review
Board consists of three (3) Members, the determination of any two (2) Members
shall constitute the Review Board’s determination.  The Review Board shall
present to the Claimant Party and the Respondent Party a written award regarding
the dispute. The written award shall contain a brief, informal discussion of the
factual and legal basis for the award and need not contain formal findings of
facts and law.
 
7.14.      Interest Rate on Award.  Any award amounts ultimately determined to
be payable pursuant to the Review Board’s written award shall bear interest at
the Settlement Interest Rate from a beginning date specified by the Review Board
in its written award and until the date on which payment is made.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
28

--------------------------------------------------------------------------------

 
 
7.15.      Payments.  All payments required to be made under this Article 7
shall be made by wire transfer and within fifteen (15) Business Days following
the date on which the award becomes final, as provided by ADRA at § 580(b).  The
Review Board will have no authority to award any punitive, consequential,
special or exemplary damages.
 
7.16.      Fees, Costs and Expenses.  The Review Board will have no authority to
award attorneys’ fees or costs incurred by either party to the
arbitration.  Each party will bear the fees, costs, and expenses which it incurs
in connection with the submission of any dispute to a Review Board, including
the fees and expenses of the Member which it selected in accordance with the
Arbitration Administrator’s fee schedule.  The Claimant Party and the Respondent
Party will share equally the fees and expenses of the Neutral Member and any
administrative fees of the arbitration (which shall not include the fees and
expenses of the Members).  No fees, costs or expenses incurred by or on behalf
of the Assuming Institution shall be subject to reimbursement by the Receiver
under this Article 7 or otherwise.
 
7.17.      Binding and Conclusive Nature.  Arbitration of a dispute pursuant to
this Article 7 shall be final, conclusive and binding on the parties and not
subject to further dispute or review, and judgment upon the award made by the
Review Board may be entered in accordance with applicable law in any court
having jurisdiction thereof.  Other than as provided by the Federal Arbitration
Act and ADRA, no review, appeal or reconsideration of the Review Board’s
determination shall be permitted, including review, appeal or reconsideration by
the Review Board or any other arbitrators.  The parties agree to faithfully
observe the provisions of this Article 7 and the Commercial Arbitration Rules,
and the parties agree to abide by and perform any award rendered by the Review
Board.
 
7.18.       No Precedent.  No decision, interpretation, determination, analysis,
statement, award or other pronouncement of a Review Board shall constitute
precedent in regard to any subsequent proceeding (whether or not such proceeding
involves dispute resolution under this Agreement), nor shall any Review Board be
bound to follow any decision, interpretation, determination, analysis,
statement, award or other pronouncement rendered by any previous Review Board or
any other previous dispute resolution panel that may have convened in connection
with a transaction involving other failed financial institutions or Federal
assistance transactions.
 
7.19.      Confidentiality; Proceedings, Information and Documents.  No
arbitration held pursuant to this Article 7 shall be public or accessible to any
person other than the parties and their representatives, the Review Board and
witnesses participating in the arbitration (and then, only to the extent of
their participation).  Each party and each Member shall strictly maintain the
confidentiality of all issues, disputes, arguments, positions and
interpretations of any such proceeding, as well as all testimony, pleadings,
filings, discovery, information, attachments, enclosures, exhibits, summaries,
compilations, studies, analyses, notes, documents, statements, schedules and
other similar items associated therewith (“Confidential Information”), in
accordance with the provisions of ADRA.  In the event that disclosure of
Confidential Information is required pursuant to law, rule or regulation, or in
the event that disclosure is required pursuant to statute or court determination
as provided by ADRA, then to the extent reasonably practicable, the person
required to make the disclosure shall provide the other party or parties with
written notice of such disclosure within one (1) Business Day following the
request that it make such disclosure, and in any event prior to making such
disclosure, so that the other party or parties may seek a protective order.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
29

--------------------------------------------------------------------------------

 
 
7.20.      Confidentiality of Arbitration Award.  Notwithstanding the provisions
of Section 7.19, no party has any duty of confidentiality with respect to any
arbitration award made pursuant to this Article 7.
 
7.21.      Extension of Time Periods.  The parties may extend any period of time
provided in this Article 7 by mutual agreement.
 
7.22.      Venue.  The arbitration shall take place at such location as the
parties thereto may mutually agree, but if they cannot agree, then it will take
place at the offices of the Corporation in Washington, D.C., or Arlington,
Virginia.
 
ARTICLE 8.         DEFINITIONS.  The capitalized terms used in this Agreement
have the meanings defined or referenced in this Article 8.
 
                 “AAA” has the meaning set forth in Section 7.6(c).
 
“Accounting Records” means Records including, but not limited to, corporate
minutes, general ledger and subsidiary ledgers and schedules which support
general ledger balances.
 
“Accrued Interest” means, for any Shared-Loss Loan, Permitted Advance or
Shared-Loss Loan Commitment Advance at any time, the amount of accrued earned
and unpaid interest, taxes, credit life and/or disability insurance premiums (if
any) payable by the Obligor, all as reflected on the Accounting Records of the
Failed Bank or the Assuming Institution (as applicable), but excluding any
amount accrued after the applicable Asset has been placed on non-accrual or
nonperforming status by either the Failed Bank or the Assuming Institution (as
applicable), for no more than a maximum of ninety (90) days.
 
“Additional ORE” means Shared-Loss Loans that become ORE after the Bank Closing
Date.
 
“ADRA” has the meaning set forth in Section 7.3.
 
“Affiliate” has the meaning set forth in the Purchase and Assumption Agreement;
provided that, for purposes of this Agreement, no Third Party Servicer appointed
by an Affiliate shall be deemed to be an Affiliate of the Assuming Institution
solely by virtue of that appointment.  
 
“Agreement” has the meaning set forth in Recital A.  
 
“Applicable Percentage” is eighty percent (80%) for the Tranche 1 Amount and
eighty percent (80%) for the Tranche 2 Amount.
 
“Arbitration Administrator” has the meaning set forth in Section 7.6(f).
 
“Arbitration Hearing” has the meaning set forth in Section 7.10(a)(iii).
 
“Assets” has the meaning set forth in the Purchase and Assumption Agreement.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
30

--------------------------------------------------------------------------------

 
 
“Assuming Institution” has the meaning set forth in the Purchase and Assumption
Agreement.
 
“Bank Closing Date” has the meaning set forth in the Purchase and Assumption
Agreement.
 
“Bank Premises” has the meaning set forth in the Purchase and Assumption
Agreement.
 
“Bid Valuation Date” has the meaning set forth in the Purchase and Assumption
Agreement.
 
“Book Value” has the meaning set forth in the Purchase and Assumption Agreement.
 
“Business Day” has the meaning set forth in the Purchase and Assumption
Agreement.
 
“Calendar Quarter” means a period of three months in any year, commencing on the
first day of each January, April, July or October, and each successive
three-month period thereafter, except that the first such period shall commence
on the Commencement Date and end on the last day of March, June, September or
December, whichever is the first to occur after the Commencement Date.  
 
“Capitalized Expenditures” means those expenditures that (a) would be
capitalized under generally accepted accounting principles and (b) are incurred
with respect to Shared-Loss Loans, ORE, Additional ORE or Subsidiary ORE, but
excluding expenses related to environmental conditions including, but not
limited to, remediation, storage or disposal of any hazardous or toxic
substances or any pollutant or contaminant.  
 
“Charge-Off” means, for any period with respect to a particular Shared-Loss
Asset, the amount of a loan or portion of a loan classified as “Loss” under the
Examination Criteria as effected by the Assuming Institution and reflected on
its Accounting Records for such period, consisting solely of a charge-off of the
following:
 
                (a)           the principal amount of such Shared-Loss Asset net
of unearned interest;   
 
                (b)          a write-down associated with Shared-Loss Assets,
ORE or Additional ORE or loan modification(s);
 
                (c)           Accrued Interest for no more than a maximum of
ninety (90) days; plus
 
                (d)           Capitalized Expenditures.
 
               Losses incurred on the sale or other disposition of Shared-Loss
Assets to any Person shall not constitute Charge-Offs except for: (i) sales duly
conducted in accordance with the provisions of Sections 4.1(a) and 4.1(b), (ii)
the sale or other disposition of ORE or Additional ORE to a Person other than an
Affiliate of the Assuming Institution which was conducted in a commercially
reasonable and prudent manner and (iii) other sales or dispositions, if any,
with respect to which the Receiver granted prior consent.
 
“Chartering Authority” has the meaning set forth in the Purchase and Assumption
Agreement.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
31

--------------------------------------------------------------------------------

 
 
“Claimant Party” has the meaning set forth in Section 7.6(a).
 
“Commencement Date” means the first day following the Bank Closing Date.
 
“Commercial Arbitration Rules” has the meaning set forth in Section 7.9.
 
“Commitment” has the meaning set forth in the Purchase and Assumption Agreement.
 
“Confidential Information” has the meaning set forth in Section 7.19.
 
“Consumer Loans” means loans to individuals for household, family and other
personal expenditures, that are not secured by real estate, including but not
limited to loans for (a) purchase of private automobiles, pickup trucks,
household appliances, furniture, trailers and boats; (b) repairs or improvements
to a borrower’s residence; (c) educational expenses, including student loans,
whether or not guaranteed by the United States or any state; (d) medical
expenses; (e) taxes; (f) vacations; (g) personal (non-business) debt
consolidation; and (h) purchase of a mobile home to be used as a residence which
is not combined with real property.  Consumer Loans may be installment loans,
demand loans or single payment time loans, regardless of size or maturity and
regardless of whether the loans are made by the consumer loan department or by
any other department of the Failed Bank.  Consumer Loans also include retail
installment sales paper purchased by the Failed Bank from merchants or dealers,
finance companies and others and extensions of credit pursuant to a credit card
plan or debit card plan.
 
“Corporation” has the meaning set forth in the Purchase and Assumption
Agreement.
 
“Covered Gain” has the meaning set forth in Section 2.3(b).
 
“Covered Loss” has the meaning set forth in Section 2.3(a).
 
“Credit File” has the meaning set forth in the Purchase and Assumption
Agreement.
 
“Dispute Item” has the meaning set forth in Section 7.1(b).
 
“Environmental Assessment” means an assessment relating to the presence, storage
or release of any hazardous or toxic substance, pollutant or contaminant with
respect to the collateral securing a Shared-Loss Loan that has been fully or
partially charged-off.  
 
“Examination Criteria” means the loan classification criteria employed by, and
any applicable regulations of, the Assuming Institution’s Chartering Authority
at the time an action is taken, as such criteria may be amended from time to
time.  
 
“Failed Bank”has the meaning set forth in the Pu rchase and Assumption
Agreement.
 
“Failed Bank Charge-Offs” means, with respect to any Asset, an amount equal to
the aggregate reversals or charge-offs of Accrued Interest and charge-offs and
write-downs of principal effected by the Failed Bank with respect to that Asset
as reflected on the Accounting Records of the Failed Bank, excluding any
Fully-Charged-Off Assets.
 
“Federal Arbitration Act” has the meaning set forward in Section 7.9.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
32

--------------------------------------------------------------------------------

 
 
“Final Recovery Certificate” means the Quarterly Certificate for the final
Recovery Quarter.
 
“Fixtures” has the meaning set forth in the Purchase and Assumption Agreement.
 
“FDIC” means the Federal Deposit Insurance Corporation, in any capacity, as
appropriate.
 
“FDIC Party” has the meaning set forth in Section 7.2.
 
“Fully Charged-Off Assets” means Assets subject to Failed Bank Charge-Offs that
were completely charged-off by the Failed Bank and had a Book Value of zero on
the  Bank Closing Date.
 
“Holding Company” means any company owning Shares of the Assuming Institution
that is a holding company pursuant to the Bank Holding Company Act of 1956, 12
U.S.C. 1841 et seq. or the Home Owners’ Loan Act, 12 U.S.C. 1461 et seq.
 
“Investment in Subsidiary” means the amount of the Failed Bank’s direct and
indirect investment in a Shared-Loss Subsidiary, including any amounts due from
that Shared-Loss Subsidiary to the Failed Bank that were acquired by the
Assuming Institution, calculated as of the Commencement Date.
 
“Intrinsic Loss Estimate” is fifty seven million dollars ($57,000,000)  
 
“Legal Balance” has the meaning set forth in the Purchase and Assumption
Agreement.
 
“Loan” has the meaning set forth in the Purchase and Assumption Agreement.
 
“Management Standards” has the meaning set forth in Section 3.1.
 
“Member” has the meaning set forth in Section 7.10.
 
“Net Loss Amount” means the sum of all Charge-Offs less all Recoveries and, if
the Purchase and Assumption Agreement includes a Single Family Agreement, the
Cumulative Loss Amount under and as defined in the Single Family Agreement.
 
“Net ORE Income” means the extent to which aggregate ORE Income exceeds ORE
Expenses, as described in Section 2.9(g)(i) or (ii), as appropriate.
 
“Net ORE Loss Carryforward” means the amount of any ORE Income in any Recovery
Quarter that is a negative number.
 
“Net Recoveries” has the meaning set forth in Section 2.4(c).
 
“Neutral Member” has the meaning set forth in Section 7.10(a)(ii).
 
“New Shared-Loss Loans” means loans that would otherwise be subject to loss
sharing under this Agreement that were originated after the Bid Valuation Date
and before the Bank Closing Date.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
33

--------------------------------------------------------------------------------

 
 
“Notice of Dispute” has the meaning set forth in Section 7.3.
 
“Obligor” has the meaning set forth in the Purchase and Assumption Agreement.
 
“ORE” means the following that (a) are owned by the Failed Bank as of the Bank
Closing Date and purchased pursuant to the Purchase and Assumption Agreement or
(b) have been acquired subsequent to the Bank Closing Date from the collection
or settlement by the Assuming Institution of a Shared-Loss Loan, including,
without limitation, any assets which have been fully or partially charged-off on
the books and records of the Failed Bank or the Assuming Institution:
 
                                (a)          interests in real estate (other
than Bank Premises and Fixtures), including but not limited to mineral rights,
leasehold rights, condominium and cooperative interests, air rights and
development rights; and
 
                                (b)          other assets (whether real
property, furniture, fixtures or equipment and, at the option of the Receiver,
other personal property) acquired by foreclosure of ORE or in full or partial
satisfaction of judgments or indebtedness.
 
                “ORE Expenses” means the aggregate expenses paid to third
parties by or on behalf of the Assuming Institution after the final Shared-Loss
Quarter to manage, operate and maintain ORE, Additional ORE and Subsidiary ORE,
which may include property taxes, insurance and sales commissions, provided that
such commissions are of an amount customary for the type and location of the
asset.
 
                “ORE Income” means income received by or on behalf of the
Assuming Institution or its Affiliate(s) from the operation, and any gains
recognized by the Assuming Institution on the disposition, of ORE, Additional
ORE and Subsidiary ORE.
 
                “Party-Appointed Arbitrator” has the meaning set forth in
Section 7.10(a)(ii).
 
                “Permitted Advance” has the meaning set forth in Section 2.8(a).
 
                “Permitted Amendment” has the meaning set forth in Section
2.8(b).   
 
                “Person” has the meaning set forth in the Purchase and
Assumption Agreement.
 
                “Purchase and Assumption Agreement” has the meaning set forth in
Recital A.
 
                “Quarterly Certificate” means a certificate or certificates,
signed by an officer of the Assuming Institution involved in, or responsible
for, the administration and servicing of the Shared-Loss Assets, whose name
appears on a list provided to the Receiver (as updated by the Assuming
Institution as needed from time to time) of servicing officers and the related
supporting documentation setting forth in such form and detail as the Receiver
may specify from time to time the items listed at Section 5.2(a), in the form
set forth in Exhibit 5.2 and delivered as set forth in Article 5 of this
Agreement.
 
                 “Receiver” has the meaning set forth in the Purchase and
Assumption Agreement.
 
                 “Record” has the meaning set forth in the Purchase and
Assumption Agreement.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
34

--------------------------------------------------------------------------------

 
 
“Recovery” has the meaning set forth in Section 2.9.
 
“Recovery Quarter” means a Calendar Quarter commencing with and including the
first Calendar Quarter following the final Shared-Loss Quarter and ending on the
Termination Date.
 
“Reimbursable Expenses” has the meaning set forth in Section 2.7(a).
 
“Related Liability” has the meaning set forth in the Purchase and Assumption
Agreement.
 
“Related Liability Amount” has the meaning set forth in the Purchase and
Assumption Agreement.
 
“Related Loan” means a loan or extension of credit held by the Assuming
Institution at any time on or prior to the end of the final Recovery Quarter
that is:
 
                (a)           made to the same Obligor with respect to a Loan
that is a Shared-Loss Asset or with respect to a Loan from which ORE, Additional
ORE or Subsidiary ORE derived; or
 
                (b)          attributable to the same primary Obligor with
respect to any Loan described at paragraph (a) under the applicable rules of the
Assuming Institution’s Chartering Authority concerning the legal lending limits
of financial institutions organized under its jurisdiction as in effect on the
Commencement Date.
 
“Respondent Party” has the meaning set forth in Section 7.6(b).
 
“Review Board” has the meaning set forth in Section 7.10.
 
“Settlement Interest Rate” has the meaning set forth in the Purchase and
Assumption Agreement.
 
“Shared-Loss Assets” means Shared-Loss Loans, Subsidiary Shared-Loss Loans,
ORE,  Additional ORE, Subsidiary ORE and Capitalized Expenditures.
 
“Shared-Loss Loan Commitment” means (a) a Commitment to make a further extension
of credit or a further advance with respect to an existing Shared-Loss Loan or
(b) a Shared-Loss Loan in respect of which the Assuming Institution has made a
Permitted Amendment.  
 
“Shared-Loss Loan Commitment Advance” means an advance pursuant to a Shared-Loss
Loan Commitment with respect to which the Assuming Institution has not made a
Permitted Advance.
 
“Shared-Loss Loans” means the following:
 
                (a)           Loans purchased by the Assuming Institution
pursuant to the Purchase and Assumption Agreement set forth on Schedule 4.15B
thereto;
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
35

--------------------------------------------------------------------------------

 
 
(b)           New Shared-Loss Loans purchased by the Assuming Institution
pursuant to the Purchase and Assumption Agreement;  
 
(c)      Permitted Advances;  
 
(d)     Shared-Loss Loan Commitment Advances, if any; and
 
(e)      Shared-Loss Loans (as described at paragraphs (b) through (d) above)
with respect to which the Assuming Institution has made a Permitted Amendment;
 but does not include: 
 
               (i)           Consumer Loans; or  
              
              (ii)           Loans, New Shared-Loss Loans, Permitted Advances or
Shared-Loss Loan Commitment Advances with respect to which a Shared-Loss
Subsidiary is an Obligor.
 
“Shared-Loss Quarter” means a Calendar Quarter commencing with the initial
Calendar Quarter and ending with and including the Calendar Quarter in which the
fifth (5th) anniversary of the Commencement Date occurs.
 
“Shared-Loss Subsidiary” and “Shared-Loss Subsidiaries” mean the Subsidiary or
Subsidiaries, if any, listed on Schedule 4.15C, as applicable.
 
“Shares” means common stock and any instrument which by is, or which may become,
convertible into common stock.
 
“Single Family Agreement” means, if any, the Single Family Shared-Loss Agreement
and the Exhibits thereto attached as Exhibit 4.15A to the Purchase and
Assumption Agreement and entered into of even date with this Agreement among the
Receiver, the Corporation and the Assuming Institution.
 
“Subsidiary” has the meaning set forth in the Purchase and Assumption Agreement.
 
“Subsidiary ORE” means ORE listed on Schedule 4.15C and owned by the Shared-Loss
Subsidiary identified on that Schedule 4.15C as the owner of such ORE.
 
“Subsidiary Shared-Loss Loans” means Shared-Loss Loans listed on Schedule 4.15C
owned by the Shared-Loss Subsidiary identified on that Schedule 4.15C as the
owner of such Shared-Loss Loans.
 
“Termination Date” means the last day of the Calendar Quarter in which the
eighth (8th) anniversary of the Commencement Date occurs.  
 
“Third Party Servicer” means any servicer appointed from time to time by the
Assuming Institution, which may include an Affiliate of the Assuming
Institution, to service the Shared-Loss Assets on behalf of the Assuming
Institution.   
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
36

--------------------------------------------------------------------------------

 
 
“Tranche 1 Amount” means total Covered Losses less total Covered Gains up to and
including fifty seven million dollars ($57,000,000).
 
“Tranche 2 Amount” means total Covered Losses less total Covered Gains in excess
of the Tranche 1 Amount.
 
“True-Up Date” means the date which is forty-five (45) days after the latest to
occur of the Termination Date of this Agreement, the Termination Date of the
Single Family Agreement, if applicable, or disposition of all Assets pursuant to
this Agreement or the Single Family Agreement, if applicable.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
37

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.5
 
TRUE-UP
 
Pursuant to Section 2.5 of this Agreement, the following calculation applies to
determine any payment due by the Assuming Institution to the Receiver on the
True-Up Date.  All capitalized terms used in this Exhibit 2.5 have the meanings
defined or referenced in Article 8 of this Agreement.
 
X = A-(B+C+D)
                 2
 
Where:
 
X = the amount payable to the Receiver pursuant to Section 2.5
 
A = 20% of the Intrinsic Loss Estimate
 
B = 20% of the Net Loss Amount
 
C = 25% of the Asset discount bid, expressed in dollars, of total Shared-Loss
Assets on Schedules 4.15A and 4.15B as of the Bank Closing Date
 
D = 3.5% of total Shared-Loss Assets on Schedules 4.15A and 4.15B as of the Bank
Closing Date
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
38

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.7
 
EXCLUSION FROM REIMBURSABLE EXPENSES
 
Pursuant to Section 2.7(b)(iii) of this Agreement, the following calculation
applies to determine the proportion of the expense attributable, for financial
accounting purposes, to the reduction of the Book Value of a Shared-Loss Loan
which may not be included as a Permitted Expense.  All capitalized terms used in
this Exhibit 2.7 have the meanings defined or referenced in Article 8 of this
Agreement.
 
X = E * [1- (A+B+C)]
                    (A+B+D)
 
Where:
 
X = the proportion of expense not allowed as a Permitted Expense pursuant to
Section 2.7(b)(iii)
 
A = the total amount of all Failed Bank Charge-Offs of principal on the
Shared-Loss Loan (excluding reversals or charge-offs of Accrued Interest)
 
B = the total of all Charge-Offs effected by the Assuming Institution of
principal on the Shared-Loss Loan amount (excluding reversals or charge-offs of
Accrued Interest)
 
C = the amount of principal on the Shared-Loss Loan that has not yet been
charged-off but has been placed on non-accrual status, all of which occurred
during the period in which the expenses represented by E were recognized
 
D = the total amount of principal indebtedness due from the Obligor on the
Shared-Loss Loan after any amendment, modification, renewal, extension,
refinance, restructure, commitment, sale or other similar action  
 
E = the portion of the expense attributable, for financial accounting purposes,
to the reduction of the Book Value of the Shared-Loss Loan 
 
However, in the event that the portion derived from the calculation represented
by:
 
[1- (A+B+C)]
      (A+B+D)
is a negative number, the value of: (A+B+C)
                                                              (A+B+D)
 
shall be deemed to be 1 and accordingly the value of X shall be zero.
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
39

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.9
 
INTEREST INCOME AS A RECOVERY
 
Pursuant to Section 2.9(d) of this Agreement, the following calculation applies
to determine the proportion of interest income recognized by the Assuming
Institution for financial accounting purposes with respect to a Shared-Loss Loan
which may be included as a Recovery subject to the limit in Section 2.9(e).  All
capitalized terms used in this Exhibit 2.9 have the meanings defined or
referenced in Article 8 of this Agreement.
 
X = ((A + B +C)/D) * E
 
Where:
 
X = the allowable proportion of interest income recognized by the Assuming
Institution on the Shared-Loss Loan pursuant to Section 2.9(d) provided that
such portion may not exceed one hundred percent (100%) of E.
 
A = the total amount of all Failed Bank Charge-Offs of principal on the
Shared-Loss Loan (excluding reversals or charge-offs of Accrued Interest)
 
B = the total amount of all Charge-Offs effected by the Assuming Institution of
principal on the Shared-Loss Loan (excluding reversals or charge-offs of Accrued
Interest)
 
C = the amount of principal on the Shared-Loss Loan that has not yet been
charged-off but has been placed on non-accrual status, all of which occurred at
any time prior to or during the period in which the interest income represented
by E was recognized
 
D = the total amount of principal indebtedness (including all Failed Bank
Charge-Offs and Charge-Offs as described at A and B) due from the Obligor on the
Shared-Loss Loan after any amendment, modification, renewal, extension,
refinance, restructure, commitment, sale or other similar action
 
E = the total amount of interest income recognized by the Assuming Institution
for financial accounting purposes with respect to the Shared-Loss Loan
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
40

--------------------------------------------------------------------------------

 
 
EXHIBIT 5.2
 

(fdic logo) [img008_v1.jpg]        
FDIC as Receiver of:
 
FDIC completes
 
Fund No:
 
####
  Section 1: Payment Summary
Purchase and Assumption Agreement Dated:
 
date
  For Commercial and Other
Beginning of this Shared-Loss Period:
 
3/31/2010
  Shared Loss Agreement
End of this Shared-Loss Period:
 
6/30/2010
 

 
[img010_v1.jpg]
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
41

--------------------------------------------------------------------------------

 
 

(fdic logo) [img008_v1.jpg]        
FDIC as Receiver of:
 
FDIC completes
 
Fund No:
 
####
  Section 2: Quarterly Summary
Purchase and Assumption Agreement Dated:
 
date
  For Commercial and Other
Beginning of this Shared-Loss Period:
 
3/31/2010
  Shared Loss Agreement
End of this Shared-Loss Period:
 
6/30/2010
 

 

 PART A. Opening/Closing/Net Shared-Loss Asset Balances  
 Cumulative at beg of Quarter
    This Quarter         Commercial Real Estate Loans      C & l Loans     QRE &
oth repoassets      Consumer Loans      Other Loans     Investment in Subs    
 [img011_v1.jpg]         Constr & Dev     Other                          
1. Opening Balance
    0       0       0       0       0       0        0       0          
2. Adjustments:  a) Transfers
            0       0       0       0       0        0       0          
 b) Reclassifications
            0       0       0       0       0        0       0          
 c) Assets dropped from loss share
    0       0       0       0       0       0        0       0          
 d) Other
    0       0       0       0       0        0       0       0          
3. Adjusted Opening Balance
    0       0       0       0       0        0       0       0          
4. Add: a) Assumed Commitment Advances
    0       0       0       0                0       0       0           
  b) Permitted Advances
    0       0       0       0                0       0       0          
  c) Capitalized Expenses
    0       0       0       0       0        0       0       0          
5. Less: a) Prin Collections (amort/prepaymts)
    0       0       0       0       0        0       0       0          
   b) Paid in full
    0       0       0       0       0        0       0       0          
   c) Sales (qualifying or non-qualifying)
    0       0       0       0       0        0       0       0          
   d) Charge-Offs (excluding accr int)
    0       0       0       0       0        0       0       0          
   e) Qualifying loss on sales
    0       0       0       0       0        0       0       0          
6, Net (Reduction/Increase Amount
    0       0       0       0       0        0       0       0          
7. Closing Balance
    0       0       0       0       0        0       0       0          
PART B. Charge-Offs, Recoveries & Reimbursable Expenses
                                                                  
8. Charge-offs: a) Principal (from 5d and 5e)
    0       0       0       0       0        0       0       0          
    b) Accr Int (up to 90 days)
    0       0       0       0       0        0       0       0          
9. Total Charge-Offs
    0       0       0       0       0        0       0       0          
10. Less: a) Recs From Fully CO Assets*
    0       0       0       0       0        0       0       0          
b) Other Recoveries
    0       0       0       0       0        0       0       0          
11. Net Charge-Offs/(Recoveries)
    0       0       0       0       0        0       0       0          
12. Add: a) Reimb Exps from Fully CO Assets*
    0       0       0       0       0        0       0       0          
b) Other Reimbursable Expenses
    0       0       0       0       0        0       0       0          
13. Less: Offsetting Income
    0       0       0       0       0        0       0       0          
14. Total Covered Loss (Gain) Amount
    0       0       0       0       0        0       0       0          

Memo items:
15. Gross Recoveries this period 16. Gross Recoveries from Fully Charged Off
Assets this period * 17. Total number of assets under loss share

 
* = as of the beginning of the Loss Share agreement.
 
Page 2 of 3
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
42

--------------------------------------------------------------------------------

 
 

(fdic logo) [img008_v1.jpg]        
FDIC as Receiver of:
 
FDIC completes
 
Fund No:
 
####
  Section 3: Quarterly Summary
Purchase and Assumption Agreement Dated:
 
date
  For Commercial and Other
Beginning of this Shared-Loss Period:
 
3/31/2010
  Shared Loss Agreement
End of this Shared-Loss Period:
 
6/30/2010
 

 
Number of Loans / Properties

            Delinquent     In Foreclosure     Repossessed Assets *            
Performing
   
30-59 days
60-89 days
   
90+ days
           
Total
  Construction  & Development     0       0       0       0       0       0    
  0  
Other Comm Real Estate
     0        0        0       0       0       0       0  
Total Comm Real Estate
    0       0       0       0       0       0       0  
C&l
    0       0       0       0       0       0       0  
Consumer Loans
    0       0       0       0       0       0       0  
Other Loans
    0       0       0       0       0       0       0  
Total
    0       0       0       0       0       0       0  

 
$ Balance (000s)

            Delinquent     In foreclosure     Repossessed Assets *            
Performing
   
30-59 days
     
60-89 days
   
90+ days
           
Total
  Construction & Development      0       0       0       0       0       0    
  0  
 Other Comm Real Estate
     0        0       0       0       0       0       0  
Total Comm Real Estate
    0       0       0       0       0       0       0  
C&l
    0       0       0       0       0       0       0  
Consumer Loans
    0       0       0       0       0       0       0  
Other Loans
    0       0       0       0       0       0       0  
Total
    0       0       0       0       0       0       0  

 
* ORE for CRE loans; other types of repossessed assets for other types of loans.
Note: investments in subsidiaries are excluded.
Page 3 of 3
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
 
43

--------------------------------------------------------------------------------

 
 
Certificate—Section 3
Quarterly Performance Status Summary
For Commercial and Other Shared Loss Loans
 
FDIC as Receiver of:
 
FDIC completes
 
Fund No:
 
FDIC completes 10xxx
 
Purchase and Assumption Agreement Dated:
 
FDIC completes
 
Beginning of Shared-Loss Period:
 
date1
 
End of Shared-Loss Period:
 
date2
 

 
Number of Loans / Properties

         
Delinquent
    In                              
Performing
   
30-59 days
   
60-89 days
   
90+ days
   
Foreclosure
   
Repossessed
Assets *
   
Total Non-
Accrual Loans
   
Total
   
∆± Since
Last Quarter
 
 Construction & Development
    0       0       0       0       0       0       0       0       0  
 Other Comm Real Estate
    0       0       0       0       0       0       0       0       0  
Total Comm Real Estate
    0       0       0       0       0       0       0       0       0  
 C&l
    0       0       0       0       0       0       0       0       0  
 Consumer Loans
    0       0       0       0       0       0       0       0       0  
 Other Loans
    0       0       0       0       0       0       0       0       0  
Total
    0       0       0       0       0       0       0       0       0  

 
$ Balance (000s)

         
Delinquent
    In                              
Performing
   
30-59 days
   
60-89 days
   
90+ days
   
foreclosure
   
Repossessed
Assets *
   
Total Non-
Accrual Loans
   
Total
    ∆± Since
Last Quarter  
 Construction & Development
    0       0       0       0       0       0       0       0       0  
 Other Comm Real Estate
    0       0       0       0       0       0       0       0       0  
Total Comm Real Estate
    0       0       0       0       0       0       0       0       0  
 C&l
    0       0       0       0       0       0       0       0       0  
 Consumer Loans
    0       0       0       0       0       0       0       0       0  
 Other Loans
    0       0       0       0       0       0       0       0       0  
Total
    0       0       .0       0       0       0       0       0       0  

 
* ORE for CRE loans; other types of repossessed assets for other types of loans.
 
Page 3 of 3
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 



 
44

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.15B
 
LOANS SUBJECT TO LOSS SHARING UNDER THE
COMMERCIAL SHARED-LOSS AGREEMENT
 
- TO BE PROVIDED -
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 



 
45

--------------------------------------------------------------------------------

 


 
SCHEDULE 4.15C
 
SHARED-LOSS SUBSIDIARIES
 
- NONE -
 
Module 1 – Whole Bank w/ Optional Shared Loss Agreements
Citizens Bank of Effingham
Version 3.0 – Commercial Shared-Loss Agreement
Springfield, Georgia
December 8, 2010
 

 
46

--------------------------------------------------------------------------------